TABLE OF CONTENTS

Exhibit 10.3

 

 

 

SECURITY AGREEMENT

among

LEE ENTERPRISES, INCORPORATED,

CERTAIN SUBSIDIARIES OF LEE ENTERPRISES, INCORPORATED

and

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as COLLATERAL AGENT

 

 

Dated as of January 30, 2012

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SECURITY AGREEMENT

SECURITY AGREEMENT, dated as of January 30, 2012, made by each of the
undersigned assignors (each, an “Assignor” and, together with any other entity
that becomes an assignor hereunder pursuant to Section 10.12 hereof, the
“Assignors”) in favor of Deutsche Bank Trust Company Americas, as Collateral
Agent (together with any successor Collateral Agent, the “Collateral Agent”),
for the benefit of the Secured Creditors (as defined below). Certain capitalized
terms as used herein are defined in Article IX hereof. Except as otherwise
defined herein, all capitalized terms used herein and defined in the Credit
Agreement (as defined below) shall be used herein as therein defined.

W I T N E S S E T H:

WHEREAS, Lee Enterprises, Incorporated (the “Borrower”), the lenders from time
to time party thereto (the “Lenders”), Deutsche Bank Securities Inc. and Goldman
Sachs Lending Partners LLC, as Joint Lead Arrangers and Joint Book Running
Managers, and Deutsche Bank Trust Company Americas, as Administrative Agent
(together with any successor administrative agent, the “Administrative Agent”)
and Collateral Agent, have entered into an Exit Credit Agreement, dated as of
January 30, 2012 (as amended, modified, restated and/or supplemented from time
to time, the “Credit Agreement”), providing for the making and continuation of
Loans to, and the issuance and maintenance of, and participation in, Letters of
Credit for the account of, the Borrower, all as contemplated therein (the
Lenders, each Issuing Lender, the Administrative Agent, the Collateral Agent and
each other Agent are herein called the “Lender Creditors”);

WHEREAS, the Borrower and/or one or more of its Qualified Wholly-Owned Domestic
Subsidiaries have heretofore entered into, and/or may at any time and from time
to time enter into, one or more Interest Rate Protection Agreements and/or Other
Hedging Agreements with one or more Lenders or any affiliate thereof (each such
Lender or affiliate, even if the respective Lender subsequently ceases to be a
Lender under the Credit Agreement for any reason, together with such Lender’s or
affiliate’s successors and assigns, if any, collectively, the “Other Creditors”
and, together with the Lender Creditors, the “Secured Creditors”; and with each
such Interest Rate Protection Agreement and/or Other Hedging Agreement with an
Other Creditor being herein called a “Secured Hedging Agreement”);

WHEREAS, pursuant to the Subsidiaries Guaranty, each Subsidiary Guarantor has
jointly and severally guaranteed to the Secured Creditors the payment when due
of all Guaranteed Obligations as described therein;

WHEREAS, it is a condition precedent to the making and continuation of Loans to
the Borrower and the issuance and maintenance of, and participation in, Letters
of Credit for the account of the Borrower under the Credit Agreement and to the
Other Creditors entering into Secured Hedging Agreements that each Assignor
shall have executed and delivered to the Collateral Agent this Agreement; and



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WHEREAS, each Assignor will obtain benefits from the incurrence and continuation
of Loans by the Borrower and the issuance and maintenance of, and participation
in, Letters of Credit for the account of the Borrower under the Credit Agreement
and the entering into and maintaining by the Borrower and/or one or more of its
Qualified Wholly-Owned Domestic Subsidiaries of Secured Hedging Agreements and,
accordingly, desires to execute this Agreement in order to satisfy the condition
described in the preceding paragraph and to induce the Lenders to make and
continue Loans to the Borrower and issue, maintain, and/or participate in,
Letters of Credit for the account of the Borrower and the Other Creditors to
maintain and/or enter into Secured Hedging Agreements with the Borrower and/or
one or more of its Qualified Wholly-Owned Domestic Subsidiaries;

NOW, THEREFORE, in consideration of the benefits accruing to each Assignor, the
receipt and sufficiency of which are hereby acknowledged, each Assignor hereby
makes the following representations and warranties to the Collateral Agent for
the benefit of the Secured Creditors and hereby covenants and agrees with the
Collateral Agent for the benefit of the Secured Creditors as follows:

ARTICLE I

SECURITY INTERESTS

1.1 Grant of Security Interests. (a) As security for the prompt and complete
payment and performance when due of all of its Obligations, each Assignor does
hereby assign and transfer unto the Collateral Agent, and does hereby pledge and
grant to the Collateral Agent, for the benefit of the Secured Creditors, a
continuing security interest in all of the right, title and interest of such
Assignor in, to and under all of the following personal property and fixtures
(and all rights therein) of such Assignor, or in which or to which such Assignor
has any rights, in each case whether now existing or hereafter from time to time
acquired:

(i) each and every Account;

(ii) all cash;

(iii) the Cash Collateral Account and all monies, securities, Instruments and
other investments deposited or required to be deposited in the Cash Collateral
Account;

(iv) all Chattel Paper (including, without limitation, all Tangible Chattel
Paper and all Electronic Chattel Paper);

(v) all Commercial Tort Claims;

(vi) all computer programs of such Assignor and all intellectual property rights
therein and all other proprietary information of such Assignor, including but
not limited to Domain Names and Trade Secret Rights;

(vii) all Contracts, together with all Contract Rights arising thereunder;

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(viii) all Copyrights;

(ix) all Equipment;

(x) all Deposit Accounts and all other demand, deposit, time, savings, cash
management, passbook and similar accounts maintained by such Assignor with any
Person and all monies, securities, Instruments and other investments deposited
or required to be deposited in any of the foregoing;

(xi) all Documents;

(xii) all General Intangibles;

(xiii) all Goods;

(xiv) all Instruments;

(xv) all Inventory;

(xvi) all Financial Assets;

(xvii) all Joint Venture Investment Property;

(xviii) all Letter-of-Credit Rights (whether or not the respective letter of
credit is evidenced by a writing);

(xix) all Marks, together with the registrations and right to all renewals
thereof, the goodwill of the business of such Assignor symbolized by the Marks
and all causes of action arising prior to or after the date hereof for
infringement of any of the Marks or unfair competition regarding the same;

(xx) all Notes;

(xxi) all Patents, together with all causes of action arising prior to or after
the date hereof for infringement of any of the Patents or unfair competition
regarding the same;

(xxii) all Permits;

(xxiii) all Security Entitlements and other Investment Property (to the extent
not already covered by another clause of this Section 1.1(a));

(xxiv) all Software and all Software licensing rights, all writings, plans,
specifications and schematics, all engineering drawings, customer lists,
goodwill and licenses, and all recorded data of any kind or nature, regardless
of the medium of recording;

(xxv) all Supporting Obligations;

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xxvi) all Fixtures;

(xxvii) all other goods and personal property, whether tangible or intangible;
and

(xxvi) all Proceeds and products of, and all accessions to, substitutions and
replacements for, and rents, profits and products of, any and all of the
foregoing (all of the above, the “Collateral”).

Notwithstanding the foregoing, the term “Collateral” shall not include any
Excluded Property or any Excluded TNI Assets.

(b) The security interest of the Collateral Agent under this Agreement
automatically (and without the taking of any action by any Assignor) extends to
all Collateral which any Assignor may acquire, or with respect to which such
Assignor may obtain rights, at any time during the term of this Agreement, and
each Assignor shall (to the extent provided below) take the following actions as
set forth below (as promptly as practicable and, in any event, within 10 days
after it obtains such Collateral) for the benefit of the Collateral Agent and
the other Secured Creditors:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Assignor shall physically deliver such Certificated Security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank;

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Assignor shall cause the issuer of such Uncertificated
Security to duly authorize, execute, and deliver to the Collateral Agent, an
agreement for the benefit of the Collateral Agent and the other Secured
Creditors substantially in the form of Annex S (appropriately completed to the
satisfaction of the Collateral Agent and with such modifications, if any, as
shall be satisfactory to the Collateral Agent) pursuant to which such issuer
agrees to comply with any and all instructions originated by the Collateral
Agent without further consent by the registered owner and not to comply with
instructions regarding such Uncertificated Security (and any Partnership
Interests and Limited Liability Company Interests issued by such issuer)
originated by any other Person other than a court of competent jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank, Participants Trust Company or The Depository Trust Company), such
Assignor shall promptly notify the Collateral Agent thereof and shall promptly
take (x) all actions required (i) to comply with the applicable rules of such
Clearing Corporation or Securities Intermediary and (ii) to perfect the security
interest of the Collateral Agent under applicable law (including, in any event,
under Sections 9-314(a), (b) and (c), 9-106 and 8-106(d) of the UCC) and
(y) such other actions as the Collateral Agent deems necessary or desirable to
effect the foregoing;

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (1) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 1.1(b)(i) hereof, and (2) if such
Partnership Interest or Limited Liability Company Interest is not represented by
a certificate or is not a Security for purposes of the UCC, the procedure set
forth in Section 1.1(b)(ii) hereof;

(v) with respect to any Note, such Assignor shall physically deliver such Note
to the Collateral Agent, endorsed in blank, or, at the request of the Collateral
Agent, endorsed to the Collateral Agent in accordance with Section 3.6; and

(vi) with respect to cash proceeds from any of the Collateral, at the reasonable
request of the Collateral Agent or upon an occurrence of a Default or an Event
of Default, (i) establishment by the Collateral Agent of a cash account in the
name of such Assignor over which the Collateral Agent shall have “control”
within the meaning of the UCC and at any time any Default or Event of Default is
in existence no withdrawals or transfers may be made therefrom by any Person
except with the prior written consent of the Collateral Agent and (ii) deposit
of such cash in such cash account.

(c) In addition to the actions required to be taken pursuant to Section 1.1(b)
hereof, each Assignor shall take the following additional actions with respect
to the Collateral:

(i) with respect to all Collateral of such Assignor whereby or with respect to
which the Collateral Agent may obtain “control” thereof within the meaning of
Section 8-106 of the UCC (or under any provision of the UCC as same may be
amended or supplemented from time to time, or under the laws of any relevant
State other than the State of New York), such Assignor shall take all actions as
may be reasonably requested from time to time by the Collateral Agent so that
“control” of such Collateral is obtained and at all times held by the Collateral
Agent; and

(ii) each Assignor shall from time to time cause appropriate financing
statements (on appropriate forms) under the Uniform Commercial Code as in effect
in the various relevant States, covering all Collateral hereunder (with the form
of such financing statements to be satisfactory to the Collateral Agent), to be
filed in the relevant filing offices so that at all times the Collateral Agent’s
security interest in all Investment Property and other Collateral which can be
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the UCC) is
so perfected.

1.2 Power of Attorney. Each Assignor hereby constitutes and appoints the
Collateral Agent its true and lawful attorney, irrevocably, with full power
after the occurrence of and during the continuance of an Event of Default (in
the name of such Assignor or otherwise) to act, require, demand, receive,
compound and give acquittance for any and all moneys and claims for moneys due
or to become due to such Assignor under or arising out of the Collateral, to

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

endorse any checks or other instruments or orders in connection therewith and to
file any claims or take any action or institute any proceedings which the
Collateral Agent may deem to be reasonably necessary or advisable to protect the
interests of the Secured Creditors, which appointment as attorney is coupled
with an interest.

ARTICLE II

GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

Each Assignor represents, warrants and covenants, which representations,
warranties and covenants shall survive execution and delivery of this Agreement,
as follows:

2.1 Necessary Filings. All filings, registrations, recordings and other actions
necessary or appropriate to create, preserve and perfect the security interest
granted by such Assignor to the Collateral Agent hereby in respect of the
Collateral have been accomplished and the security interest granted to the
Collateral Agent pursuant to this Agreement in and to the Collateral creates a
valid and, together with all such filings, registrations, recordings and other
actions, a perfected security interest therein prior to the rights of all other
Persons therein and subject to no other Liens (other than Permitted Liens) and
is entitled to all the rights, priorities and benefits afforded by the Uniform
Commercial Code or other relevant law as enacted in any relevant jurisdiction to
perfected security interests, in each case to the extent that the Collateral
consists of the type of property in which a security interest may be perfected
by possession or control (within the meaning of the UCC as in effect on the date
hereof in the State of New York), by filing a financing statement under the
Uniform Commercial Code as enacted in any relevant jurisdiction or by a filing
of a Grant of Security Interest in the respective form attached hereto in the
United States Patent and Trademark Office or in the United States Copyright
Office.

2.2 No Liens. Such Assignor is, and as to all Collateral acquired by it from
time to time after the date hereof such Assignor will be, the owner of all
Collateral free from any Lien or other right, title or interest of any Person
(other than Permitted Liens), and such Assignor shall defend the Collateral
against all claims and demands of all Persons at any time claiming the same or
any interest therein adverse to the Collateral Agent.

2.3 Other Financing Statements. As of the date hereof, there is no financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) covering or purporting to cover any interest of any kind in
the Collateral (other than financing statements filed in respect of Permitted
Liens), and so long as the Termination Date has not occurred, such Assignor will
not execute or authorize to be filed in any public office any financing
statement (or similar statement or instrument of registration under the law of
any jurisdiction) or statements relating to the Collateral, except financing
statements filed or to be filed in respect of and covering the security
interests granted hereby by such Assignor or in connection with Permitted Liens.

2.4 Chief Executive Office, Record Locations. The chief executive office of such
Assignor is, on the date of this Agreement, located at the address indicated on
Annex A hereto for such Assignor. During the period of the four calendar months
preceding the date of this Agreement, the chief executive office of such
Assignor has not been located at any address other

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

than that indicated on Annex A in accordance with the immediately preceding
sentence, in each case unless each such other address is also indicated on Annex
A hereto for such Assignor.

2.5 [RESERVED].

2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility); Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification Number;
Changes Thereto; etc.

The exact legal name of each Assignor, the type of organization of such
Assignor, whether or not such Assignor is a Registered Organization, the
jurisdiction of organization of such Assignor, such Assignor’s Location, the
organizational identification number (if any) of such Assignor, the Federal
Employer Identification Number (if any); and whether or not such Assignor is a
Transmitting Utility, is listed on Annex C hereto for such Assignor. Such
Assignor shall not change its legal name, its type of organization, its status
as a Registered Organization (in the case of a Registered Organization), its
status as a Transmitting Utility or as a Person which is not a Transmitting
Utility, as the case may be, its jurisdiction of organization, its Location, its
organizational identification number (if any), or its Federal Employer
Identification Number (if any) from that used on Annex C hereto, except that any
such changes shall be permitted (so long as not in violation of the applicable
requirements of the Secured Debt Agreements and so long as same do not involve
(x) a Registered Organization ceasing to constitute same or (y) such Assignor
changing its jurisdiction of organization or Location from the United States or
a State thereof to a jurisdiction of organization or Location, as the case may
be, outside the United States or a State thereof) if (i) it shall have given to
the Collateral Agent not less than 15 days’ prior written notice of each change
to the information listed on Annex C (as adjusted for any subsequent changes
thereto previously made in accordance with this sentence), together with a
supplement to Annex C which shall correct all information contained therein for
such Assignor, and (ii) in connection with such change or changes, it shall have
taken all action reasonably requested by the Collateral Agent to maintain the
security interests of the Collateral Agent in the Collateral intended to be
granted hereby at all times fully perfected and in full force and effect. In
addition, to the extent that such Assignor does not have an organizational
identification number on the date hereof and later obtains one, such Assignor
shall promptly thereafter notify the Collateral Agent of such organizational
identification number and shall take all actions reasonably satisfactory to the
Collateral Agent to the extent necessary to maintain the security interest of
the Collateral Agent in the Collateral intended to be granted hereby fully
perfected and in full force and effect.

2.7 [RESERVED].

2.8 Certain Significant Transactions.

During the one year period preceding the date of this Agreement, no Person shall
have merged or consolidated with or into any Assignor, and no Person shall have
liquidated into, or transferred all or substantially all of its assets to, any
Assignor, in each case except as described in Annex E hereto. With respect to
any transactions so described in Annex E hereto, the respective Assignor shall
have furnished such information with respect to the Person (and the assets of
the Person and locations thereof) which merged with or into or consolidated with
such

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Assignor, or was liquidated into or transferred all or substantially all of its
assets to such Assignor, and shall have furnished to the Collateral Agent such
UCC lien searches as may have been requested with respect to such Person and its
assets, to establish that no security interest (excluding Permitted Liens)
continues perfected on the date hereof with respect to any Person described
above (or the assets transferred to the respective Assignor by such Person),
including without limitation pursuant to Section 9-316(a)(3) of the UCC.

2.9 Non-UCC Property. The aggregate fair market value (as determined by the
Assignors in good faith) of all property of the Assignors of the types described
in clauses (1), (2) and (3) of Section 9-311(a) (other than Copyrights, Marks
and Patents which are the subject of a filing of a grant of security interest in
the respective form attached hereto in the United States Patent and Trademark
Office or in the United States Copyright Office) of the UCC does not exceed
$5,000,000. If the aggregate value of all such property at any time owned by all
Assignors exceeds $5,000,000, the Assignors shall provide prompt written notice
thereof to the Collateral Agent and, upon the request of the Collateral Agent,
the Assignors shall promptly (and in any event within 30 days) take such actions
(at their own cost and expense) as may be required under the respective United
States, State or other laws referenced in Section 9-311(a) of the UCC to perfect
the security interests granted herein in any Collateral where the filing of a
financing statement does not perfect the security interest in such property in
accordance with the provisions of Section 9-311(a) of the UCC.

2.10 As-Extracted Collateral; Timber-to-be-Cut. On the date hereof, such
Assignor does not own, or expect to acquire, any property which constitutes, or
would constitute, As-Extracted Collateral or Timber-to-be-Cut. If at any time
after the date of this Agreement such Assignor owns, acquires or obtains rights
to any As-Extracted Collateral or Timber-to-be-Cut, such Assignor shall furnish
the Collateral Agent with prompt written notice thereof (which notice shall
describe in reasonable detail the As-Extracted Collateral and/or
Timber-to-be-Cut and the locations thereof) and shall take all actions as may be
deemed reasonably necessary or desirable by the Collateral Agent to perfect the
security interest of the Collateral Agent therein.

2.11 Collateral in the Possession of a Bailee. If any material amounts of
Inventory or other Goods (as to the Assignors taken as a whole) are at any time
in the possession of a bailee, such Assignor shall promptly notify the
Collateral Agent thereof and, if requested by the Collateral Agent, shall use
its reasonable best efforts to promptly obtain an acknowledgment from such
bailee, in form and substance reasonably satisfactory to the Collateral Agent,
that the bailee holds such Collateral for the benefit of the Collateral Agent
and shall act upon the instructions of the Collateral Agent, without the further
consent of such Assignor. The Collateral Agent agrees with such Assignor that
the Collateral Agent shall not give any such instructions unless an Event of
Default has occurred and is continuing or would occur after taking into account
any action by the respective Assignor with respect to any such bailee.

2.12 Recourse. This Agreement is made with full recourse to each Assignor and
pursuant to and upon all the warranties, representations, covenants and
agreements on the part of such Assignor contained herein, in the Secured Debt
Agreements and otherwise in writing in connection herewith or therewith.

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.13 Certain Representations and Warranties Regarding Certain Collateral. Each
Assignor represents and warrants that on the date hereof: (i) the Stock (and any
warrants or options to purchase Stock) held by such Assignor consists of the
number and type of shares of the stock (or warrants or options to purchase any
stock) of the corporations as described in Annex O hereto; (ii) such Stock
referenced in clause (i) of this paragraph constitutes that percentage of the
issued and outstanding capital stock of the issuing corporation as is set forth
in Annex O hereto; (iii) the Notes held by such Assignor consist of the
promissory notes described in Annex P hereto where such Assignor is listed as
the Lender; (iv) the Limited Liability Company Interests held by such Assignor
consist of the number and type of interests of the Persons described in Annex Q
hereto; (v) each such Limited Liability Company Interest referenced in clause
(iv) of this paragraph constitutes that percentage of the issued and outstanding
equity interest of the issuing Person as set forth in Annex Q hereto; (vi) the
Partnership Interests held by such Assignor consist of the number and type of
interests of the Persons described in Annex R hereto; (vii) each such
Partnership Interest referenced in clause (vi) of this paragraph constitutes
that percentage or portion of the entire partnership interest of the Partnership
as set forth in Annex R hereto; (viii) such Assignor has complied with the
respective procedure set forth in Section 1.1(b) hereof with respect to each
item of Collateral described in Annexes O through R hereto for such Assignor;
and (ix) on the date hereof, such Assignor owns no other Stock, Limited
Liability Company Interests or Partnership Interests.

ARTICLE III

SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;

INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

3.1 Additional Representations and Warranties. As of the time when each of its
Accounts arises, each Assignor shall be deemed to have represented and warranted
that each such Account, and all records, papers and documents relating thereto
(if any) are genuine and what they purport to be, and that all papers and
documents (if any) relating thereto (i) will, to the knowledge of such Assignor,
represent the genuine, legal, valid and binding obligation of the account debtor
evidencing indebtedness unpaid and owed by the respective account debtor arising
out of the performance of labor or services or the sale or lease and delivery of
the merchandise listed therein, or both, (ii) will be the only original writings
evidencing and embodying such obligation of the account debtor named therein
(other than copies created for general accounting purposes), (iii) will, to the
knowledge of such Assignor, evidence true and valid obligations, enforceable in
accordance with their respective terms, and (iv) will be in compliance and will
conform in all material respects with all applicable federal, state and local
laws and applicable laws of any relevant foreign jurisdiction.

3.2 Maintenance of Records. Each Assignor will keep and maintain at its own cost
and expense accurate records of its Accounts and Contracts pursuant to its
historical customs and practices, including, but not limited to, originals of
all documentation (including each Contract) with respect thereto, records of all
payments received, all credits granted thereon, all merchandise returned and all
other dealings therewith, and such Assignor will make the same available on any
premise of any Assignor to the Collateral Agent for inspection, at such
Assignor’s own cost and expense, at any and all reasonable times upon prior
notice to such Assignor and otherwise in accordance with the Credit Agreement.
Upon the occurrence and

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

during the continuance of an Event of Default and at the request of the
Collateral Agent, such Assignor shall, at its own cost and expense, deliver all
tangible evidence of its Accounts and Contract Rights (including, without
limitation, all documents evidencing the Accounts and all Contracts) and such
books and records to the Collateral Agent or to its representatives (copies of
which evidence and books and records may be retained by such Assignor). Upon the
occurrence and during the continuance of an Event of Default and if the
Collateral Agent so directs, such Assignor shall legend, in form and manner
satisfactory to the Collateral Agent, the Accounts and the Contracts, as well as
books, records and documents (if any) of such Assignor evidencing or pertaining
to such Accounts and Contracts with an appropriate reference to the fact that
such Accounts and Contracts have been assigned to the Collateral Agent and that
the Collateral Agent has a security interest therein.

3.3 Direction to Account Debtors; Contracting Parties; etc.

Upon the occurrence and during the continuance of an Event of Default, if the
Collateral Agent so directs any Assignor, such Assignor agrees (x) to cause all
payments on account of the Accounts and Contracts to be made directly to the
Cash Collateral Account, (y) that the Collateral Agent may, at its option,
directly notify the obligors with respect to any Accounts and/or under any
Contracts to make payments with respect thereto as provided in the preceding
clause (x), and (z) that the Collateral Agent may enforce collection of any such
Accounts and Contracts and may adjust, settle or compromise the amount of
payment thereof, in the same manner and to the same extent as such Assignor.
Without notice to or assent by any Assignor, the Collateral Agent may, upon the
occurrence and during the continuance of an Event of Default, apply any or all
amounts then in, or thereafter deposited in, the Cash Collateral Account toward
the payment of the Obligations in the manner provided in Section 7.4 of this
Agreement. The reasonable costs and expenses of collection (including reasonable
attorneys’ fees), whether incurred by an Assignor or the Collateral Agent, shall
be borne by the relevant Assignor. The Collateral Agent shall deliver a copy of
each notice referred to in the preceding clause (y) to the relevant Assignor,
provided that (x) the failure by the Collateral Agent to so notify such Assignor
shall not affect the effectiveness of such notice or the other rights of the
Collateral Agent created by this Section 3.3 and (y) no such notice shall be
required if an Event of Default of the type described in Section 11.05 of the
Credit Agreement has occurred and is continuing.

3.4 Modification of Terms; etc.

Except in accordance with such Assignor’s ordinary course of business and
consistent with reasonable business judgment or as permitted by Section 3.5, no
Assignor shall rescind or cancel any indebtedness evidenced by any Account or
under any Contract, or modify any material term thereof or make any material
adjustment with respect thereto, or extend or renew the same, or compromise or
settle any material dispute, claim, suit or legal proceeding relating thereto,
or sell any Account or Contract, or interest therein, without the prior written
consent of the Collateral Agent.

3.5 Collection. Each Assignor shall endeavor in accordance with reasonable
business practices to cause to be collected from the account debtor named in
each of its Accounts or obligor under any Contract, as and when due (including,
without limitation, amounts which

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

are delinquent, such amounts to be collected in accordance with generally
accepted lawful collection procedures) any and all amounts owing under or on
account of such Account or Contract, and apply forthwith upon receipt thereof
all such amounts as are so collected to the outstanding balance of such Account
or under such Contract. Except as otherwise directed by the Collateral Agent
after the occurrence and during the continuation of an Event of Default, any
Assignor may allow in the ordinary course of business as adjustments to amounts
owing under its Accounts and Contracts (i) an extension or renewal of the time
or times of payment, or settlement for less than the total unpaid balance, which
such Assignor finds appropriate in accordance with reasonable business judgment
and (ii) a refund or credit due as a result of returned or damaged merchandise
or improperly performed services or for other reasons which such Assignor finds
appropriate in accordance with reasonable business judgment. The reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees)
of collection, whether incurred by an Assignor or the Collateral Agent, shall be
borne by the relevant Assignor.

3.6 Instruments. If any Assignor owns or acquires any Instrument in excess of
$500,000 constituting Collateral (other than (x) checks and other payment
instruments received and collected in the ordinary course of business and
(y) any Intercompany Note, such Assignor will within 10 Business Days notify the
Collateral Agent thereof, and upon request by the Collateral Agent will promptly
deliver such Instrument to the Collateral Agent appropriately endorsed to the
order of the Collateral Agent.

3.7 Assignors Remain Liable Under Accounts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Accounts to
observe and perform all of the conditions and obligations to be observed and
performed by it thereunder, all in accordance with the terms of any agreement
giving rise to such Accounts. Neither the Collateral Agent nor any other Secured
Creditor shall have any obligation or liability under any Account (or any
agreement giving rise thereto) by reason of or arising out of this Agreement or
the receipt by the Collateral Agent or any other Secured Creditor of any payment
relating to such Account pursuant hereto, nor shall the Collateral Agent or any
other Secured Creditor be obligated in any manner to perform any of the
obligations of any Assignor under or pursuant to any Account (or any agreement
giving rise thereto), to make any payment, to make any inquiry as to the nature
or the sufficiency of any payment received by them or as to the sufficiency of
any performance by any party under any Account (or any agreement giving rise
thereto), to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to them or to which they may be entitled at any time or times.

3.8 Assignors Remain Liable Under Contracts. Anything herein to the contrary
notwithstanding, the Assignors shall remain liable under each of the Contracts
to observe and perform all of the conditions and obligations to be observed and
performed by them thereunder, all in accordance with and pursuant to the terms
and provisions of each Contract. Neither the Collateral Agent nor any other
Secured Creditor shall have any obligation or liability under any Contract by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Creditor of any payment relating to such Contract
pursuant hereto, nor shall the Collateral Agent or any other Secured Creditor be
obligated in any manner to perform any of the obligations of any Assignor under
or pursuant to any Contract, to make any payment, to

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

make any inquiry as to the nature or the sufficiency of any performance by any
party under any Contract, to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts which may have
been assigned to them or to which they may be entitled at any time or times.

3.9 Deposit Accounts; Etc.

(a) No Assignor maintains, or at any time after the date of this Agreement shall
establish or maintain, any demand, time, savings, passbook or similar account,
except for such accounts maintained with a bank (as defined in Section 9-102 of
the UCC) whose jurisdiction (determined in accordance with Section 9-304 of the
UCC) is within a State of the United States. Annex F hereto accurately sets
forth, as of the date of this Agreement, for each Assignor, each Deposit Account
maintained by such Assignor (including a description thereof and the respective
account number), the name and address of the respective bank with which such
Deposit Account is maintained, and the jurisdiction of the respective bank with
respect to such Deposit Account, and indicates whether such Deposit Account
constitutes an Excluded Account. For each Deposit Account (other than (i) the
Cash Collateral Account or any other Deposit Account maintained with the
Collateral Agent and (ii) any Excluded Account), the respective Assignor shall
cause the bank with which the Deposit Account is maintained to execute and
deliver to the Collateral Agent, on or before the date of this Agreement (or
such later date as may be reasonably acceptable to the Collateral Agent in its
sole discretion) or, if later, at the time of the establishment of the
respective Deposit Account, a “control agreement” (A) in the form substantially
consistent with the “control agreement” for such Deposit Account in effect with
respect to the Prepetition Credit Agreement on the Petition Date, with such
changes thereto to account for the lien of the collateral agent under the Second
Lien Loan Agreement on such Deposit Account or, (B) if no such “control
agreement” for a Deposit Account is in effect on the Petition Date, a “control
agreement” in such other form as may be acceptable to the Collateral Agent. If
any bank with which a Deposit Account (other than (i) the Cash Collateral
Account or any other Deposit Account maintained with the Collateral Agent and
(ii) any Excluded Account) is maintained refuses to, or does not, enter into
such a “control agreement”, then the respective Assignor shall promptly (and in
any event within such period as may be reasonably acceptable to the Collateral
Agent in its sole discretion close the respective Deposit Account and transfer
all balances therein to the Cash Collateral Account or another Deposit Account
meeting the requirements of this Section 3.9. If any bank with which a Deposit
Account (other than (i) the Cash Collateral Account or any other Deposit Account
maintained with the Collateral Agent and (ii) any Excluded Account) is
maintained refuses to subordinate all its claims with respect to such Deposit
Account to the Collateral Agent’s security interest therein on terms
satisfactory to the Collateral Agent, then the Collateral Agent, at its option,
may (x) require that such Deposit Account be terminated in accordance with the
immediately preceding sentence or (y) agree to a “control agreement” without
such subordination, provided that in such event the Collateral Agent may at any
time, at its option, subsequently require that such Deposit Account be
terminated (within a reasonable period after notice from the Collateral Agent)
in accordance with the requirements of the immediately preceding sentence. The
Collateral Agent agrees that it will only give a “Notice of Exclusive Control”
under a “control agreement” following the occurrence of an Event of Default.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) After the date of this Agreement, no Assignor shall establish any new
demand, time, savings, passbook or similar account, except for (i) Deposit
Accounts established and maintained with banks and meeting the requirements of
preceding clause (a) and (ii) Excluded Accounts. At the time any such Deposit
Account (other than an Excluded Account) is established, the appropriate
“control agreement” shall be entered into in accordance with the requirements of
preceding clause (a) and the respective Assignor shall furnish to the Collateral
Agent a supplement to Annex F hereto containing the relevant information with
respect to the respective Deposit Account and the bank with which same is
established.

3.10 Letter-of-Credit Rights. If any Assignor is at any time a beneficiary under
a letter of credit with a stated amount of $500,000 or more, such Assignor shall
promptly notify the Collateral Agent thereof and, at the request of the
Collateral Agent, such Assignor shall, pursuant to an agreement in form and
substance reasonably satisfactory to the Collateral Agent, use its reasonable
best efforts to (i) arrange for the issuer and any confirmer of such letter of
credit to consent to an assignment to the Collateral Agent of the proceeds of
any drawing under such letter of credit or (ii) arrange for the Collateral Agent
to become the transferee beneficiary of such letter of credit, with the
Collateral Agent agreeing, in each case, that the proceeds of any drawing under
the letter of credit are to be applied as provided in this Agreement after the
occurrence and during the continuance of an Event of Default.

3.11 Commercial Tort Claims. All Commercial Tort Claims of each Assignor in
existence on the date of this Agreement in an amount (taking the greater of the
aggregate claimed damages thereunder or the reasonably estimated value thereof)
of $500,000 or more are described in Annex H hereto. If any Assignor shall at
any time after the date of this Agreement acquire a Commercial Tort Claim in an
amount (taking the greater of the aggregate claimed damages thereunder or the
reasonably estimated value thereof) of $500,000 or more, such Assignor shall
promptly notify the Collateral Agent thereof in a writing signed by such
Assignor and describing the details thereof and shall grant to the Collateral
Agent in such writing a security interest therein and in the proceeds thereof,
all upon the terms of this Agreement, with such writing to be in form and
substance reasonably satisfactory to the Collateral Agent.

3.12 Chattel Paper. Upon the request of the Collateral Agent made at any time or
from time to time, each Assignor shall promptly furnish to the Collateral Agent
a list of all Electronic Chattel Paper held or owned by such Assignor.
Furthermore, if requested by the Collateral Agent, each Assignor shall promptly
take all actions which are reasonably practicable so that the Collateral Agent
has “control” of all Electronic Chattel Paper in accordance with the
requirements of Section 9-105 of the UCC. Each Assignor will promptly (and in
any event within 10 days) following any request by the Collateral Agent, deliver
all of its Tangible Chattel Paper to the Collateral Agent. At all times, each
Assignor will mark Tangible Chattel Paper with a legend provided by the
Collateral Agent indicating the security interest herein.

3.13 Further Actions. Each Assignor will, at its own expense, make, execute,
endorse, acknowledge, file and/or deliver to the Collateral Agent from time to
time such vouchers, invoices, schedules, confirmatory assignments, conveyances,
financing statements, transfer endorsements, certificates, reports and other
assurances or instruments and take such further steps, including any and all
actions as may be necessary or required under the Federal Assignment of Claims
Act, relating to its Accounts, Contracts, Instruments and other property or

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

rights covered by the security interest hereby granted, as the Collateral Agent
may reasonably require.

ARTICLE IV

SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

4.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of or otherwise has the right to
use the registered Marks and Domain Names listed in Annex I hereto for such
Assignor and that said listed Marks and Domain Names include all United States
marks and applications for United States marks registered in the United States
Patent and Trademark Office and all Domain Names that such Assignor owns or,
except as described on Annex I, uses in connection with its business as of the
date hereof. Each Assignor represents and warrants that it owns, is licensed to
use or otherwise has the right to use, all material Marks and material Domain
Names that it uses. Each Assignor further warrants that it has no knowledge of
any third party claim received by it that any aspect of such Assignor’s present
or contemplated business operations infringes or will infringe any trademark,
service mark or trade name of any other Person other than as could not, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Each Assignor represents and warrants that it is the true and
lawful owner of or otherwise has the right to use all U.S. trademark
registrations and Domain Name registrations listed in Annex I hereto for such
Assignor and that, to each Assignor’s knowledge, said registrations are valid,
subsisting, have not been canceled and that such Assignor is not aware of any
third-party claim that any of said registrations is invalid or unenforceable,
and is not aware that there is any reason that any of said applications for
United States Marks will not mature into registrations, except to the extent the
same, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect. Each Assignor hereby grants to the Collateral
Agent an absolute power of attorney to sign, upon the occurrence and during the
continuance of an Event of Default, any document which may be required by the
United States Patent and Trademark Office or similar registrar in order to
effect an absolute assignment of all right, title and interest in each Mark
and/or Domain Name, and record the same.

4.2 Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any material Mark or Domain Name absent prior written approval of the Collateral
Agent.

4.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
notify the Collateral Agent in writing of the name and address of, and to
furnish such pertinent information that may be available with respect to, any
party who such Assignor believes is, or may be, infringing or diluting or
otherwise violating any of such Assignor’s rights in and to any Mark or Domain
Name in any manner that could reasonably be expected to have a Material Adverse
Effect, or with respect to any party claiming that such Assignor’s use of any
Mark or Domain Name material to such Assignor’s business violates in any
material respect any property right of that party. Each Assignor further agrees
to prosecute diligently in accordance with reasonable business practices any
Person infringing any Mark or Domain Name in any manner that could reasonably be
expected to have a Material Adverse Effect.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.4 Preservation of Marks. Each Assignor agrees to take all such actions as are
reasonably necessary to preserve its Marks as trademarks or service marks under
the laws of the United States (other than any such Marks which are no longer
used or useful in its business or operations).

4.5 Maintenance of Registration. Each Assignor shall, at its own expense,
diligently process all documents reasonably required to maintain all Mark and/or
Domain Name registrations, including but not limited to affidavits of use and
applications for renewals of registration in the United States Patent and
Trademark Office for all of its material registered Marks, and shall pay all
fees and disbursements in connection therewith and shall not abandon any such
filing of affidavit of use or any such application of renewal prior to the
exhaustion of all administrative and judicial remedies without prior written
consent of the Collateral Agent (other than with respect to registrations and
applications deemed by such Assignor in its reasonable business judgment to be
no longer prudent to pursue).

4.6 Future Registered Marks and Domain Names. If any Mark registration is issued
hereafter to any Assignor as a result of any application now or hereafter
pending before the United States Patent and Trademark Office or any Domain Name
is registered by Assignor, within 30 days of receipt of such certificate or
similar indicia of ownership, such Assignor shall deliver to the Collateral
Agent a copy of such registration certificate or similar indicia of ownership,
and a grant of a security interest in such Mark and/or Domain Name, to the
Collateral Agent and at the expense of such Assignor, confirming the grant of a
security interest in such Mark and/or Domain Name to the Collateral Agent
hereunder, the form of such security to be substantially in the form of Annex L
hereto or in such other form as may be reasonably satisfactory to the Collateral
Agent.

4.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title and interest
of such Assignor in and to each of the Marks and Domain Names, together with all
trademark rights and rights of protection to the same, vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such rights,
title and interest shall immediately vest, in the Collateral Agent for the
benefit of the Secured Creditors, and the Collateral Agent shall be entitled to
exercise the power of attorney referred to in Section 4.1 hereof to execute,
cause to be acknowledged and notarized and record said absolute assignment with
the applicable agency or registrar; (ii) take and use or sell the Marks or
Domain Names and the goodwill of such Assignor’s business symbolized by the
Marks or Domain Names and the right to carry on the business and use the assets
of such Assignor in connection with which the Marks or Domain Names have been
used; and (iii) direct such Assignor to refrain, in which event such Assignor
shall refrain, from using the Marks or Domain Names in any manner whatsoever,
directly or indirectly, and such Assignor shall execute such further documents
that the Collateral Agent may reasonably request to further confirm this and to
transfer ownership of the Marks or Domain Names and registrations and any
pending trademark applications in the United States Patent and Trademark Office
or applicable Domain Name registrar to the Collateral Agent.

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE V

SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

5.1 Additional Representations and Warranties. Each Assignor represents and
warrants that it is the true and lawful owner of all rights in (i) all material
Trade Secret Rights, (ii) the Patents listed in Annex J hereto for such Assignor
and that said Patents include all the United States patents and applications for
United States patents that such Assignor owns as of the date hereof and
(iii) the registered Copyrights listed in Annex K hereto for such Assignor and
that, except as described on Annex K hereto, said Copyrights are all the United
States copyrights registered with the United States Copyright Office and
applications to United States copyrights that such Assignor owns as of the date
hereof. Each Assignor further warrants that it has no knowledge of any third
party claim that any aspect of such Assignor’s present or contemplated business
operations infringes or will infringe any patent of any other Person or such
Assignor has misappropriated any Trade Secret or proprietary information which,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. Each Assignor hereby grants to the Collateral Agent an
absolute power of attorney to sign, upon the occurrence and during the
continuance of any Event of Default, any document which may be required by the
United States Patent and Trademark Office or the United States Copyright Office
in order to effect an absolute assignment of all right, title and interest in
each Patent or Copyright, and to record the same.

5.2 Licenses and Assignments. Except as otherwise permitted by the Secured Debt
Agreements, each Assignor hereby agrees not to divest itself of any right under
any material Patent or Copyright absent prior written approval of the Collateral
Agent.

5.3 Infringements. Each Assignor agrees, promptly upon learning thereof, to
furnish the Collateral Agent in writing with all pertinent information available
to such Assignor with respect to any infringement, contributing infringement or
active inducement to infringe or other violation of such Assignor’s rights in
any Patent or Copyright or to any claim that the practice of any Patent or use
of any Copyright violates any property right of a third party, or with respect
to any misappropriation of any Trade Secret Right or any claim that practice of
any Trade Secret Right violates any property right of a third party, in each
case, in any manner which, either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect. Each Assignor further
agrees, absent direction of the Collateral Agent to the contrary, to diligently
prosecute, in accordance with its reasonable business judgment, any Person
infringing any Patent or Copyright or any Person misappropriating any Trade
Secret Right, in each case to the extent that such infringement or
misappropriation, either individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

5.4 Maintenance of Patents or Copyrights. At its own expense, each Assignor
shall make timely payment of all post-issuance fees required to maintain in
force its rights under each material Patent or Copyright, absent prior written
consent of the Collateral Agent.

5.5 Prosecution of Patent or Copyright Applications. At its own expense, each
Assignor shall diligently prosecute all material applications for (i) United
States Patents listed in Annex J hereto and (ii) Copyrights listed on Annex K
hereto, in each case for such Assignor and

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall not abandon any such application prior to exhaustion of all administrative
and judicial remedies (other than applications that are deemed by such Assignor
in its reasonable business judgment to no longer be necessary in the conduct of
the Assignor’s business), absent written consent of the Collateral Agent.

5.6 Other Patents and Copyrights. Within 30 days of the acquisition or issuance
of a United States Patent, registration of a Copyright, or acquisition of a
registered Copyright, or of filing of an application for a United States Patent
or Copyright, the relevant Assignor shall deliver to the Collateral Agent a copy
of said Copyright or Patent, or certificate or registration of, or application
therefor, as the case may be, with a grant of a security interest as to such
Patent or Copyright, as the case may be, to the Collateral Agent and at the
expense of such Assignor, confirming the grant of a security interest, the form
of such grant of a security interest to be substantially in the form of Annex M
or N hereto, as appropriate, or in such other form as may be reasonably
satisfactory to the Collateral Agent.

5.7 Remedies. If an Event of Default shall occur and be continuing, the
Collateral Agent may, by written notice to the relevant Assignor, take any or
all of the following actions: (i) declare the entire right, title, and interest
of such Assignor in each of the Patents and Copyrights vested in the Collateral
Agent for the benefit of the Secured Creditors, in which event such right,
title, and interest shall immediately vest in the Collateral Agent for the
benefit of the Secured Creditors, in which case the Collateral Agent shall be
entitled to exercise the power of attorney referred to in Section 5.1 hereof to
execute, cause to be acknowledged and notarized and to record said absolute
assignment with the applicable agency; (ii) take and practice or sell the
Patents and Copyrights; and (iii) direct such Assignor to refrain, in which
event such Assignor shall refrain, from practicing the Patents and using the
Copyrights directly or indirectly, and such Assignor shall execute such further
documents as the Collateral Agent may reasonably request further to confirm this
and to transfer ownership of the Patents and Copyrights to the Collateral Agent
for the benefit of the Secured Creditors.

ARTICLE VI

PROVISIONS CONCERNING ALL COLLATERAL

6.1 Protection of Collateral Agent’s Security. Except as otherwise permitted by
the Secured Debt Agreements, each Assignor will do nothing to impair, in any
material respect, the rights of the Collateral Agent in the Collateral. Each
Assignor will at all times maintain insurance, at such Assignor’s own expense to
the extent and in the manner provided in the Secured Debt Agreements. Except to
the extent otherwise permitted to be retained by such Assignor or applied by
such Assignor pursuant to the terms of the Secured Debt Agreements, the
Collateral Agent shall, at the time any proceeds of such insurance are
distributed to the Secured Creditors, apply such proceeds in accordance with
Section 7.4 hereof. Each Assignor assumes all liability and responsibility in
connection with the Collateral acquired by it and the liability of such Assignor
to pay the Obligations shall in no way be affected or diminished by reason of
the fact that such Collateral may be lost, destroyed, stolen, damaged or for any
reason whatsoever unavailable to such Assignor.

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

6.2 Warehouse Receipts Non-Negotiable. To the extent practicable, each Assignor
agrees that if any warehouse receipt or receipt in the nature of a warehouse
receipt is issued with respect to any of its Inventory, such Assignor shall
request that such warehouse receipt or receipt in the nature thereof shall not
be “negotiable” (as such term is used in Section 7-104 of the Uniform Commercial
Code as in effect in any relevant jurisdiction or under other relevant law).

6.3 Additional Information. Each Assignor will, at its own expense, from time to
time upon the reasonable request of the Collateral Agent, promptly (and in any
event within 10 days after its receipt of the respective request) furnish to the
Collateral Agent such information with respect to the Collateral (including the
identity of the Collateral or such components thereof as may have been requested
by the Collateral Agent, and the estimated value and location of such
Collateral). Without limiting the forgoing, each Assignor agrees that it shall
promptly (and in any event within 20 days after its receipt of the respective
request) furnish to the Collateral Agent such updated Annexes hereto as may from
time to time be reasonably requested by the Collateral Agent.

6.4 Further Actions. Each Assignor will, at its own expense and upon the
reasonable request of the Collateral Agent, make, execute, endorse, acknowledge,
file and/or deliver to the Collateral Agent from time to time such lists,
descriptions and designations of its Collateral, warehouse receipts, receipts in
the nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules, confirmatory assignments, conveyances, financing
statements, transfer endorsements, certificates, reports and other assurances or
instruments and take such further steps relating to the Collateral and other
property or rights covered by the security interest hereby granted, which the
Collateral Agent deems reasonably appropriate or advisable to perfect, preserve
or protect its security interest in the Collateral consistent with the
provisions of this Agreement.

6.5 Financing Statements. Each Assignor agrees to execute and deliver to the
Collateral Agent such financing statements, in form reasonably acceptable to the
Collateral Agent, as the Collateral Agent may from time to time reasonably
request or as are reasonably necessary or desirable in the opinion of the
Collateral Agent to establish and maintain a valid, enforceable, perfected
security interest in the Collateral as provided herein and the other rights and
security contemplated hereby. Each Assignor will pay any applicable filing fees,
recordation taxes and related expenses relating to its Collateral. Each Assignor
hereby authorizes the Collateral Agent to file any such financing statements
without the signature of such Assignor where permitted by law (and such
authorization includes describing the Collateral as “all assets” of such
Assignor with further reference to those assets specifically excluded from the
grant of the security interest contained in this Agreement).

ARTICLE VII

REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

7.1 Remedies; Obtaining the Collateral Upon Default. Each Assignor agrees that,
if any Event of Default shall have occurred and be continuing, then and in every
such case, the Collateral Agent, in addition to any rights now or hereafter
existing under applicable law and

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under the other provisions of this Agreement, shall have all rights as a secured
creditor under any UCC, and such additional rights and remedies to which a
secured creditor is entitled under the laws in effect in all relevant
jurisdictions and may:

(i) personally, or by agents or attorneys, immediately take possession of the
Collateral or any part thereof, from such Assignor or any other Person who then
has possession of any part thereof with or without notice or process of law, and
for that purpose may enter upon such Assignor’s premises where any of the
Collateral is located and remove the same and use in connection with such
removal any and all services, supplies, aids and other facilities of such
Assignor;

(ii) instruct the obligor or obligors on any agreement, instrument or other
obligation (including, without limitation, the Accounts and the Contracts)
constituting the Collateral to make any payment required by the terms of such
agreement, instrument or other obligation directly to the Collateral Agent and
may exercise any and all remedies of such Assignor in respect of such
Collateral;

(iii) instruct all banks which have entered into a control agreement with the
Collateral Agent to transfer all monies, securities and instruments held by such
depositary bank to the Cash Collateral Account;

(iv) sell, assign or otherwise liquidate any or all of the Collateral or any
part thereof in accordance with Section 7.2 hereof, or direct such Assignor to
sell, assign or otherwise liquidate any or all of the Collateral or any part
thereof, and, in each case, take possession of the proceeds of any such sale or
liquidation;

(v) take possession of the Collateral or any part thereof, by directing such
Assignor in writing to deliver the same to the Collateral Agent at any
reasonable place or places designated by the Collateral Agent, in which event
such Assignor shall at its own expense:

(x) forthwith cause the same to be moved to the place or places so designated by
the Collateral Agent and there delivered to the Collateral Agent;

(y) store and keep any Collateral so delivered to the Collateral Agent at such
place or places pending further action by the Collateral Agent as provided in
Section 7.2 hereof; and

(z) while the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be reasonably necessary to protect the same and to
preserve and maintain it in good condition;

(vi) license or sublicense, whether on an exclusive or nonexclusive basis, any
Marks, Domain Names, Patents or Copyrights included in the Collateral for such
term and on such conditions and in such manner as the Collateral Agent shall in
its sole judgment determine;

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(vii) apply any monies constituting Collateral or proceeds thereof in accordance
with the provisions of Section 7.4;

(viii) accelerate any Note which may be accelerated in accordance with its
terms, and take any other lawful action to collect upon any Note (including,
without limitation, to make any demand for payment thereon);

(ix) transfer all or any part of the Collateral into the Collateral Agent’s name
or the name of its nominee or nominees;

(x) vote (and exercise all rights and powers in respect of voting) all or any
part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Assignor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Assignor,
with full power of substation to do so); and

(xi) take any other action as specified in clauses (1) through (5), inclusive,
of Section 9-607 of the UCC;

it being understood that each Assignor’s obligation so to deliver the Collateral
is of the essence of this Agreement and that, accordingly, upon application to a
court of equity having jurisdiction, the Collateral Agent shall be entitled to a
decree requiring specific performance by such Assignor of said obligation. By
accepting the benefits of this Agreement and each other Security Document, the
Secured Creditors expressly acknowledge and agree that this Agreement and each
other Security Document may be enforced only by the action of the Collateral
Agent acting upon the instructions of the Required Secured Creditors and that no
other Secured Creditor shall have any right individually to seek to enforce or
to enforce this Agreement or to realize upon the security to be granted hereby,
it being understood and agreed that such rights and remedies may be exercised by
the Collateral Agent for the benefit of the Secured Creditors upon the terms of
this Agreement and the other Security Documents.

7.2 Remedies; Disposition of the Collateral. If any Event of Default shall have
occurred and be continuing, then any Collateral repossessed by the Collateral
Agent under or pursuant to Section 7.1 hereof and any other Collateral whether
or not so repossessed by the Collateral Agent, may be sold, assigned, leased or
otherwise disposed of under one or more contracts or as an entirety, and without
the necessity of gathering at the place of sale the property to be sold, and in
general in such manner, at such time or times, at such place or places and on
such terms as the Collateral Agent may, in compliance with any mandatory
requirements of applicable law, determine to be commercially reasonable. Any of
the Collateral may be sold, leased or otherwise disposed of, in the condition in
which the same existed when taken by the Collateral Agent or after any overhaul
or repair at the expense of the relevant Assignor which the Collateral Agent
shall determine to be commercially reasonable. Any such sale, lease or other
disposition may be effected by means of a public disposition or private
disposition, effected in accordance with the applicable requirements (in each
case if and to the extent applicable) of Sections 9-610 through 9-613 of the UCC
and/or such other mandatory requirements of applicable law as may apply to the
respective disposition. The Collateral Agent may, without notice or publication,

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

adjourn any public or private disposition or cause the same to be adjourned from
time to time by announcement at the time and place fixed for the disposition,
and such disposition may be made at any time or place to which the disposition
may be so adjourned. To the extent permitted by any such requirement of law, the
Collateral Agent may bid for and become the purchaser (and may pay all or any
portion of the purchase price by crediting Obligations against the purchase
price) of the Collateral or any item thereof, offered for disposition in
accordance with this Section 7.2 without accountability to the relevant
Assignor. If, under applicable law, the Collateral Agent shall be permitted to
make disposition of the Collateral within a period of time which does not permit
the giving of notice to the relevant Assignor as hereinabove specified, the
Collateral Agent need give such Assignor only such notice of disposition as
shall be required by such applicable law. Each Assignor agrees to do or cause to
be done all such other acts and things as may be reasonably necessary to make
such disposition or dispositions of all or any portion of the Collateral valid
and binding and in compliance with any and all applicable laws, regulations,
orders, writs, injunctions, decrees or awards of any and all courts, arbitrators
or governmental instrumentalities, domestic or foreign, having jurisdiction over
any such sale or sales, all at such Assignor’s expense.

7.3 Waiver of Claims. Except as otherwise provided in this Agreement, EACH
ASSIGNOR HEREBY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, NOTICE AND
JUDICIAL HEARING IN CONNECTION WITH THE COLLATERAL AGENT’S TAKING POSSESSION OR
THE COLLATERAL AGENT’S DISPOSITION OF ANY OF THE COLLATERAL, INCLUDING, WITHOUT
LIMITATION, ANY AND ALL PRIOR NOTICE AND HEARING FOR ANY PREJUDGMENT REMEDY OR
REMEDIES, and each Assignor hereby further waives, to the extent permitted by
law:

(i) all damages occasioned by such taking of possession or any such disposition
except any damages which are the direct result of the Collateral Agent’s gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision);

(ii) all other requirements as to the time, place and terms of sale or other
requirements with respect to the enforcement of the Collateral Agent’s rights
hereunder; and

(iii) all rights of redemption, appraisement, valuation, stay, extension or
moratorium now or hereafter in force under any applicable law in order to
prevent or delay the enforcement of this Agreement or the absolute sale of the
Collateral or any portion thereof, and each Assignor, for itself and all who may
claim under it, insofar as it or they now or hereafter lawfully may, hereby
waives the benefit of all such laws.

Any sale of, or the grant of options to purchase, or any other realization upon,
any Collateral shall operate to divest all right, title, interest, claim and
demand, either at law or in equity, of the relevant Assignor therein and
thereto, and shall be a perpetual bar both at law and in equity against such
Assignor and against any and all Persons claiming or attempting to claim the
Collateral so sold, optioned or realized upon, or any part thereof, from,
through and under such Assignor.

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.4 Application of Proceeds. (a) All moneys collected by the Collateral Agent
(or, to the extent any Mortgage or any other Security Document requires proceeds
of collateral under such other Security Document to be applied in accordance
with the provisions of this Agreement, the Collateral Agent or other agent under
such other Security Document) upon any sale or other disposition of the
Collateral, together with all other moneys received by the Collateral Agent
hereunder, shall be applied as provided in Section 13.17 of the Credit
Agreement.

(b) Each of the Secured Creditors, by their acceptance of the benefits hereof
and of the other Security Documents, agrees and acknowledges that if the Lender
Creditors receive a distribution on account of undrawn amounts with respect to
Letters of Credit issued under the Credit Agreement (which shall only occur
after all outstanding Revolving Loans under the Credit Agreement and Unpaid
Drawings have been paid in full), such amounts shall be paid to the
Administrative Agent under the Credit Agreement and held by it, for the equal
and ratable benefit of the Lender Creditors, as cash security for the repayment
of Obligations owing to the Lender Creditors as such. If any amounts are held as
cash security pursuant to the immediately preceding sentence, then upon the
termination of all outstanding Letters of Credit under the Credit Agreement, and
after the application of all such cash security to the repayment of all
Obligations owing to the Lender Creditors after giving effect to the termination
of all such Letters of Credit, if there remains any excess cash, such excess
cash shall be returned by the Administrative Agent to the Collateral Agent for
distribution in accordance with Section 7.4(a) hereof.

(c) All payments required to be made hereunder shall be made (x) if to the
Lender Creditors, to the Administrative Agent for the account of the Lender
Creditors and (y) if to the Other Creditors, to the trustee, paying agent or
other similar representative (each, a “Representative”) for the Other Creditors
or, in the absence of such a Representative, directly to the Other Creditors.

(d) For purposes of applying payments received in accordance with this
Section 7.4, the Collateral Agent shall be entitled to rely upon (i) the
Administrative Agent and (ii) the Representative or, in the absence of such a
Representative, upon the Other Creditors for a determination (which the
Administrative Agent, each Representative and the Other Creditors agree (or
shall agree) to provide upon request of the Collateral Agent) of the outstanding
Primary Obligations and Secondary Obligations owed to the Lender Creditors or
the Other Creditors, as the case may be. Unless it has received written notice
from a Lender Creditor or an Other Creditor to the contrary, the Administrative
Agent and each Representative, in furnishing information pursuant to the
preceding sentence, and the Collateral Agent, in acting hereunder, shall be
entitled to assume that no Secondary Obligations are outstanding. Unless it has
written notice from an Other Creditor to the contrary, the Collateral Agent, in
acting hereunder, shall be entitled to assume that no Secured Hedging Agreements
are in existence.

(e) It is understood that the Assignors shall remain jointly and severally
liable to the extent of any deficiency between the amount of the proceeds of the
Collateral and the aggregate amount of the Obligations.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

7.5 Remedies Cumulative. Each and every right, power and remedy hereby
specifically given to the Collateral Agent shall be in addition to every other
right, power and remedy specifically given to the Collateral Agent under this
Agreement, the other Secured Debt Agreements or now or hereafter existing at
law, in equity or by statute and each and every right, power and remedy whether
specifically herein given or otherwise existing may be exercised from time to
time or simultaneously and as often and in such order as may be deemed expedient
by the Collateral Agent. All such rights, powers and remedies shall be
cumulative and the exercise or the beginning of the exercise of one shall not be
deemed a waiver of the right to exercise any other or others. No delay or
omission of the Collateral Agent in the exercise of any such right, power or
remedy and no renewal or extension of any of the Obligations shall impair any
such right, power or remedy or shall be construed to be a waiver of any Default
or Event of Default or an acquiescence thereof. No notice to or demand on any
Assignor in any case shall entitle it to any other or further notice or demand
in similar or other circumstances or constitute a waiver of any of the rights of
the Collateral Agent to any other or further action in any circumstances without
notice or demand. In the event that the Collateral Agent shall bring any suit to
enforce any of its rights hereunder and shall be entitled to judgment, then in
such suit the Collateral Agent may recover reasonable expenses, including
reasonable attorneys’ fees, and the amounts thereof shall be included in such
judgment.

7.6 Discontinuance of Proceedings. In case the Collateral Agent shall have
instituted any proceeding to enforce any right, power or remedy under this
Agreement by foreclosure, sale, entry or otherwise, and such proceeding shall
have been discontinued or abandoned for any reason or shall have been determined
adversely to the Collateral Agent, then and in every such case the relevant
Assignor, the Collateral Agent and each holder of any of the Obligations shall
be restored to their former positions and rights hereunder with respect to the
Collateral subject to the security interest created under this Agreement, and
all rights, remedies and powers of the Collateral Agent shall continue as if no
such proceeding had been instituted.

ARTICLE VIII

INDEMNITY

8.1 Indemnity. (a) Each Assignor jointly and severally agrees to indemnify,
reimburse and hold the Collateral Agent, each other Secured Creditor and their
respective successors, assigns, employees, affiliates and agents (hereinafter in
this Section 8.1 referred to individually as “Indemnitee,” and collectively as
“Indemnitees”) harmless from any and all liabilities, obligations, damages,
injuries, penalties, claims, demands, actions, suits, judgments and any and all
costs, expenses or disbursements (including reasonable attorneys’ fees and
expenses) (for the purposes of this Section 8.1 the foregoing are collectively
called “expenses”) of whatsoever kind and nature imposed on, asserted against or
incurred by any of the Indemnitees in any way relating to or arising out of this
Agreement, any other Secured Debt Agreement or any other document executed in
connection herewith or therewith or in any other way connected with the
administration of the transactions contemplated hereby or thereby or the
enforcement of any of the terms of, or the preservation of any rights under any
thereof, or in any way relating to or arising out of the manufacture, ownership,
ordering, purchase, delivery, control, acceptance, lease, financing, possession,
operation, condition, sale, return or other disposition, or use of the
Collateral (including, without limitation, latent or other defects,

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

whether or not discoverable), the violation of the laws of any country, state or
other governmental body or unit, any tort (including, without limitation, claims
arising or imposed under the doctrine of strict liability, or for or on account
of injury to or the death of any Person (including any Indemnitee), or property
damage), or contract claim; provided that no Indemnitee shall be indemnified
pursuant to this Section 8.1(a) for losses, damages or liabilities to the extent
caused by the gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision). Each Assignor agrees that upon written notice by any Indemnitee of
the assertion of such a liability, obligation, damage, injury, penalty, claim,
demand, action, suit or judgment, the relevant Assignor shall assume full
responsibility for the defense thereof. Each Indemnitee agrees to use its best
efforts to promptly notify the relevant Assignor of any such assertion of which
such Indemnitee has knowledge.

(b) Without limiting the application of Section 8.1(a) hereof, each Assignor
agrees, jointly and severally, to pay or reimburse the Collateral Agent for any
and all reasonable fees, costs and expenses of whatever kind or nature incurred
in connection with the creation, preservation or protection of the Collateral
Agent’s Liens on, and security interest in, the Collateral, including, without
limitation, all fees and taxes in connection with the recording or filing of
instruments and documents in public offices, payment or discharge of any taxes
or Liens upon or in respect of the Collateral, premiums for insurance with
respect to the Collateral and all other fees, costs and expenses in connection
with protecting, maintaining or preserving the Collateral and the Collateral
Agent’s interest therein, whether through judicial proceedings or otherwise, or
in defending or prosecuting any actions, suits or proceedings arising out of or
relating to the Collateral.

(c) Without limiting the application of Section 8.1(a) or (b) hereof, each
Assignor agrees, jointly and severally, to pay, indemnify and hold each
Indemnitee harmless from and against any loss, costs, damages and expenses which
such Indemnitee may suffer, expend or incur in consequence of or growing out of
any misrepresentation by any Assignor in this Agreement, any other Secured Debt
Agreement or in any writing contemplated by or made or delivered pursuant to or
in connection with this Agreement or any other Secured Debt Agreement.

(d) If and to the extent that the obligations of any Assignor under this
Section 8.1 are unenforceable for any reason, such Assignor hereby agrees to
make the maximum contribution to the payment and satisfaction of such
obligations which is permissible under applicable law.

8.2 Indemnity Obligations Secured by Collateral; Survival. Any amounts paid by
any Indemnitee as to which such Indemnitee has the right to reimbursement shall
constitute Obligations secured by the Collateral. The indemnity obligations of
each Assignor contained in this Article VIII shall continue in full force and
effect notwithstanding the full payment of all of the other Obligations and
notwithstanding the full payment of all the Notes (as defined in the Credit
Agreement) issued, and Loans made, under the Credit Agreement, the termination
of all Letters of Credit issued under the Credit Agreement, the termination of
all Secured Hedging Agreements and the payment of all other Obligations and
notwithstanding the discharge thereof and the occurrence of the Termination
Date.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IX

DEFINITIONS

The following terms shall have the meanings herein specified. Such definitions
shall be equally applicable to the singular and plural forms of the terms
defined.

“Account” shall mean any “account” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event shall include but shall not be limited to, all rights to payment of
any monetary obligation, whether or not earned by performance, (i) for property
that has been or is to be sold, leased, licensed, assigned or otherwise disposed
of, (ii) for services rendered or to be rendered, (iii) for a policy of
insurance issued or to be issued, (iv) for a secondary obligation incurred or to
be incurred, (v) for energy provided or to be provided, (vi) for the use or hire
of a vessel under a charter or other contract, (vii) arising out of the use of a
credit or charge card or information contained on or for use with the card, or
(viii) as winnings in a lottery or other game of chance operated or sponsored by
a State, governmental unit of a State, or person licensed or authorized to
operate the game by a State or governmental unit of a State. Without limiting
the foregoing, the term “account” shall include all Health-Care-Insurance
Receivables.

“Administrative Agent” shall have the meaning provided in the recitals of this
Agreement.

“Agreement” shall mean this Security Agreement, as the same may be amended,
modified, restated and/or supplemented from time to time in accordance with its
terms.

“As-Extracted Collateral” shall mean “as-extracted collateral” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Assignor” shall have the meaning provided in the first paragraph of this
Agreement.

“Borrower” shall have the meaning provided in the recitals of this Agreement.

“Cash Collateral Account” shall mean a non-interest bearing cash collateral
account maintained with, and in the sole dominion and control of, the Collateral
Agent for the benefit of the Secured Creditors.

“Certificated Security” shall have the meaning given such term in
Section 8-102(a)(4) of the UCC.

“Chattel Paper” shall mean “chattel paper” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York. Without limiting the foregoing, the term “Chattel Paper” shall in any
event include all Tangible Chattel Paper and all Electronic Chattel Paper.

“Class” shall have the meaning provided in Section 10.2 of this Agreement.

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Clearing Corporation” shall have the meaning given such term in
Section 8-102(a)(5) of the UCC.

“Collateral” shall have the meaning provided in Section 1.1(a) of this
Agreement.

“Collateral Agent” shall have the meaning provided in the first paragraph of
this Agreement.

“Commercial Tort Claims” shall mean “commercial tort claims” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Contract Rights” shall mean all rights of any Assignor under each Contract,
including, without limitation, (i) any and all rights to receive and demand
payments under any or all Contracts, (ii) any and all rights to receive and
compel performance under any or all Contracts and (iii) any and all other
rights, interests and claims now existing or in the future arising in connection
with any or all Contracts.

“Contracts” shall mean all contracts between any Assignor and one or more
additional parties (including, without limitation, any Interest Rate Protection
Agreements, Other Hedging Agreements, licensing agreements and any partnership
agreements, joint venture agreements and limited liability company agreements).

“Copyrights” shall mean any United States or foreign copyright now or hereafter
owned by any Assignor, including any registrations of any copyrights in the
United States Copyright Office or any foreign equivalent office, as well as any
application for a copyright registration now or hereafter made with the United
States Copyright Office or any foreign equivalent office by any Assignor.

“Credit Agreement” shall have the meaning provided in the recitals of this
Agreement.

“Credit Document Obligations” shall have the meaning provided in the definition
of “Obligations” in this Article IX.

“Deposit Accounts” shall mean all “deposit accounts” as such term is defined in
the Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Documents” shall mean “documents” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Domain Names” shall mean all Internet domain names and associated URL addresses
in or to which any Assignor now or hereafter has any right, title or interest.

“Electronic Chattel Paper” shall mean “electronic chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Equipment” shall mean any “equipment” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York, and in
any event, shall include, but shall not be limited to, all machinery, equipment,
furnishings, fixtures and vehicles now or hereafter owned by any Assignor and
any and all additions, substitutions and replacements of any of the foregoing
and all accessions thereto, wherever located, together with all attachments,
components, parts, equipment and accessories installed thereon or affixed
thereto.

“Excluded Accounts” shall mean (i) any Deposit Account used solely for funding
payroll, pension contributions or segregating payroll taxes and (ii) any petty
cash Deposit Account that does not have a cash balance at any time exceeding
$50,000 so long as the aggregate of all such petty cash Deposit Accounts that
are not subject to a “control agreement” as provided in Section 3.9 hereof do
not have cash balances at any time exceeding $500,000.

“Excluded Property” shall mean all ownership interests in (a) (i) Lee
Enterprises, Incorporated Retirement Account Plan and related trust, (ii) Lee
Enterprises, Incorporated Outside Directors Deferral Plan (effective January 1,
2005), (iii) Lee Enterprises, Incorporated Supplementary Benefit Plan and Trust
for Non-Qualified Deferred Compensation Benefit Plans of Lee Enterprises (dated
January 1, 2006), (iv) Lee Enterprises, Incorporated 1977 Employee Stock
Purchase Plan (amended May 17, 2008), and (v) Lee Enterprises, Incorporated
Supplemental Employee Stock Purchase Plan (amended February 20, 2007) (each as
amended modified, restated and/or supplemented from time to time), in each case
so long as such plans are solely for the benefit of officers, directors and/or
employees of any Assignor or any Subsidiary thereof, (b) any Equity Interests
held by any Assignor in Madison Newspapers, Inc., The Capital Times Company, or
TNI Partners (each a “Specified Entity”) so long as, in each case as to any
Specified Entity, such Specified Entity is not a Subsidiary of the Borrower,
(c) 33-1/3% of the voting power of all classes of Equity Interests of any
Foreign Subsidiary owned by an Assignor (except in the circumstances and to the
extent provided by Section 9.16 of the Credit Agreement (in which case this
clause (c) shall no longer be applicable)), and (d) with respect to any
“intent-to-use” application for trademark or service mark registration filed in
the United States Patent and Trademark Office pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, the security interest of the Collateral Agent
shall not attach to the extent the inclusion in the Collateral would violate
such section, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of said Act has been filed.

“Excluded TNI Assets” shall mean all Equity Interests in TNI Partners, all real
and personal property which is leased to or used in the operations or business
of TNI Partners, and all proceeds of any of the foregoing.

“Event of Default” shall mean any Event of Default under, and as defined in, the
Credit Agreement and shall in any event include, without limitation, any payment
default on any of the Obligations after the expiration of any applicable grace
period.

“Financial Assets” shall have the meaning given such term in Section 8-102(a)(9)
of the UCC.

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Fixtures” shall mean “fixtures” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“General Intangibles” shall mean “general intangibles” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Goods” shall mean “goods” as such term is defined in the Uniform Commercial
Code as in effect on the date hereof in the State of New York.

“Health-Care-Insurance Receivable” shall mean any “health-care-insurance
receivable” as such term is defined in the Uniform Commercial Code as in effect
on the date hereof in the State of New York.

“Indemnitee” shall have the meaning provided in Section 8.1(a) of this
Agreement.

“Instrument” shall mean “instruments” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Inventory” shall mean merchandise, inventory and goods, and all additions,
substitutions and replacements thereof and all accessions thereto, wherever
located, together with all goods, supplies, incidentals, packaging materials,
labels, materials and any other items used or usable in manufacturing,
processing, packaging or shipping same, in all stages of production from raw
materials through work in process to finished goods, and all products and
proceeds of whatever sort and wherever located any portion thereof which may be
returned, rejected, reclaimed or repossessed by the Collateral Agent from any
Assignor’s customers, and shall specifically include all “inventory” as such
term is defined in the Uniform Commercial Code as in effect on the date hereof
in the State of New York.

“Investment Property” shall mean “investment property” as such term is defined
in the Uniform Commercial Code as in effect on the date hereof in the State of
New York.

“Joint Venture Investment Property” shall mean all Limited Liability Company
Interests, Partnership Interests and Stock.

“Lender Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Lenders” shall have the meaning provided in the recitals of this Agreement.

“Letter-of-Credit Rights” shall mean “letter-of-credit rights” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Limited Liability Company Interests” shall mean the entire limited liability
company membership interest at any time owned by any Assignor in any limited
liability company that is not a Subsidiary of such Assignor.

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Location” of any Assignor, shall mean such Assignor’s “location” as determined
pursuant to Section 9-307 of the UCC.

“Marks” shall mean all right, title and interest in and to any trademarks,
service marks and trade names now held or hereafter acquired by any Assignor,
including any registration or application for registration of any trademarks and
service marks now held or hereafter acquired by any Assignor, which are
registered or filed in the United States Patent and Trademark Office or the
equivalent thereof in any state of the United States or any equivalent foreign
office or agency, as well as any unregistered trademarks and service marks used
by an Assignor and any trade dress including logos, designs, fictitious business
names and other business identifiers used by any Assignor.

“Notes” shall mean (x) all intercompany notes at any time issued to each
Assignor and (y) all other promissory notes from time to time issued to, or held
by, each Assignor.

“Obligations” shall mean and include, as to any Assignor, all of the following:

(i) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, principal, premium, interest (including, without
limitation, all interest that accrues after the commencement of any case,
proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding), reimbursement obligations under Letters of
Credit, fees, costs and indemnities) of such Assignor to the Lender Creditors,
whether now existing or hereafter incurred under, arising out of, or in
connection with, each Credit Document to which such Assignor is a party
(including, without limitation, in the event such Assignor is a Subsidiary
Guarantor, all such obligations, liabilities and indebtedness of such Assignor
under its Subsidiaries Guaranty) and the due performance and compliance by such
Assignor with all of the terms, conditions and agreements contained in each such
Credit Document (all such obligations, liabilities and indebtedness under this
clause (i), except to the extent consisting of obligations or indebtedness with
respect to Secured Hedging Agreements, being herein collectively called the
“Credit Document Obligations”);

(ii) the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of all obligations, liabilities and indebtedness
(including, without limitation, all interest that accrues after the commencement
of any case, proceeding or other action relating to the bankruptcy, insolvency,
reorganization or similar proceeding of any Assignor at the rate provided for in
the respective documentation, whether or not a claim for post-petition interest
is allowed in any such proceeding) owing by such Assignor to the Other
Creditors, now existing or hereafter incurred under, arising out of or in
connection with any Secured Hedging Agreement, whether such Secured Hedging
Agreement is now in existence or hereinafter arising (including, without
limitation, in the case of a Assignor that is a Guarantor, all obligations,
liabilities and indebtedness of such Assignor under its Guaranty in respect of
the Secured Hedging Agreements), and the due performance and compliance by such
Assignor with all of the terms, conditions and

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

agreements contained in each such Secured Hedging Agreement (all such
obligations, liabilities and indebtedness under this clause (ii) being herein
collectively called the “Other Obligations”);

(iii) any and all sums advanced by the Collateral Agent in order to preserve the
Collateral or preserve its security interest in the Collateral;

(iv) in the event of any proceeding for the collection or enforcement of any
indebtedness, obligations, or liabilities of such Assignor referred to in
clauses (i) and (ii) above, after an Event of Default shall have occurred and be
continuing, the reasonable expenses of retaking, holding, preparing for sale or
lease, selling or otherwise disposing of or realizing on the Collateral, or of
any exercise by the Collateral Agent of its rights hereunder, together with
reasonable attorneys’ fees and court costs;

(v) all amounts paid by any Indemnitee as to which such Indemnitee has the right
to reimbursement under Section 8.1 of this Agreement; and

(vi) all amounts owing to any Agent pursuant to any of the Credit Documents in
its capacity as such;

it being acknowledged and agreed that the “Obligations” shall include extensions
of credit of the types described above, whether outstanding on the date of this
Agreement or extended from time to time after the date of this Agreement.

“Other Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Other Obligations” shall have the meaning provided in the definition of
“Obligations” in this Article IX.

“Partnership Interest” shall mean the entire general partnership interest or
limited partnership interest at any time owned by any Assignor in any general
partnership or limited partnership that is not a Subsidiary of such Assignor.

“Patents” shall mean any patent in or to which any Assignor now or hereafter has
any right, title or interest therein, and any divisions, continuations
(including, but not limited to, continuations-in-parts) and improvements
thereof, as well as any application for a patent now or hereafter made by any
Assignor.

“Permits” shall mean, to the extent permitted to be assigned by the terms
thereof or by applicable law, all licenses, permits, rights, orders, variances,
franchises or authorizations of or from any governmental authority or agency.

“Primary Obligations” shall mean (i) in the case of the Credit Document
Obligations, all principal of, premium, fees and interest on, all Loans, all
Unpaid Drawings, the Stated Amount of all outstanding Letters of Credit and all
Fees and (ii) in the case of the Other Obligations, all amounts due under each
Secured Hedging Agreement (other than indemnities, fees (including, without
limitation, attorneys’ fees) and similar obligations and liabilities).

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Proceeds” shall mean all “proceeds” as such term is defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof and, in
any event, shall also include, but not be limited to, (i) any and all proceeds
of any insurance, indemnity, warranty or guaranty payable to the Collateral
Agent or any Assignor from time to time with respect to any of the Collateral,
(ii) any and all payments (in any form whatsoever) made or due and payable to
any Assignor from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
governmental authority (or any person acting under color of governmental
authority) and (iii) any and all other amounts from time to time paid or payable
under or in connection with any of the Collateral.

“Registered Organization” shall have the meaning provided in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

“Representative” shall have the meaning provided in Section 7.4(c) of this
Agreement.

“Required Secured Creditors” shall mean (i) at any time when any Credit Document
Obligations or Letters of Credit are outstanding or any Commitments under the
Credit Agreement exist, the Required Lenders (or, to the extent provided in
Section 13.12 of the Credit Agreement, each of the Lenders) and (ii) at any time
after all of the Credit Document Obligations have been paid in full and all
Commitments under the Credit Agreement have been terminated and no further
Commitments and Letters of Credit may be provided thereunder, the holders of a
majority of the Other Obligations.

“Requisite Creditors” shall have the meaning provided in Section 10.2 of this
Agreement.

“Secondary Obligations” shall mean all Obligations other than Primary
Obligations.

“Secured Creditors” shall have the meaning provided in the recitals of this
Agreement.

“Secured Debt Agreements” shall mean and include this Agreement, the other
Credit Documents and each Secured Hedging Agreement.

“Secured Hedging Agreement” shall have the meaning provided in the recitals to
this Agreement.

“Securities Entitlement” shall have the meaning given such term in
Section 8-102(a)(17) of the UCC.

“Securities Intermediary” shall have the meaning given such term in
Section 8-102(14) of the UCC.

“Software” shall mean “software” as such term is defined in the Uniform
Commercial Code as in effect on the date hereof in the State of New York.

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Specified Entity” shall have the meaning provided in the definition of
“Excluded Property” contained herein.

“Stock” shall mean (x) with respect to corporations incorporated under the laws
of the United States or any State thereof or the District of Columbia (each, a
“Domestic Corporation”), all of the issued and outstanding shares of stock owned
by any Assignor of any Domestic Corporation that is not a Subsidiary of such
Assignor and (y) with respect to corporations not Domestic Corporations (each, a
“Foreign Corporation”), all of the issued and outstanding shares of capital
stock owned at any time by any Assignor of any Domestic Corporation that is not
a Subsidiary of such Assignor.

“Supporting Obligations” shall mean any “supporting obligation” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York, now or hereafter owned by any Assignor, or in which any
Assignor has any rights, and, in any event, shall include, but shall not be
limited to all of such Assignor’s rights in any Letter-of-Credit Right or
secondary obligation that supports the payment or performance of, and all
security for, any Account, Chattel Paper, Document, General Intangible,
Instrument or Investment Property.

“Tangible Chattel Paper” shall mean “tangible chattel paper” as such term is
defined in the Uniform Commercial Code as in effect on the date hereof in the
State of New York.

“Termination Date” shall have the meaning provided in Section 10.8(a) of this
Agreement.

“Timber-to-be-Cut” shall mean “timber-to-be-cut” as such term is defined in the
Uniform Commercial Code as in effect on the date hereof in the State of New
York.

“Trade Secrets” shall mean any secretly held existing engineering or other data,
information, production procedures and other know-how relating to the design
manufacture, assembly, installation, use, operation, marketing, sale and/or
servicing of any products or business of an Assignor worldwide whether written
or not.

“Trade Secret Rights” shall mean the rights of an Assignor in any Trade Secret
it holds.

“Transmitting Utility” shall have the meaning given such term in
Section 9-102(a)(80) of the UCC.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction.

“Uncertificated Security” shall have the meaning given such term in
Section 8-102(a)(18) of the UCC.

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE X

MISCELLANEOUS

10.1 Notices. Except as otherwise specified herein, all notices, requests,
demands or other communications to or upon the respective parties hereto shall
be sent or delivered by mail, telegraph, telex, telecopy, cable or courier
service and all such notices and communications shall, when mailed, telegraphed,
telexed, telecopied, or cabled or sent by courier, be effective when deposited
in the mails, delivered to the telegraph company, cable company or overnight
courier, as the case may be, or sent by telex or telecopier, except that notices
and communications to the Collateral Agent or any Assignor shall not be
effective until received by the Collateral Agent or such Assignor, as the case
may be. All notices and other communications shall be in writing and addressed
as follows:

(a) if to any Assignor, c/o:

Lee Enterprises, Incorporated

201 North Harrison Street

Davenport, Iowa 52801

Attention: Chief Financial Officer

Telephone No.: (563) 383-2179

Telecopier No.: (563) 327-2600

(b) if to the Collateral Agent, at:

60 Wall Street

New York, New York 10005

Attention: Susan Lefevre

Telephone No.: (212) 250-6114

Telecopier No.: (212) 797-5692

(c) if to any Lender Creditor (other than the Collateral Agent), at such address
as such Lender Creditor shall have specified in the Credit Agreement;

(d) if to any Other Creditor, at such address as such Other Creditor shall have
specified in writing to each Assignor and the Collateral Agent;

or at such other address or addressed to such other individual as shall have
been furnished in writing by any Person described above to the party required to
give notice hereunder.

10.2 Waiver; Amendment. Except as provided in Sections 10.8 and 10.12 hereof,
none of the terms and conditions of this Agreement may be changed, waived,
modified or varied in any manner whatsoever unless in writing duly signed by
each Assignor directly affected thereby (it being understood that the addition
or release of any Assignor hereunder shall not constitute a change, waiver,
discharge or termination affecting any Assignor other than the Assignor so added
or released) and the Collateral Agent (with the written consent of the Required
Secured Creditors); provided, however, that any change, waiver, modification or
variance affecting the rights and benefits of a single Class of Secured
Creditors (and not all

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Secured Creditors in a like or similar manner) also shall require the written
consent of the Requisite Creditors of such affected Class. For the purpose of
this Agreement, the term “Class” shall mean each class of Secured Creditors,
i.e., whether (x) the Lender Creditors as holders of the Credit Document
Obligations or (y) the Other Creditors as the holders of the Other Obligations.
For the purpose of this Agreement, the term “Requisite Creditors” of any Class
shall mean each of (x) with respect to the Credit Document Obligations, the
Required Lenders (or, to the extent provided in Section 13.12 of the Credit
Agreement, each of the Lenders), and (y) with respect to the Other Obligations,
the holders of at least a majority of all Other Obligations outstanding from
time to time.

10.3 Obligations Absolute. The obligations of each Assignor hereunder shall
remain in full force and effect without regard to, and shall not be impaired by,
(a) any bankruptcy, insolvency, reorganization, arrangement, readjustment,
composition, liquidation or the like of such Assignor; (b) any exercise or
non-exercise, or any waiver of, any right, remedy, power or privilege under or
in respect of this Agreement or any other Secured Debt Agreement; or (c) any
amendment to or modification of any Secured Debt Agreement or any security for
any of the Obligations; whether or not such Assignor shall have notice or
knowledge of any of the foregoing.

10.4 Successors and Assigns. This Agreement shall create a continuing security
interest in the Collateral and shall (i) remain in full force and effect,
subject to release and/or termination as set forth in Section 10.8 hereof,
(ii) be binding upon each Assignor, its successors and assigns; provided,
however, that no Assignor shall assign any of its rights or obligations
hereunder without the prior written consent of the Collateral Agent (with the
prior written consent of the Required Secured Creditors), and (iii) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent, the other Secured Creditors and their
respective successors, transferees and assigns. All agreements, statements,
representations and warranties made by each Assignor herein or in any
certificate or other instrument delivered by such Assignor or on its behalf
under this Agreement shall be considered to have been relied upon by the Secured
Creditors and shall survive the execution and delivery of this Agreement and the
other Secured Debt Agreements regardless of any investigation made by the
Secured Creditors or on their behalf.

10.5 Headings Descriptive. The headings of the several sections of this
Agreement are inserted for convenience only and shall not in any way affect the
meaning or construction of any provision of this Agreement.

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL. (a)
THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. ANY LEGAL ACTION OR
PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT MAY BE
BROUGHT IN THE COURTS OF THE STATE OF NEW YORK OR OF THE UNITED STATES FOR THE
SOUTHERN DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT,
EACH ASSIGNOR HEREBY IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

PROPERTY, GENERALLY AND UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE
AFORESAID COURTS. EACH ASSIGNOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT
ANY SUCH COURTS LACK JURISDICTION OVER SUCH ASSIGNOR, AND AGREES NOT TO PLEAD OR
CLAIM IN ANY LEGAL ACTION OR

PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER CREDIT DOCUMENT BROUGHT
IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT LACKS JURISDICTION OVER SUCH
ASSIGNOR. EACH ASSIGNOR FURTHER IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS
OUT OF ANY OF THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE
MAILING OF COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO
ANY SUCH ASSIGNOR AT ITS ADDRESS FOR NOTICES AS PROVIDED IN SECTION 10.1 ABOVE,
SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. EACH ASSIGNOR
HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH SERVICE OF PROCESS AND FURTHER
IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY ACTION OR PROCEEDING
COMMENCED HEREUNDER OR UNDER ANY OTHER CREDIT DOCUMENT THAT SUCH SERVICE OF
PROCESS WAS IN ANY WAY INVALID OR INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF THE COLLATERAL AGENT UNDER THIS AGREEMENT, OR ANY SECURED CREDITOR, TO
SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY ASSIGNOR IN ANY OTHER JURISDICTION.

(b) EACH ASSIGNOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE (a) ABOVE AND HEREBY
FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY SUCH COURT
THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN
AN INCONVENIENT FORUM.

(c) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO
A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY.

10.7 Assignor’s Duties. It is expressly agreed, anything herein contained to the
contrary notwithstanding, that each Assignor shall remain liable to perform all
of the obligations, if any, assumed by it with respect to the Collateral and the
Collateral Agent shall not have any obligations or liabilities with respect to
any Collateral by reason of or arising out of this Agreement, nor shall the
Collateral Agent be required or obligated in any manner to perform or fulfill
any of the obligations of any Assignor under or with respect to any Collateral.

10.8 Termination; Release. (a) After the Termination Date, this Agreement shall
terminate (provided that all indemnities set forth herein including, without
limitation in Section

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

8.1 hereof, shall survive such termination) and the Collateral Agent, at the
request and expense of the respective Assignor, will promptly execute and
deliver to such Assignor a proper instrument or instruments (including Uniform
Commercial Code termination statements on form UCC-3) acknowledging the
satisfaction and termination of this Agreement, and will duly assign, transfer
and deliver to such Assignor (without recourse and without any representation or
warranty) such of the Collateral as may be in the possession of the Collateral
Agent and as has not theretofore been sold or otherwise applied or released
pursuant to this Agreement. As used in this Agreement, “Termination Date” shall
mean the date upon which the Total Commitment under the Credit Agreement has
been terminated and all Secured Hedging Agreements have been terminated (or
other arrangements satisfactory to the counterparties thereto have been
completed), no Note under (and as defined in) the Credit Agreement is
outstanding and all Loans thereunder have been repaid in full, all Letters of
Credit issued under the Credit Agreement have been terminated (or cash
collateralized or made subject to backstop letters of credit in the aggregate
face amount of all outstanding Letters of Credit pursuant to documentation
acceptable to the Collateral Agent and the Issuing Lender) and all Obligations
then due and payable have been paid in full.

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) (I) (x) at any time prior to the time
at which all Credit Document Obligations have been paid in full and all
Commitments and Letters of Credit under the Credit Agreement have been
terminated, in connection with a sale or disposition permitted by Section 10.02
of the Credit Agreement or is otherwise released at the direction of the
Required Lenders (or all the Lenders if required by Section 13.12 of the Credit
Agreement) or (y) at any time thereafter, to the extent permitted by the other
Secured Debt Agreements, and in the case of clauses (x) and (y), the proceeds of
such sale or disposition (or from such release) are applied in accordance with
the terms of the Credit Agreement or such other Secured Debt Agreement, as the
case may be, to the extent required to be so applied, or (II) pursuant to a
Joint-Venture Transaction in accordance with the terms of the Credit Agreement,
the Collateral Agent, at the request and expense of such Assignor, will duly
release from the security interest created hereby, or in the case of a
Joint-Venture Transaction, the security interests created hereby shall be
automatically released, (and, in each case, will execute and deliver such
documentation, including termination or partial release statements and the like
in connection therewith) and assign, transfer and deliver to such Assignor
(without recourse and without any representation or warranty) such of the
Collateral as is then being (or has been) so sold or otherwise disposed of, or
released, and as may be in the possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement. Furthermore, upon the
release of any Subsidiary Guarantor from the Subsidiaries Guaranty in accordance
with the provisions thereof, such Assignor (and the Collateral at such time
assigned by the respective Assignor pursuant hereto) shall be released from this
Agreement.

(c) At any time that an Assignor desires that the Collateral Agent take any
action to acknowledge or give effect to any release of Collateral pursuant to
the foregoing Section 10.8(a) or (b), such Assignor shall deliver to the
Collateral Agent a certificate signed by a principal executive officer of such
Assignor stating that the release of the respective Collateral is permitted
pursuant to such Section 10.8(a) or (b). At any time that the Borrower or the
respective Assignor desires that a Subsidiary of the Borrower which has been
released from the Subsidiaries Guaranty be released hereunder as provided in the
last sentence of Section 10.8(b)

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

hereof, it shall deliver to the Collateral Agent a certificate signed by a
principal executive officer of the Borrower and the respective Assignor stating
that the release of the respective Assignor (and its Collateral) is permitted
pursuant to such Section 10.8(b). If reasonably requested by the Collateral
Agent (although the Collateral Agent shall have no obligation to make such
request), the relevant Assignor shall furnish appropriate legal opinions (from
counsel, reasonably acceptable to the Collateral Agent) to the effect set forth
in this Section 10.8(c).

(d) The Collateral Agent shall have no liability whatsoever to any other Secured
Creditor as the result of any release of Collateral by it in accordance with (or
which the Collateral Agent in good faith believes to be in accordance with) this
Section 10.8.

10.9 Counterparts. This Agreement may be executed in any number of counterparts
and by the different parties hereto on separate counterparts, each of which when
so executed and delivered shall be an original, but all of which shall together
constitute one and the same instrument. A set of counterparts executed by all
the parties hereto shall be lodged with the Borrower and the Collateral Agent.

10.10 Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.11 The Collateral Agent and the other Secured Creditors. The Collateral Agent
will hold in accordance with this Agreement all items of the Collateral at any
time received under this Agreement. It is expressly understood and agreed that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement and
in Section 12 of the Credit Agreement. The Collateral Agent shall act hereunder
on the terms and conditions set forth herein and in Section 12 of the Credit
Agreement.

10.12 Additional Assignors. It is understood and agreed that any Subsidiary
Guarantor that desires to become an Assignor hereunder, or is required to
execute a counterpart of this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Credit Document, shall become
an Assignor hereunder by (x) executing a counterpart hereof and delivering same
to the Collateral Agent or by executing a joinder agreement and delivering same
to the Collateral Agent, in each case as may be requested by (and in form and
substance satisfactory to) the Collateral Agent, (y) delivering supplements to
Annexes A through F, inclusive, H through K, inclusive, and O through R,
inclusive, hereto as are necessary to cause such Annexes to be complete and
accurate with respect to such additional Assignor on such date and (z) taking
all actions as specified in this Agreement as would have been taken by such
Assignor had it been an original party to this Agreement, in each case with all
documents required above to be delivered to the Collateral Agent and with all
documents and actions required above to be taken to the reasonable satisfaction
of the Collateral Agent.

10.13 Post-Signing Actions. Notwithstanding anything to the contrary contained
in this Agreement or the other Credit Documents, the parties hereto acknowledge
and agree that

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

no Assignor shall be required to deliver completed Annexes to this Agreement
upon its execution and delivery hereof, provided that completed Annexes to this
Agreement shall be completed and delivered to the Collateral Agent (whereupon
they shall be attached to, and become a part of, this Agreement as if they had
been delivered concurrently upon the execution and deliver hereof by each
Assignor) as promptly as practicable, and in any event not later than the
Security Requirement Date. In furtherance of the foregoing, all representations,
warranties and covenants contained in this Agreement and the other Credit
Documents shall be deemed modified to the extent necessary to effect the
foregoing and no Default or Event of Default shall be deemed to occur as a
result of the failure of the Assignors to deliver completed Annexes to this
Agreement upon their execution and delivery hereof so long as completed Annexes
are delivered to the Collateral Agent as promptly as practicable, and in any
event not later than the Security Requirement Date.

10.14 Intercreditor Agreement. Notwithstanding anything herein to the contrary,
the exercise of any right or remedy by the Collateral Agent hereunder shall be
subject to the provisions of the Intercreditor Agreement. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.

[Remainder of this page intentionally left blank; signature page follows]

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED,

as an Assignor

By:

 

/s/  Carl G. Schmidt

 

Name:  Carl G. Schmidt

Title:    Vice President, Chief Financial

              Officer and Treasurer

 

ACCUDATA, INC.

JOURNAL-STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

SIOUX CITY NEWSPAPERS, INC.,

each as an Assignor

By:

 

/s/  C.D. Waterman III

 

Name:  C.D. Waterman III

Title:    Secretary

 

INN PARTNERS, L.C., as an Assignor

By ACCUDATA, INC., Managing Member

By:

 

/s/  C.D. Waterman III

 

Name:  C.D. Waterman III

Title:    Secretary

 

JOURNAL-STAR PRINTING CO.,

as an Assignor

By:

     

Name:

Title:

 

K. FALLS BASIN PUBLISHING, INC.,

as an Assignor

By:

     

Name:

Title:

Signature page to Lee Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

LEE CONSOLIDATED HOLDINGS CO.,

as an Assignor

By:      

Name:

Title:

 

LEE PUBLICATIONS, INC., as an Assignor By:      

Name:

Title:

 

LEE PROCUREMENT SOLUTIONS CO.,

as an Assignor

By:      

Name:

Title:

 

SIOUX CITY NEWSPAPERS, INC., as an Assignor By:      

Name:

Title:

Signature page to Lee Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Accepted and Agreed to:

 

DEUTSCHE BANK TRUST COMPANY AMERICAS,

  as Collateral Agent

By:  

/s/  Susan LeFevre

 

Name:  Susan LeFevre

Title:    Managing Director

 

By:  

/s/  Benjamin Souh

 

Name:  Benjamin Souh

Title:    Vice President

Signature page to Lee Security Agreement



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

      Page  

ARTICLE I SECURITY INTERESTS

     2   

1.1 Grant of Security Interests

     2   

1.2 Power of Attorney

     5   

ARTICLE II GENERAL REPRESENTATIONS, WARRANTIES AND COVENANTS

     6   

2.1 Necessary Filings

     6   

2.2 No Liens

     6   

2.3 Other Financing Statements

     6   

2.4 Chief Executive Office, Record Locations

     6   

2.5 [RESERVED]

     7   

2.6 Legal Names; Type of Organization (and Whether a Registered Organization
and/or a Transmitting Utility);     Jurisdiction of Organization; Location;
Organizational Identification Numbers; Federal Employer Identification
    Number; Changes Thereto; etc.

     7   

2.7 [RESERVED]

     7   

2.8 Certain Significant Transactions

     7   

2.9 Non-UCC Property

     8   

2.10 As-Extracted Collateral; Timber-to-be-Cut

     8   

2.11 Collateral in the Possession of a Bailee

     8   

2.12 Recourse

     8   

2.13 Certain Representations and Warranties Regarding Certain Collateral

     9   

ARTICLE III SPECIAL PROVISIONS CONCERNING ACCOUNTS; CONTRACT RIGHTS;
INSTRUMENTS; CHATTEL PAPER AND CERTAIN OTHER COLLATERAL

     9   

3.1 Additional Representations and Warranties

     9   

3.2 Maintenance of Records

     9   

3.3 Direction to Account Debtors; Contracting Parties; etc.

     10   

3.4 Modification of Terms; etc.

     10   

3.5 Collection

     11   

3.6 Instruments

     11   

3.7 Assignors Remain Liable Under Accounts

     11   

3.8 Assignors Remain Liable Under Contracts

     11   

3.9 Deposit Accounts; Etc.

     12   

3.10 Letter-of-Credit Rights

     13   

3.11 Commercial Tort Claims

     13   

3.12 Chattel Paper

     13   

3.13 Further Actions

     13   

 

(i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ARTICLE IV SPECIAL PROVISIONS CONCERNING TRADEMARKS AND DOMAIN NAMES

     14   

4.1 Additional Representations and Warranties

     14   

4.2 Licenses and Assignments

     14   

4.3 Infringements

     14   

4.4 Preservation of Marks

     15   

4.5 Maintenance of Registration

     15   

4.6 Future Registered Marks and Domain Names

     15   

4.7 Remedies

     15   

ARTICLE V SPECIAL PROVISIONS CONCERNING PATENTS, COPYRIGHTS AND TRADE SECRETS

     16   

5.1 Additional Representations and Warranties

     16   

5.2 Licenses and Assignments

     16   

5.3 Infringements

     16   

5.4 Maintenance of Patents or Copyrights

     16   

5.5 Prosecution of Patent or Copyright Applications

     17   

5.6 Other Patents and Copyrights

     17   

5.7 Remedies

     17   

ARTICLE VI PROVISIONS CONCERNING ALL COLLATERAL

     17   

6.1 Protection of Collateral Agent’s Security

     17   

6.2 Warehouse Receipts Non-Negotiable

     18   

6.3 Additional Information

     18   

6.4 Further Actions

     18   

6.5 Financing Statements

     18   

ARTICLE VII REMEDIES UPON OCCURRENCE OF AN EVENT OF DEFAULT

     19   

7.1 Remedies; Obtaining the Collateral Upon Default

     19   

7.2 Remedies; Disposition of the Collateral

     20   

7.3 Waiver of Claims

     21   

7.4 Application of Proceeds

     22   

7.5 Remedies Cumulative

     23   

7.6 Discontinuance of Proceedings

     23   

ARTICLE VIII INDEMNITY

     23   

8.1 Indemnity

     23   

8.2 Indemnity Obligations Secured by Collateral; Survival

     24   

ARTICLE IX DEFINITIONS

     25   

ARTICLE X MISCELLANEOUS

     33   

10.1 Notices

     33   

10.2 Waiver; Amendment

     33   

10.3 Obligations Absolute

     34   

 

(ii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

10.4 Successors and Assigns

     34   

10.5 Headings Descriptive

     34   

10.6 GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL

     34   

10.7 Assignor’s Duties

     35   

10.8 Termination; Release

     36   

10.9 Counterparts

     37   

10.10 Severability

     37   

10.11 The Collateral Agent and the other Secured Creditors

     37   

10.12 Additional Assignors

     37   

 

ANNEX A

   Schedule of Chief Executive Offices Address(es) of Chief Executive Office

ANNEX B

   [Reserved]

ANNEX C

   Schedule of Legal Names, Type of Organization (and Whether a Registered
Organization and/or a Transmitting Utility), Jurisdiction of Organization,
Location, Organizational Identification Numbers and Federal Employer
Identification Numbers

ANNEX D

   [Reserved]

ANNEX E

   Description of Certain Significant Transactions Occurring Within One Year
Prior to the Date of the Security Agreement

ANNEX F

   Schedule of Deposit Accounts

ANNEX G

   Form of Control Agreement Regarding Deposit Accounts

ANNEX H

   Schedule of Commercial Tort Claims

ANNEX I

   Schedule of Marks and Applications; Internet Domain Name Registrations

ANNEX J

   Schedule of Patents

ANNEX K

   Schedule of Copyrights

ANNEX L

   Grant of Security Interest in United States Trademarks

ANNEX M

   Grant of Security Interest in United States Patents

ANNEX N

   Grant of Security Interest in United States Copyrights

ANNEX O

   Schedule of Stock

ANNEX P

   Schedule of Notes

ANNEX Q

   Schedule of Limited Liability Company Interests

ANNEX R

   Schedule of Partnership Interests

ANNEX S

   Form of Agreement Regarding Uncertificated Securities, Limited Liability
Company Interests and Partnership Interests

[Remainder of this page intentionally left blank]

 

(iii)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX A

to

SECURITY AGREEMENT

 

SCHEDULE OF CHIEF EXECUTIVE OFFICES

 

Name of Assignor

  

Address(es) of Chief Executive Office

Lee Enterprises, Incorporated    201 N. Harrison St. Ste. 600, Davenport, IA
52801 Journal-Star Printing Co.    926 P Street, Lincoln, NE 68501 Accudata,
Inc.    201 N. Harrison St. Ste. 600, Davenport, IA 52801 INN PARTNERS, L.C.   
1510 47th Ave., Moline, IL 61265 K. Falls Basin Publishing, Inc.    201 N.
Harrison St. Ste. 600, Davenport, IA 52801 Lee Consolidated Holdings Co.    507
Main Street, Rapid City, SD 57709 Lee Publications, Inc.    201 N. Harrison St.
Ste. 600, Davenport, IA 52801 Lee Procurement Solutions Co.    201 N. Harrison
St. Ste. 600, Davenport, IA 52801 Sioux City Newspapers, Inc.    515 Pavonia
Street, Sioux City, IA 51102



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX B

to

SECURITY AGREEMENT

 

[RESERVED]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX C

to

SECURITY AGREEMENT

 

SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION

(AND WHETHER A REGISTERED ORGANIZATION AND/OR

A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,

LOCATION, ORGANIZATIONAL IDENTIFICATION NUMBERS

AND FEDERAL EMPLOYER IDENTIFICATION NUMBERS

 

Exact Legal

Name of Each

Assignor

 

Type of

Organization

(or, if the

Assignor is an

Individual, so

indicate)

 

Registered

Organization

(Yes/No)

 

Jurisdiction

of

Organization

 

Assignor’s Location

(for purposes of NY

UCC § 9-307)

 

Assignor’s

Organization

Identification

Number (or,

if it has none, so

indicate)

 

Assignor’s Federal

Employer

Identification

Number (or, if it

has none, so

indicate)

 

Transmitting

Utility?

(Yes/No)

Lee Enterprises, Incorporated   Corporation   Yes   Delaware   201 N. Harrison
St. Ste. 600, Davenport, IA 52801   0441410   [redacted]   No Journal-Star
Printing Co.   Corporation   Yes   Nebraska   926 P Street, Lincoln, NE 68501  
1367163   [redacted]   No Accudata, Inc.   Corporation   Yes   Iowa   201 N.
Harrison St. Ste. 600, Davenport, IA 52801   152599   [redacted]   No INN
PARTNERS, L.C.   Limited Liability Company   Yes   Iowa   1510 47th Ave.,
Moline, IL 61265   190119   [redacted]   No



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Exact Legal

Name of Each

Assignor

  

Type of

Organization

(or, if the

Assignor is an

Individual, so

indicate)

  

Registered

Organization

(Yes/No)

  

Jurisdiction

of

Organization

  

Assignor’s Location

(for purposes of NY

UCC § 9-307)

  

Assignor’s

Organization

Identification

Number (or,

if it has none,

so indicate)

  

Assignor’s Federal

Employer

Identification

Number (or, if it

has none, so

indicate)

  

Transmitting

Utility?

(Yes/No)

K. Falls Basin Publishing, Inc.    Corporation    Yes    Oregon    201 N.
Harrison St. Ste. 600, Davenport, IA 52801    165730-16    [redacted]    No Lee
Consolidated Holdings Co.    Corporation    Yes    South Dakota    507 Main
Street, Rapid City, SD 57709    DB029424    [redacted]    No Lee Publications,
Inc.    Corporation    Yes    Delaware    201 N. Harrison St. Ste. 600,
Davenport, IA 52801    0786047    [redacted]    No Lee Procurement Solutions Co.
   Corporation    Yes    Iowa    201 N. Harrison St. Ste. 600, Davenport, IA
52801    24577    [redacted]    No Sioux City Newspapers, Inc.    Corporation   
Yes    Iowa    515 Pavonia Street, Sioux City, IA 51102    37516    [redacted]
   No



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX D

to

SECURITY AGREEMENT

 

[RESERVED]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX E

to

SECURITY AGREEMENT

 

DESCRIPTION OF CERTAIN SIGNIFICANT TRANSACTIONS OCCURRING WITHIN

ONE YEAR PRIOR TO THE DATE OF THE SECURITY AGREEMENT

 

Name of Assignor

  

Description of any Transactions as required

by Section 2.8 of the Security Agreement

None

  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX F

to

SECURITY AGREEMENT

Schedule of Deposit Accounts

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in

accordance with

UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Consolidated Holdings Co.   Lee Consolidated Holdings Co   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Incorporated   Lee Enterprises-Main Account  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   Lee Procurement Solutions Co.   Lee Procurement Solutions  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   Lee Enterprises, Incorporated   Lee Enterprises Inc - Flex  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Procurement Solutions Co.   Lee Procurement Solutions Co  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   Lee Enterprises, Incorporated   Lee Circulation   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Incorporated   Lee Advertising   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Procurement Solutions Co.   Lee Procurement Solutions Co -
AP   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Procurement Solutions Co.   Lee Procurement - Internal
Transfer   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   North County Times 1721 Lbx  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   North County Times 1722   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 2

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in
accordance with
UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Enterprises, Inc.   Billings Gazette   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Journal Star Printing Co.   The Journal Star - Lincoln  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Consolidated Holdings Co.   Rapid City Journal   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Beatrice Daily Sun   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Sioux City Newspapers, Inc.   Sioux City   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Herald & Review #1112 - Decatur  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** INN Partners L.C.   Inn LC dba Townnews 0102   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Racine Journal #1302   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Missoulian #1242   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   The Quad City Times   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Bismarck Tribune   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   The Sentinel #1542 Carlisle  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 3

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank

(determined in

accordance with

UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Publications, Inc.   The Times #1702 - Munster   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   The Times #1700 - Munster   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Waterloo Courier #1780   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Globe Gazette 1220 - Mason City  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   The Independent Record - Helena  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Montana Standard - Butte   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Mini Nickel 3120 - Bozeman   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Corvallis Gazette Times   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   The Southern Illinoisan - Carbondale  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Daily News - Longview   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Missoulian 1240   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Missoulian #1243 Rack Dep   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 4

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in
accordance with
UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Enterprises, Inc.   River Valley Newspaper 1162   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Times News #1642   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Times & Democrat   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Journal Gazette - Mattoon   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Casper Star Tribune #1560   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Ledger Independent #1660 -Maysville  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Chippewa Herald 1072   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Farm & Ranch   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   The Prairie Star 3472   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Midwest Messenger Plaindealer - Tekamah
  [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Tri State Neighbor 3040   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Tri State Neighbor 3042   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 5

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in
accordance with
UCC § 9-304)

 

Excluded

Accounts

marked

with **

Journal Star Printing Co.   Lincoln Journal Star 1180   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Post Star #1582 - Glens Falls  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   The Citizen #1502 - Auburn   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Columbus Telegram   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Fremont Tribune   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Journal Star Printing Co.   Plattsmouth Journal   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Montana Magazine   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   River Valley Newspaper 1160   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Thrifty Nickel #3322   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Muscatine Journal   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   The Quad City Times   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Elko Daily Free Press CC   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 6

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in
accordance with
UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Publications, Inc.   Elko daily Free Press OTC   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Burley Rupert OTC   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Times & Democrat Lb 4024   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Racine Journal Times   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Quad City Times - ACH acct   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Quad City Times - Postal Acct  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Times News Twin Falls   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   The Southern Illinoisan - Carbondale  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Herald Review 111 - Decatur   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Iowa Farmer Today   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   The Sentinel Carlisle   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Consolidated Holdings Co.   Black Hills Weekly   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 7

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in
accordance with
UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Enterprises, Inc.   Missoulian   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Racine Journal Times - Lockbox  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   Post Star dba Glens Falls   [redacted]
 

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   The Citizen - Auburn   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   River Valley Newspaper Group  
[redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Lee Agri Media   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Inc.   Lee Enterprises Inc corporate depository
  [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Publications, Inc.   The Sentinel Carlisle   [redacted]  

US Bank

201 W. 2nd Street

Davenport, IA 52801

  New York   ** Lee Enterprises, Incorporated   Columbus Telegram   [redacted]  

First National Bank

2623 13th Street

Columbus, NE 68601

402-564-1481

Jeanette Dean

jdean@fnni.com

    ** Lee Enterprises, Incorporated   River Valley Newspaper Group/Coulee News
  [redacted]  

Union State Bank

120 S Mill St PO Box 870

West Salem, WI 54669

608-786-0600

Steve Zeman

    ** Lee Enterprises, Incorporated   David City Banner Press   [redacted]  

First National Bank of Omaha

397 Fourth Street

David City, NE 68632

402-267-6011

Patty Vaca

pvaca@fnni.com

    **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 8

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in
accordance with
UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Enterprises, Incorporated   Fremont Tribune   [redacted]  

Fremont National Bank

152 East 6th Street PO Box 228

Fremont, NE 68026

402-721-1050

Norma Zepeda

nzepeda@fremontnational.com

    ** Lee Enterprises, Incorporated   Muscatine Journal   [redacted]  

Central State Bank

301 Iowa Avenue PO Box 146

Muscatine, IA 52761

563-263-3131

Cyndi Luth

cyndi.luth@cbibanks.com

    ** Lee Enterprises, Incorporated   Ravalli Republic   [redacted]  

First Security Bank

100 W Main St

Hamilton, MT 59840

406-363-3551

    ** Lee Enterprises, Incorporated   The Missoulian/Hamilton Rack-Ravalli  
[redacted]  

First Security Bank

100 W Main St

Hamilton, MT 59840

406-363-3551

    ** Lee Enterprises, Incorporated   Tomah Journal   [redacted]  

First Bank

1021 Superior Ave

Tomah, WI 54660

608-372-7525

Cynthia Erdman

    ** Lee Enterprises, Incorporated   Vernon County Broadcaster-Viroqua  
[redacted]  

Citizens First Bank

101 S Main St

Viroqua, WI 54665

608-637-3133

Ron Moilien

    ** Lee Consolidated Holdings Co.   Chadron Record   [redacted]  

First National Bank

421 Cedar Street

Chadron, NE 69337

308-432-5552

Steve Cleveland

scleveland@fnbchadron.com

    ** Journal-Star Printing Co.   Plattsmouth   [redacted]  

Plattsmouth State Bank

PO Box 340

Plattsmouth, NE 68048

402-296-2265

Deb Null

dnull@plattsmouthbank.com

    **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 9

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in

accordance with

UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Publications, Inc.   Auburn - Adv   [redacted]  

First Niagara Bank

115 Genesee Street

Auburn, NY 13021

315-255-5121

Nancy Thomas

nancy.thomas@fnfg.com

  *Subject to Post Closing Letter dated January 30, 2012 – To be determined  
Lee Publications, Inc.   Auburn - Circ   [redacted]  

First Niagara Bank

115 Genesee Street

Auburn, NY 13021

315-255-5121

Nancy Thomas

nancy.thomas@fnfg.com

    ** Lee Publications, Inc.   Carlisle   [redacted]  

F & M Trust

20 South Main Street PO Box 6010

Chanbersburg, PA 17201

888-264-6116

Dianne Cornman

dianne.cornman@f-mtrust.com

  New York   Lee Publications, Inc.   Orangeburg   [redacted]  

SCBT National Association Orangeburg SC

PO Box 100115

Columbia, SC 29202

800-277-2175

Robert Hill Jr

customercare@scbtonline.com

  *Subject to Post Closing Letter dated January 30, 2012– To be determined   Lee
Publications, Inc.   Twin Falls-   [redacted]  

1st Federal

383 Shoshone Street North PO Box 249

Twin Falls, ID 83303

Robyn Sabins

rsabins@firstfd.com

    ** Sioux City Newspapers, Inc.   Sioux City   [redacted]  

Great Southern Bank

329 Pierce St

Sioux City, IA 51101

712-277-0246

Cindy Aspeotis

    ** Lee Enterprises, Incorporated   Carbondale   [redacted]  

Regions Bank

601 East Main Street PO Box 2108

Carbondale, IL 62902

Attn: Jacek Wiltonwski

618-529-2700 Ext 230

  *Subject to Post Closing Letter dated January 30, 2012– To be determined  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 10

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in

accordance with

UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Enterprises, Incorporated  

Carbondale

 

[redacted]

 

Regions Bank

601 East Main Street PO Box 2108

Carbondale, IL 62902

Attn: Jacek Wiltonwski

618-529-2700 Ext 230

   

**

Lee Enterprises,

Incorporated

 

Decatur

 

[redacted]

 

Soy Capital Bank & Trust Company

455 North Main Street

Decatur, IL 62523

217-429-8710

Attn: Melissa Frye

mfrye@soybank.com

  *Subject to Post Closing Letter dated January 30, 2012– To be determined  

Lee Publications,Inc.

 

Glens Falls

 

[redacted]

 

Glens Falls National Bank & Trust

250 Glen Street

Glens Falls, NY 12801

518-745-1000 ext 231

Attn: Paul Delgado

emclaughlin@arrowbank.com

 

New York

  Lee Enterprises, Incorporated   Schuyler Sun - NE weeklies Co. 308  

[redacted]

 

Pinnacle Bank

Po Box 427

Schuyler, NE 68661

Attn: Gwen M. Mach

   

**

Lee Publications, Inc.

 

Longview

 

[redacted]

 

Heritage Bank

927 Commerce Ave. PO Box 1518

Longview, WA 98632

360-501-7350

Attn: Rachelle Mayrott

 

New York

  Lee Enterprises, Incorporated   Winona Daily News  

[redacted]

 

Merchant’s Bank

102 East 3rd Street

Winona, MN 55987

507-457-1190

Attn: Tammy Johnson

tajohnson@merchantsbank.com

   

**

Lee Enterprises, Incorporated  

Racine

 

[redacted]

 

Johnson Bank

555 Main Street , Ste 100

Racine, WI 53403

Attn: Tara Panasewicz

tpanasewicz@johnsonbank.com

 

New York

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex F

Page 11

 

Name of Assignor

 

Description

of Deposit Account

 

Account Number

 

Name of Bank, Address

and Contact Information

 

Jurisdiction of Bank
(determined in

accordance with

UCC § 9-304)

 

Excluded

Accounts

marked

with **

Lee Consolidated Holdings Co.   Black Hills Weeklies   [redacted]  

First Interstate Bank

333 West Blvd Ste 100

Rapid City, SD 57709

605-348-3322

Attn: Danni Barry

danni.barry@fib.com

    **           Lee Enterprises, Incorporated   Globe Gazette - Mason City  
[redacted]  

First Citizen’s National Bank

2601 4th Street SW

Mason City, IA 50401

641-423-1600 Ext 3315

Attn: Tiffany Nonnweiler

tnonnwei@firstcitizensnb.com

  *Subject to Post Closing Letter dated January 30, 2012– To be determined      
      Lee Enterprises, Incorporated  

Globe Gazette - Mason City

Bar-B-Q Account

  [redacted]  

First Citizen’s National Bank

2601 4th Street SW

Mason City, IA 50401

641-423-1600 Ext 3315

Attn: Tiffany Nonnweiler

tnonnwei@firstcitizensnb.com

    **



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX G

to

SECURITY AGREEMENT

 

Form of Control Agreement Regarding Deposit Accounts

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of         ,20[    ], among the undersigned assignor
(the “Assignor”) DEUTSCHE BANK TRUST COMPANY AMERICAS, not in its individual
capacity but solely as Collateral Agent (the “Collateral Agent”),
and            (the “Deposit Account Bank”), as the “bank” (as defined in
Section 9-102 of the UCC as in effect on the date hereof in the State of
                    (the “UCC”)) with which one or more deposit accounts (as
defined in Section 9-102 of the UCC) are maintained by the Assignor (with all
such deposit accounts now or at any time in the future maintained by the
Assignor with the Deposit Account Bank being herein called the “Deposit
Accounts”).

W I T N E S S E T H :

WHEREAS, the Assignor, various other assignors and the Collateral Agent have
entered into a Security Agreement, dated as of [    ], (as amended, amended and
restated, modified or supplemented from time to time, the “Security Agreement”),
under which, among other things, in order to secure the payment of the
Obligations (as defined in the Security Agreement), the Assignor has granted a
security interest to the Collateral Agent for the benefit of the Secured
Creditors (as defined in the Security Agreement) in all of the right, title and
interest of the Assignor in and into any and all “deposit accounts” (as defined
in Section 9-102 of the UCC) and in all monies, securities, instruments and
other investments deposited therein from time to time (collectively, herein
called the “Collateral”); and

WHEREAS, the Assignor desires that the Deposit Account Bank enter into this
Agreement in order to establish “control” (as defined in Section 9-104 of the
UCC) in each Deposit Account at any time or from time to time maintained with
the Deposit Account Bank, and to provide for the rights of the parties under
this Agreement with respect to such Deposit Accounts;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. Assignor’s Dealings with Deposit Accounts; Notice of Exclusive Control. Until
the Deposit Account Bank shall have received from the Collateral Agent a Notice
of Exclusive Control (as defined below), the Assignor shall be entitled to
present items drawn on and otherwise to withdraw or direct the disposition of
funds from the Deposit Accounts and give instructions in respect of the Deposit
Accounts; provided, however, that the Assignor may not, and the Deposit Account
Bank agrees that it shall not permit the Assignor to, without the Collateral
Agent’s prior written consent, close any Deposit Account. If the Collateral
Agent



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex G

Page 2

 

shall give to the Deposit Account Bank a notice of the Collateral Agent’s
exclusive control of the Deposit Accounts, which notice states that it is a
“Notice of Exclusive Control” (a “Notice of Exclusive Control”), only the
Collateral Agent shall be entitled to withdraw funds from the Deposit Accounts,
to give any instructions in respect of the Deposit Accounts and any funds held
therein or credited thereto or otherwise to deal with the Deposit Accounts.

2. Collateral Agent’s Right to Give Instructions as to Deposit Accounts.
(a) Notwithstanding the foregoing or any separate agreement that the Assignor
may have with the Deposit Account Bank, the Collateral Agent shall be entitled,
for purposes of this Agreement, at any time to give the Deposit Account Bank
instructions as to the withdrawal or disposition of any funds from time to time
credited to any Deposit Account, or as to any other matters relating to any
Deposit Account or any other Collateral, without further consent from the
Assignor. The Assignor hereby irrevocably authorizes and instructs the Deposit
Account Bank, and the Deposit Account Bank hereby agrees, to comply with any
such instructions from the Collateral Agent without any further consent from the
Assignor. Such instructions may include the giving of stop payment orders for
any items being presented to any Deposit Account for payment. The Deposit
Account Bank shall be fully entitled to rely on, and shall comply with, such
instructions from the Collateral Agent even if such instructions are contrary to
any instructions or demands that the Assignor may give to the Deposit Account
Bank. In case of any conflict between instructions received by the Deposit
Account Bank from the Collateral Agent and the Assignor, the instructions from
the Collateral Agent shall prevail.

(b) It is understood and agreed that the Deposit Account Bank’s duty to comply
with instructions from the Collateral Agent regarding the Deposit Accounts is
absolute, and the Deposit Account Bank shall be under no duty or obligation, nor
shall it have the authority, to inquire or determine whether or not such
instructions are in accordance with the Security Agreement or any other Credit
Document (as defined in the Credit Agreement referred to in the Security
Agreement), nor seek confirmation thereof from the Assignor or any other Person.

3. Assignor’s Exculpation and Indemnification of Depository Bank. The Assignor
hereby irrevocably authorizes and instructs the Deposit Account Bank to follow
instructions from the Collateral Agent regarding the Deposit Accounts even if
the result of following such instructions from the Collateral Agent is that the
Deposit Account Bank dishonors items presented for payment from any Deposit
Account. The Assignor further confirms that the Deposit Account Bank shall have
no liability to the Assignor for wrongful dishonor of such items in following
such instructions from the Collateral Agent. The Deposit Account Bank shall have
no duty to inquire or determine whether the Assignor’s obligations to the
Collateral Agent are in default or whether the Collateral Agent is entitled,
under any separate agreement between the Assignor and the Collateral Agent, to
give any such instructions. The Assignor further agrees to be responsible for
the Deposit Account Bank’s customary charges and to indemnify the Deposit
Account Bank from and to hold the Deposit Account Bank harmless against any
loss, cost or expense that the Deposit Account Bank may sustain or incur in
acting upon instructions which the Deposit Account Bank believes in good faith
to be instructions from the Collateral Agent.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex G

Page 3

 

4. Subordination of Security Interests; Deposit Account Bank’s Recourse to
Deposit Accounts. The Deposit Account Bank hereby subordinates any claims and
security interests it may have against, or with respect to, any Deposit Account
at any time established or maintained with it by the Assignor (including any
amounts, investments, instruments or other Collateral from time to time on
deposit therein) to the security interests of the Collateral Agent (for the
benefit of the Secured Creditors) therein, and agrees that no amounts shall be
charged by it to, or withheld or set-off or otherwise recouped by it from, any
Deposit Account of the Assignor or any amounts, investments, instruments or
other Collateral from time to time on deposit therein; provided that the Deposit
Account Bank may, however, from time to time debit the Deposit Accounts for any
of its customary charges in maintaining the Deposit Accounts or for
reimbursement for the reversal of any provisional credits granted by the Deposit
Account Bank to any Deposit Account, to the extent, in each case, that the
Assignor has not separately paid or reimbursed the Deposit Account Bank
therefor.

5. Representations, Warranties and Covenants of Deposit Account Bank. The
Deposit Account Bank represents and warrants to the Collateral Agent that:

(a) The Deposit Account Bank constitutes a “bank” (as defined in Section 9-102
of the UCC), that the jurisdiction (determined in accordance with Section 9-304
of the UCC) of the Deposit Account Bank for purposes of each Deposit Account
maintained by the Assignor with the Deposit Account Bank shall be one or more
States within the United States.

(b) The Deposit Account Bank shall not permit any Assignor to establish any
demand, time, savings, passbook or other account with it which does not
constitute a “deposit account” (as defined in Section 9-102 of the UCC).

(c) The account agreements between the Deposit Account Bank and the Assignor
relating to the establishment and general operation of the Deposit Accounts
provide, whether specifically or generally, that the laws of
                     govern secured transactions relating to the Deposit
Accounts and that the Deposit Account Bank’s “jurisdiction” for purposes of
Section 9-304 of the UCC in respect of the Deposit Accounts is
                                . The Deposit Account Bank will not, without the
Collateral Agent’s prior written consent, amend any such account agreement so
that the Deposit Account Bank’s jurisdiction for purposes of Section 9-304 of
the UCC is other than a jurisdiction permitted pursuant to preceding clause (a).
All account agreements in respect of each Deposit Account in existence on the
date hereof are listed on Annex A hereto and copies of all such account
agreements have been furnished to the Collateral Agent. The Deposit Account Bank
will promptly furnish to the Collateral Agent a copy of the account agreement
for each Deposit Account hereafter established by the Deposit Account Bank for
the Assignor.

(d) The Deposit Account Bank has not entered and will not enter, into any
agreement with any other Person by which the Deposit Account Bank is obligated
to comply with instructions from such other Person as to the disposition of
funds from any Deposit Account or other dealings with any Deposit Account or
other of the Collateral.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex G

Page 4

 

(e) On the date hereof the Deposit Account Bank maintains no Deposit Accounts
for the Assignor other than the Deposit Accounts specifically identified in
Annex A hereto.

(f) Any items or funds received by the Deposit Account Bank for the Assignor’s
account will be credited to said Deposit Accounts specified in paragraph
(e) above or to any other Deposit Accounts hereafter established by the Deposit
Account Bank for the Assignor in accordance with this Agreement.

(g) The Deposit Account Bank will promptly notify the Collateral Agent of each
Deposit Account hereafter established by the Deposit Account Bank for the
Assignor (which notice shall specify the account number of such Deposit Account
and the location at which the Deposit Account is maintained), and each such new
Deposit Account shall be subject to the terms of this Agreement in all respects.

6. Deposit Account Statements and Information. The Deposit Account Bank agrees,
and is hereby authorized and instructed by the Assignor, to furnish to the
Collateral Agent, at its address indicated below, copies of all account
statements and other information relating to each Deposit Account that the
Deposit Account Bank sends to the Assignor and to disclose to the Collateral
Agent all information requested by the Collateral Agent regarding any Deposit
Account.

7. Conflicting Agreements. This Agreement shall have control over any
conflicting agreement between the Deposit Account Bank and the Assignor.

8. Merger or Consolidation of Deposit Account Bank. Without the execution or
filing of any paper or any further act on the part of any of the parties hereto,
any bank into which the Deposit Account Bank may be merged or with which it may
be consolidated, or any bank resulting from any merger to which the Deposit
Account Bank shall be a party, shall be the successor of the Deposit Account
Bank hereunder and shall be bound by all provisions hereof which are binding
upon the Deposit Account Bank and shall be deemed to affirm as to itself all
representations and warranties of the Deposit Account Bank contained herein.

9. Notices. (a) All notices and other communications provided for in this
Agreement shall be in writing (including facsimile) and sent to the intended
recipient at its address or telex or facsimile number set forth below:

If to the Collateral Agent, at:

60 Wall Street

New York, New York 10005

Attention: Susan Lefevre

Telephone No.: (212) 250-6114

Telecopier No.: (212) 797-5692



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex G

Page 5

 

If to the Assignor, at:

 

                    

                    

                    

If to the Deposit Account Bank, at:

 

                    

                    

                    

or, as to any party, to such other address or telex or facsimile number as such
party may designate from time to time by notice to the other parties.

(b) Except as otherwise provided herein, all notices and other communications
hereunder shall be delivered by hand or by commercial overnight courier
(delivery charges prepaid), or mailed, postage prepaid, or telexed or faxed,
addressed as aforesaid, and shall be effective (i) three business days after
being deposited in the mail (if mailed), (ii) when delivered (if delivered by
hand or courier) and (iii) or when transmitted with receipt confirmed (if
telexed or faxed); provided that notices to the Collateral Agent shall not be
effective until actually received by it.

10. Amendment. This Agreement may not be amended, modified or supplemented
except in writing executed and delivered by all the parties hereto.

11. Binding Agreement. This Agreement shall bind the parties hereto and their
successors and assign and shall inure to the benefit of the parties hereto and
their successors and assigns. Without limiting the provisions of the immediately
preceding sentence, the Collateral Agent at any time or from time to time may
designate in writing to the Deposit Account Bank a successor Collateral Agent
(at such time, if any, as such entity becomes the Collateral Agent under the
Security Agreement, or at any time thereafter) who shall thereafter succeed to
the rights of the existing Collateral Agent hereunder and shall be entitled to
all of the rights and benefits provided hereunder.

12. Continuing Obligations. The rights and powers granted herein to the
Collateral Agent have been granted in order to protect and further perfect its
security interests in the Deposit Accounts and other Collateral and are powers
coupled with an interest and will be affected neither by any purported
revocation by the Assignor of this Agreement or the rights granted to the
Collateral Agent hereunder or by the bankruptcy, insolvency, conservatorship or
receivership of the Assignor or the Deposit Account Bank or by the lapse of
time. The rights of the Collateral Agent hereunder and in respect of the Deposit
Accounts and the other Collateral, and the obligations of the Assignor and
Deposit Account Bank hereunder, shall continue in effect until the security
interests of Collateral Agent in the Deposit Accounts and such other Collateral
have been terminated and the Collateral Agent has notified the Deposit Account
Bank of such termination in writing.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex G

Page 6

 

13. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

14. Counterparts. This Agreement may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Agreement by signing and delivering one or more counterparts.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex G

Page 7

 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

Assignor: [NAME OF ASSIGNOR] By:  

 

  Name:   Title: Collateral Agent: DEUTSCHE BANK TRUST COMPANY AMERICAS By:  

 

  Name:   Title: By:  

 

  Name:   Title:

Deposit Account Bank:

[NAME OF DEPOSIT ACCOUNT BANK] By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX H

to

SECURITY AGREEMENT

 

DESCRIPTION OF COMMERCIAL TORT CLAIMS

 

Name of Assignor

  

Description of Commercial Tort Claims

None   

None over $100,000.00



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX I

to

SECURITY AGREEMENT

 

SCHEDULE OF MARKS AND APPLICATIONS;

INTERNET DOMAIN NAME REGISTRATIONS

 

1. Marks and Applications:

 

  a. Federal Marks (registered with the USPTO)

 

Owner

  

Mark

  

Reg. Date

  

Registration No.

INN Partners, L.C. d/b/a/

TownNews.com

   Ad-Owl    6/16/2009    3639360    MurlinStats    6/16/2009    3639364   
TownNews.com    6/16/2009    3639362 Lee Enterprises, Incorporated    Best
Bridal    9/16/2008    3501832    First. Best.    3/30/2010    3766801   
Journalstar.com    7/30/2002    2600249    Lincoln Journal Star    4/23/2002   
2563200    Rapid City Journal    11/29/2005    3019904    Sellitia.com   
2/2/2010    3745545    Sellitmt.com    9/1/2009    3678060    Sellitsandiego.com
   2/2/2010    3745546    Sellitwi.com    9/8/2009    3681720    Snoop   
6/9/1992    1693756    Today’s Deal Hop On It    7/5/2011    3988952    Wheels
For You    1/7/1997    2029349 Lee Procurement Solutions Co.    Albany
Democrat-Herald    8/9/2005    2983247    Beatrice Daily Sun    9/13/2005   
2995157    Billings Gazette    10/4/2005    3003817    Classic Images   
11/30/1993    1807513    Classic Images    12/7/1999    2297511    Columbus
Telegram    1/24/2006    3049194



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 2

 

  Corncam    9/17/2002    2621368   Corvallis Gazette-Times    1/24/2006   
3049193   Films of the Golden Age    1/27/1998    2133570   Films of the Golden
Age    5/10/2011    3957298   Fremont Tribune    11/15/2005    3015260   Globe
Gazette    1/10/2006    3040312   Hollywords    1/27/1998    2133569  
Independent Record    12/13/2005    3027216   Iowa Farmer Today    7/1/1986   
1399378   La Crosse Tribune    11/8/2005    3013050   Magic City Experience   
7/19/2005    2973147   Midwest Messenger    8/10/1999    2269096   Missoulian   
11/22/2005    3017463   Montana Magazine    5/7/1996    1972527   Muscatine
Journal    2/7/2006    3057253   North County Times    4/19/2005    2941916   On
The River    8/30/2005    2988937   Quad-City Times    3/8/2005    2930855  
Ravalli Republic    12/6/2005    3023436   Sioux City Journal    11/1/2005   
3010699   The Bismarck Tribune    12/27/2005    3034528   The Chippewa Herald   
1/24/2006    3049359   The Journal Times    3/29/2005    2936435   The Montana
Standard    5/3/2005    2946203   The Post-Star    12/13/2005    3026856   The
Southern Illinoisan    1/17/2006    3044734   The Times and Democrat   
7/12/2005    2967026   The Times-News    7/19/2005    2970506   Tidy Rak   
8/25/1998    2184916   Times-Courier    1/24/2006    3049358



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 3

 

   Tri-State Neighbor    2/25/1997    2040735    Winona Daily News    1/31/2006
   3053430    Winonanet    8/5/1997    2086288    Work For You    6/1/1999   
2249727    Your Mom    12/26/2006    3189898 Lee Publications, Inc.    The
Citizen    6/15/2004    2853531    The Ledger Independent    6/1/2004    2847485

 

  b. Federal Applications

None.

 

  c. State Marks

 

Owner

  

Mark

  

Registration/

Filing/Issued

Date

  

Jurisdiction

  

Registration No.

Journal-Star Printing Co.    Lincoln Journal    5/26/1993    Nebraska    1247252
   Lincoln Journal-Star    5/26/1993    Nebraska    1247274    The Lincoln Star
   5/26/1993    Nebraska    1247296    TV Week    5/26/1993    Nebraska   
1247285 Lee Enterprises, Incorporated    The Ravalli Post (and design)   
2/3/2010    Montana    T027278    The Valley Post (and design)    2/10/2010   
Montana    T027327    Bismarck Tribune    6/4/2003    North Dakota    19332100
   Jeans Day! (and design)    5/27/1994    North Dakota    6221200    Farm &
Ranch Guide    11/27/1996    North Dakota    16068800



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 4

 

   For Sale By Owner    6/25/2003    North Dakota    13597600    North Dakota
Online    7/13/1994    North Dakota    5263300    Pennysaver    7/17/1989   
North Dakota    4852500    The Finder    6/4/2003    North Dakota    19332000   
The Journal Times    8/7/2002    Wisconsin    20025300281    Turn to the Trib   
1/25/2006    Wisconsin    20065601291    Winona Daily News    3/5/2003   
Wisconsin    20035301835    Chippewa County Advertiser    9/27/2005    Wisconsin
   20055600537    Chippewa Valley Newspapers    3/5/2003    Wisconsin   
20035301828    Dunn County Reminder    8/24/2005    Wisconsin    20055600333   
Dunn County Shopper    9/21/2005    Wisconsin    20055600540    La Crosse
Tribune    3/5/2003    Wisconsin    20035301834    The Chippewa Herald   
9/21/2005    Wisconsin    20055600536    The Dunn County News    9/21/2005   
Wisconsin    20055600539    Your Family Shopper    9/21/2005    Wisconsin   
20055600538    La Crosse Tribune County Amateur Golf Championship    3/10/2004
   Wisconsin    20045401846 Lee Procurement Solutions Co.    Farm Times   
6/9/2003    Idaho    17749    Bettendorf News    4/9/1993    Iowa    165703   
Midwest Marketer    2/4/1992    Iowa    155904



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 5

 

  La Crosse Tribune    5/3/1993    Minnesota    20682   Minnesota Farm Guide   
8/27/2002    Minnesota    32969   Winona Daily News    5/3/1993    Minnesota   
20681   Independent Record    8/8/1983    Montana    T013760   Missoulian   
3/18/1983    Montana    T013624   Penny Saver Wants Ads    5/14/1993    Montana
   T017401   Platen Press    6/21/1993    Montana    T017431   Smart Shopper   
10/18/2011    Montana    T028518   Thrifty Nickel Want Ads    5/10/1993   
Montana    T017389   Your Free Paper Thrifty Nickel Penny Saver Want Ads   
5/10/1993    Montana    T017390   L Lincolns Premier Lifestyle Magazine   
5/14/2003    Nebraska    10045549   Corvallis Gazette-Times (and design)   
5/2/2003    Oregon    36754   Mid-Valley Sunday    9/27/2001    Oregon    35405
  Casper Star-Tribune    10/27/2003    Wyoming    2003-000456833



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 6

 

2. Internet Domain Name Registrations:

Assignors may use domain names and/or be the registrant of record for domain
names that are beneficially owned by third parties that are not subject to or a
part of this Agreement and therefore those domain names are not listed in this
Annex I.

Assignors may own immaterial domain names that are not used and thus not
included in this Annex. Assignors may also have included immaterial domain names
in this Annex that are not in use. Domain names are set forth in this Annex
under the subsidiaries who are their beneficial owners; however, such domain
names may be formally registered to parties including: Lee Publications, Inc.,
Lee Procurement Solutions Co., Lee Enterprises, Lee Enterprises, Inc., INN
Partners L.C., or Lee Consolidated Holdings Co.

 

DOMAIN NAME

  

BENEFICIAL OWNER

agweekly.com    Ag Weekly dairymonthly.com    Ag Weekly farmtimes.com    Ag
Weekly inlivestock.com    Ag Weekly albany-democratherald.com    Albany
Democrat-Herald albanydemocrat-herald.com    Albany Democrat-Herald
albanydemocrathearld.com    Albany Democrat-Herald albanydemocratherald.com   
Albany Democrat-Herald beavergameday.com    Albany Democrat-Herald
democrat-herald.com    Albany Democrat-Herald democrateherald.com    Albany
Democrat-Herald democrathearld.com    Albany Democrat-Herald democratherald.com
   Albany Democrat-Herald democratherald.xxx    Albany Democrat-Herald
democratheraldnewspaper.com    Albany Democrat-Herald democraticherald.com   
Albany Democrat-Herald dhonline.com    Albany Democrat-Herald dhwheelsforyou.com
   Albany Democrat-Herald generationsoregon.com    Albany Democrat-Herald
gtwheelsforyou.com    Albany Democrat-Herald lebanon-express.com    Albany
Democrat-Herald midvalley.me    Albany Democrat-Herald mid-valley.me    Albany
Democrat-Herald midvalleyhomefinder.com    Albany Democrat-Herald
midvalleymediagroup.com    Albany Democrat-Herald midvalleynewspapers.com   
Albany Democrat-Herald midvalleynow.com    Albany Democrat-Herald
midvalleyrealestateextra.com    Albany Democrat-Herald



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 7

 

midvalleyrex.com    Albany Democrat-Herald midvalleysunday.com    Albany
Democrat-Herald midvalleyvoice.com    Albany Democrat-Herald mventertainer.com
   Albany Democrat-Herald mvinbusiness.com    Albany Democrat-Herald
mvonline.com    Albany Democrat-Herald mvourtown.com    Albany Democrat-Herald
mvvoice.com    Albany Democrat-Herald mvwheels.com    Albany Democrat-Herald
sellitor.com    Albany Democrat-Herald welcometoalbany.com    Albany
Democrat-Herald welcometocorvallis.com    Albany Democrat-Herald
westernoregon.com    Albany Democrat-Herald beatricedailysun.com    Beatrice
Daily Sun beatricedailysun.xxx    Beatrice Daily Sun sunlandbridal.com   
Beatrice Daily Sun sunlandcelebrations.com    Beatrice Daily Sun sunlandpets.com
   Beatrice Daily Sun bellefourchepost.com    Belle Fourche Post and Bee
bellefourchepostandbee.com    Belle Fourche Post and Bee bfpost.com    Belle
Fourche Post and Bee postandbee.com    Belle Fourche Post and Bee 501blog.com   
Billings Gazette bakkenhelpwanted.com    Billings Gazette bgbids.com    Billings
Gazette billinggazette.com    Billings Gazette billingsbusiness.com    Billings
Gazette billingsbusinesswatch.com    Billings Gazette billingsgazette.com   
Billings Gazette billingsgazette.net    Billings Gazette billingsgazette.tv   
Billings Gazette billingsgazette.xxx    Billings Gazette billingsgazzette.com   
Billings Gazette billingshomeforsale.com    Billings Gazette
billingshouseforsale.com    Billings Gazette billingsmagazine.com    Billings
Gazette billingsthriftynickel.com    Billings Gazette billingswelcomehome.com   
Billings Gazette catgrizinsider.com    Billings Gazette celebratebillings.com   
Billings Gazette enjoybillings.com    Billings Gazette



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 8

 

gazoutdoors.com    Billings Gazette gazprepsports.com    Billings Gazette
greentagsavings.com    Billings Gazette hopontodaysdeal.com    Billings Gazette
hopontodaysdeals.com    Billings Gazette hopontotodaysdeal.com    Billings
Gazette hopontotodaysdeals.com    Billings Gazette hotbuyscoolcash.com   
Billings Gazette insideyellowstone.com    Billings Gazette
insideyellowstonepark.com    Billings Gazette jobsbakken.com    Billings Gazette
lifewisemagazine.com    Billings Gazette magiccityexperience.com    Billings
Gazette magiccitymagazine.com    Billings Gazette montanafires.com    Billings
Gazette montanaflyline.com    Billings Gazette montanaforum.com    Billings
Gazette montanalandmagazine.com    Billings Gazette montanawheelsforyou.com   
Billings Gazette montanawheelsforyou.net    Billings Gazette
mybillingsgazette.com    Billings Gazette newsmontana.net    Billings Gazette
savingsfortheseason.com    Billings Gazette sellitmontana.com    Billings
Gazette sellitmt.com    Billings Gazette supersummersavings.com    Billings
Gazette todaysdealbillings.com    Billings Gazette todaysdealhoponit.com   
Billings Gazette todaysdealsbillings.com    Billings Gazette
todaysdealshoponit.com    Billings Gazette westernbusinessnews.com    Billings
Gazette workbakken.com    Billings Gazette workdakotas.com    Billings Gazette
worknd.com    Billings Gazette workndakota.com    Billings Gazette
worksdakota.com    Billings Gazette yellowstoneshopper.com    Billings Gazette
ad-ink.net    Bismarck Tribune bismarcksportshow.com    Bismarck Tribune
bismarcktribune.com    Bismarck Tribune bismarcktribune.xxx    Bismarck Tribune



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 9

 

bismarcktribunesportshow.com    Bismarck Tribune bismarktribune.com    Bismarck
Tribune dakotawheels.com    Bismarck Tribune dakotawheels.net    Bismarck
Tribune finderads.com    Bismarck Tribune ndbusinesswatch.com    Bismarck
Tribune ndbusinesswatch.net    Bismarck Tribune ndfloods.com    Bismarck Tribune
ndfloods.net    Bismarck Tribune ndcouponsource.com    Bismarck Tribune
ndhirepower.com    Bismarck Tribune ndonline.com    Bismarck Tribune
ndwheelsforyou.com    Bismarck Tribune southidahopress.com    Burley South Idaho
Press burtcountyplaindealer.com    Burt County Plaindealer casperjournal.com   
Casper Journal casperjournal.net    Casper Journal casperstartribune.com   
Casper Star-Tribune casperstartribune.info    Casper Star-Tribune
casperstartribune.net    Casper Star-Tribune casperstartribune.org    Casper
Star-Tribune cnfr.net    Casper Star-Tribune jacksonholestartrib.com    Casper
Star-Tribune livewellwyoming.com    Casper Star-Tribune mormontrail.net   
Casper Star-Tribune mytribtown.com    Casper Star-Tribune pokes.trib.com   
Casper Star-Tribune rodeo.trib.com    Casper Star-Tribune sellitwy.com    Casper
Star-Tribune sellitwyo.com    Casper Star-Tribune sellitwyoming.com    Casper
Star-Tribune startribuneauction.com    Casper Star-Tribune trib.com    Casper
Star-Tribune tribextra.com    Casper Star-Tribune tribextra.net    Casper
Star-Tribune walkacrosswyoming.com    Casper Star-Tribune wereadnatrona.com   
Casper Star-Tribune wyomingjobquest.com    Casper Star-Tribune
wyominglandmagazine.com    Casper Star-Tribune wyomingparadeofhomes.com   
Casper Star-Tribune wyomingwheelsforyou.com    Casper Star-Tribune



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 10

 

wyomingwomensexpo.com    Casper Star-Tribune wyowheels.com    Casper
Star-Tribune wyowheelsforyou.com    Casper Star-Tribune wyoworks.com    Casper
Star-Tribune chadronnews.com    Chadron Record thechadronnews.com    Chadron
Record carsautobody.net    Chippewa Herald carsautobodyofwisconsin.com   
Chippewa Herald chippewa.com    Chippewa Herald chippewacountyadvertiser.com   
Chippewa Herald chippewafalls.biz    Chippewa Herald chippewaherald.com   
Chippewa Herald chippewavalleybusinessreport.com    Chippewa Herald
chippewavalleymarket.com    Chippewa Herald chippewavalleynewspapers.com   
Chippewa Herald chippewavalleynewspapers.net    Chippewa Herald
coolcellstuff.com    Chippewa Herald countryrvwi.com    Chippewa Herald
cvnews.net    Chippewa Herald cvshoppers.com    Chippewa Herald dnrdiecast.com
   Chippewa Herald dunnconnect.com    Chippewa Herald dunncountyreminder.com   
Chippewa Herald dunncountyshopper.com    Chippewa Herald dwn2earth.com   
Chippewa Herald dwntoearth.com    Chippewa Herald eauclairehomeseller.com   
Chippewa Herald economyfurniture.net    Chippewa Herald economyfurniture.us   
Chippewa Herald economystorage.info    Chippewa Herald economywarehouse.com   
Chippewa Herald elite-audio.com    Chippewa Herald entertainmentsolutions.tv   
Chippewa Herald entsolution.net    Chippewa Herald freshnkleen.com    Chippewa
Herald horseofadifferentcolor.info    Chippewa Herald ironwoodlogcreations.com
   Chippewa Herald jackconstruction-menomonie.com    Chippewa Herald
justkissitgoodbuy.com    Chippewa Herald lakelanddoorsllc.com    Chippewa Herald
leeversfreshfoods.com    Chippewa Herald



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 11

 

menomoniehomeseller.com    Chippewa Herald monkeycompanies.com    Chippewa
Herald nitrodjs.com    Chippewa Herald oakgardensassistedliving.com    Chippewa
Herald premierpoolsspas.com    Chippewa Herald theetcmag.com    Chippewa Herald
thememorymakers.com    Chippewa Herald vallysrestaurant.com    Chippewa Herald
wihomeseller.com    Chippewa Herald Wisconsin-auctions.com    Chippewa Herald
wisconsinwheelsforyou.com    Chippewa Herald wissotagreen.com    Chippewa Herald
wissotagreen.net    Chippewa Herald wissotasprings.com    Chippewa Herald
yourfamilyshopper.com    Chippewa Herald auburnpub.com    Citizen auburnpub.xxx
   Citizen skjournal.com    Citizen skaneatelesjournal.com    Citizen
classicimages.com    Classic Images columbusareachoice.com    Columbus Telegram
columbustelegram.com    Columbus Telegram columbustelegram.xxx    Columbus
Telegram schuyler-sun.com    Columbus Telegram thebanner-press.com    Columbus
Telegraph corvallisgazettetimes.com    Corvallis Gazette-Times gazettetimes.com
   Corvallis Gazette-Times gazettetimes.xxx    Corvallis Gazette-Times
gtconnect.com    Corvallis Gazette-Times bestpracticeslowercolumbia.com    Daily
News columbiaviews.biz    Daily News columbiaviews.com    Daily News
columbiaviews.info    Daily News columbiaviews.net    Daily News
cowlitzcalendar.com    Daily News cowlitzevents.com    Daily News
cowlitztomorrow.com    Daily News gofourthfestival.org    Daily News
hairydeals.com    Daily News lokeco.biz    Daily News lokeco.info    Daily News



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 12

 

lokeco.net    Daily News lokeco.org    Daily News lokeco.us    Daily News
lowercolumbiamedia.com    Daily News mytdn.com    Daily News
shoplocalitmatters.com    Daily News tdn.com    Daily News tdnnin.com    Daily
News tdn-nin.com    Daily News tdnnin.org    Daily News tdn-nin.org    Daily
News tdnpreps.com    Daily News wheelsforyoutdn.com    Daily News
dunnconnect.com    Dunn County News dunncountyreminder.com    Dunn County
Reminder dunncountyshopper.com    Dunn County Shopper elkodaily.com    Elko
Daily Free Press elkodaily.xxx    Elko Daily Free Press elkovisitor.com    Elko
Daily Free Press miningquarterly.com    Elko Daily Free Press ag-ads.com    Farm
and Ranch Guide agads.com    Farm and Ranch Guide agbuzz.com    Farm and Ranch
Guide agonthego.com    Farm and Ranch Guide farmandranchguide.com    Farm and
Ranch Guide farmequipmentcenter.com    Farm and Ranch Guide farms4sale.com   
Farm and Ranch Guide illinoisfarmertoday.com    Farm and Ranch Guide
minnesotafarmguide.com    Farm and Ranch Guide minnesotafarmguide.net    Farm
and Ranch Guide missourifarmertoday.com    Farm and Ranch Guide
mobileagsource.com    Farm and Ranch Guide brittnewstribune.com    Forest City
Summit forestcitysummit.com    Forest City Summit winnebagoshopper.com    Forest
City Summit foxxyshoppers.com    Foxxy Shopper - LaCrosse lacrossefoxxy.com   
Foxxy Shopper - LaCrosse lacrossefoxxyshopper.com    Foxxy Shopper - LaCrosse
fremontneb.com    Fremont Tribune fremonttribune.com    Fremont Tribune
fremonttribune.xxx    Fremont Tribune



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 13

 

ftrib.com    Fremont Tribune burtonwood.com    Globe-Gazette/Sunday Globe
charliebrownchildcare.com    Globe-Gazette/Sunday Globe clearlakeshoppes.com   
Globe-Gazette/Sunday Globe firstgabrielsonagency.com    Globe-Gazette/Sunday
Globe globegazette.com    Globe-Gazette/Sunday Globe globegazette.net   
Globe-Gazette/Sunday Globe globegazette.xxx    Globe-Gazette/Sunday Globe
iowaauctionsonline.com    Globe-Gazette/Sunday Globe leecampersmc.com   
Globe-Gazette/Sunday Globe leescampersmc.com    Globe-Gazette/Sunday Globe
masoncityglobegazette.com    Globe-Gazette/Sunday Globe masoncityshopper.com   
Globe-Gazette/Sunday Globe minnesotaauctionsonline.com    Globe-Gazette/Sunday
Globe niowarealty.com    Globe-Gazette/Sunday Globe northiowanews.com   
Globe-Gazette/Sunday Globe northiowarealty.net    Globe-Gazette/Sunday Globe
southbridgemall.net    Globe-Gazette/Sunday Globe trksp.com   
Globe-Gazette/Sunday Globe wrightiniowa.com    Globe-Gazette/Sunday Globe
accessdecatur.com    Herald & Review decaturfood.com    Herald & Review
decaturguide.com    Herald & Review decaturguide.net    Herald & Review
decaturheraldreview.com    Herald & Review decaturlimited.com    Herald & Review
decaturwelikeithere.com    Herald & Review getoutandgolf.net    Herald & Review
herald-review.com    Herald & Review herald-review.xxx    Herald & Review
heraldandreview.com    Herald & Review heraldreview.com    Herald & Review
hrpreps.com    Herald & Review myh-r.com    Herald & Review nowdrivingonline.com
   Herald & Review sellitil.com    Herald & Review sellitil.net    Herald &
Review sellitillinois.com    Herald & Review sellitillinois.net    Herald &
Review thebusiness-journal.com    Herald & Review theprairieshopper.com   
Herald & Review



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 14

 

welikeithere.com    Herald & Review williamstreetpress.com    Herald & Review
workforyouillinois.com    Herald & Review hotspringsstar.com    Hot Springs Star
houstonconews.com    Houston County News lacrescent.com    Houston County News
adit.com    Independent Record Technical Services dividemag.com    Independent
Record Technical Services flightmagazine.org    Independent Record Technical
Services helenahomegallery.com    Independent Record Technical Services
helenahomeseller.com    Independent Record Technical Services helenair.com   
Independent Record Technical Services helenair.mobi    Independent Record
Technical Services helenair.net    Independent Record Technical Services
helenair.xxx    Independent Record Technical Services helenalifestyles.com   
Independent Record Technical Services helenatopjobs.com    Independent Record
Technical Services montanabeltway.com    Independent Record Technical Services
spectatorsguidemontana.com    Independent Record Technical Services
spectatorsguidemt.com    Independent Record Technical Services
theindependentrecord.com    Independent Record Technical Services ad-owl.com   
INN Partners, L.C. anytimeanything.com    INN Partners, L.C. anytimenews.com   
INN Partners, L.C. anytownnews.com    INN Partners, L.C. artisticdisplayads.com
   INN Partners, L.C. bigfoot-print.com    INN Partners, L.C. bloxcms.com    INN
Partners, L.C. buysellbuy.com    INN Partners, L.C. carsortrucks.com    INN
Partners, L.C. commercialpropertiesmontana.com    INN Partners, L.C.
commercialpropertiesmt.com    INN Partners, L.C. commercialpropertymontana.com
   INN Partners, L.C. commercialpropertymt.com    INN Partners, L.C.
communitypapers.com    INN Partners, L.C. cool-ads.com    INN Partners, L.C.
dotconnectmedia.com    INN Partners, L.C. flippinflies.com    INN Partners, L.C.
florencecivicclub.com    INN Partners, L.C. gritzblitz.com    INN Partners, L.C.
grumpyguy.com    INN Partners, L.C.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 15

 

hawaiionline.net    INN Partners, L.C. homeforu.net    INN Partners, L.C.
huskerillustrated.com    INN Partners, L.C. imgworldwide.com    INN Partners,
L.C. innsites.net    INN Partners, L.C. innstats.net    INN Partners, L.C.
inntours.net    INN Partners, L.C. kauaitimes.net    INN Partners, L.C.
kool-ads.com    INN Partners, L.C. leeunionfree.com    INN Partners, L.C.
leeunionfree.net    INN Partners, L.C. lonestarjobnetwork.com    INN Partners,
L.C. monsterjobnetwork.com    INN Partners, L.C. murlinstats.net    INN
Partners, L.C. newspaperjobnetwork.com    INN Partners, L.C. niyouthcenter.com
   INN Partners, L.C. nostlguild.com    INN Partners, L.C.
osceolaclassifieds.com    INN Partners, L.C. ourjobnetwork.com    INN Partners,
L.C. peakmagazine.net    INN Partners, L.C. poincianaclassifieds.com    INN
Partners, L.C. qcdoc.org    INN Partners, L.C. soonerstateclassifieds.com    INN
Partners, L.C. special-sections.com    INN Partners, L.C.
theywantyourduesinstlouis.com    INN Partners, L.C. thisisyourhome.net    INN
Partners, L.C. townnews-cms.com    INN Partners, L.C. townnews-design.com    INN
Partners, L.C. townnews-mail.com    INN Partners, L.C. townnews-redesign.com   
INN Partners, L.C. townnews-staging.com    INN Partners, L.C. townnews.biz   
INN Partners, L.C. townnews.com    INN Partners, L.C. townnews.usa    INN
Partners, L.C. townnewsdesign.com    INN Partners, L.C.
townsendcommunication.com    INN Partners, L.C. yourjobnetwork.com    INN
Partners, L.C. westlawnmarket.com    INN Partners, L.C. wiredpartners.net    INN
Partners, L.C. agonthego.com    Iowa Farmer Today combinecam.com    Iowa Farmer
Today



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 16

 

corncam.com    Iowa Farmer Today cropblog.com    Iowa Farmer Today
cropwatchblog.com    Iowa Farmer Today dairycam.com    Iowa Farmer Today
iowafarmer.biz    Iowa Farmer Today iowafarmer.com    Iowa Farmer Today
iowafarmer.info    Iowa Farmer Today iowafarmertoday.com    Iowa Farmer Today
iowavotersguide.com    Iowa Farmer Today marketwatchonline.com    Iowa Farmer
Today midwestmarketer.com    Iowa Farmer Today mobileagsource.com    Iowa Farmer
Today soybeancam.com    Iowa Farmer Today tractorcam.com    Iowa Farmer Today
262scene.com    Journal Times 262thescene.com    Journal Times
animalcrackersjazz.com    Journal Times battlegroundwisconsin.com    Journal
Times bikeracine.com    Journal Times burlingtonbeat.com    Journal Times
bustedwi.com    Journal Times caledoniacommunity.com    Journal Times
cheese-o-sphere.com    Journal Times cheeseosphere.com    Journal Times
cycleusa.com    Journal Times designanad.com    Journal Times
discoverburlingtononline.com    Journal Times discoverracinecounty.com   
Journal Times greatwheelsforyou.com    Journal Times journaltimes.com    Journal
Times journaltimes.xxx    Journal Times journaltimesonline.com    Journal Times
jtcommunity.com    Journal Times jtnie.com    Journal Times jtsportspage.com   
Journal Times kenoshareport.com    Journal Times lighthouserun.com    Journal
Times mallofwis.com    Journal Times myjournaltimes.com    Journal Times
plattsmouthjournal.com    Journal Times racineanimalcrackers.com    Journal
Times



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 17

 

racinebears.com    Journal Times racinebusinessmachines.com    Journal Times
racinecareerfest.com    Journal Times racinecats.com    Journal Times
racinecounty.com    Journal Times racinecountybride.com    Journal Times
racinecountyhomes.net    Journal Times racinecountyjobs.net    Journal Times
racinecountywheels.net    Journal Times racinecoupons.com    Journal Times
racinedining.com    Journal Times racinedogdays.com    Journal Times
racinedowntown.com    Journal Times racinejournaltimes.com    Journal Times
racinelighthouserun.com    Journal Times racinepennysaver.com    Journal Times
racinepublicart.com    Journal Times racinereport.com    Journal Times
racinesportszone.com    Journal Times racinetv.com    Journal Times
racineweddings.com    Journal Times racinewinterfest.com    Journal Times
rageracine.com    Journal Times readershipeditor.com    Journal Times
relocatetosewisconsin.com    Journal Times scene262.com    Journal Times
schoolsportsstars.com    Journal Times searchkenosha.com    Journal Times
searchkenosha.net    Journal Times searchracine.com    Journal Times
searchracine.net    Journal Times sellitkenosha.com    Journal Times
sellitracine.com    Journal Times sellitwi.com    Journal Times shopforu.com   
Journal Times shopinracine.com    Journal Times talkinbaseballandbrewers.com   
Journal Times talkinbrewers.com    Journal Times the262scene.com    Journal
Times thejournaltimes.com    Journal Times thescene262.com    Journal Times



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 18

 

usedcarskenosha.com    Journal Times usedcarsracine.com    Journal Times
voteinracine.com    Journal Times windpointcommunity.com    Journal Times
wisconsinsportfishingclubs.com    Journal Times wisconsinwportfishingclubs.com
   Journal Times woelfelworld.com    Journal Times wrightinracine.com    Journal
Times youknowmoore.com    Journal Times 7riversads.com    LaCrosse Tribune
7riverscars.com    LaCrosse Tribune 7riversclassifieds.com    LaCrosse Tribune
7rivershomes.com    LaCrosse Tribune 7riversjobfair.com    LaCrosse Tribune
7riversjobs.com    LaCrosse Tribune 7riversmarketplace.com    LaCrosse Tribune
7riverswebsites.com    LaCrosse Tribune bestofrivervalley.com    LaCrosse
Tribune bestoftherivervalley.com    LaCrosse Tribune bike-trails.net    LaCrosse
Tribune couleenews.com    LaCrosse Tribune courierlifenews.com    LaCrosse
Tribune getitrivervalley.com    LaCrosse Tribune healthylivingtoday.net   
LaCrosse Tribune holmencourier.com    LaCrosse Tribune homeselleronline.com   
LaCrosse Tribune insidepreps.com    LaCrosse Tribune jacksoncountychronicle.com
   LaCrosse Tribune jimmygillman.com    LaCrosse Tribune lacrossenet.com   
LaCrosse Tribune lacrossetribune.com    LaCrosse Tribune lacrossetribune.net   
LaCrosse Tribune lacrossetribune.org    LaCrosse Tribune lacrossetribune.xxx   
LaCrosse Tribune lxtrb.mobi    LaCrosse Tribune melrose-chronicle.com   
LaCrosse Tribune mybellaonline.com    LaCrosse Tribune myliveonline.com   
LaCrosse Tribune my.rivervalleyvoice.com    LaCrosse Tribune
onalaskacommunitylife.com    LaCrosse Tribune onalaskalife.com    LaCrosse
Tribune



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 19

 

rivervalleyblogs.com    LaCrosse Tribune rivervalleybusinessreport.com   
LaCrosse Tribune rivervalleynewspapers.com    LaCrosse Tribune
rivervalleyoutdoors.com    LaCrosse Tribune rivervalleyvoice.com    LaCrosse
Tribune rvbr.com    LaCrosse Tribune salutingservice.com    LaCrosse Tribune
spartafoxxyshopper.com    LaCrosse Tribune strayvoltage.org    LaCrosse Tribune
strictly-golf.com    LaCrosse Tribune tomahjournal.com    LaCrosse Tribune
tricountyfoxxy.com    LaCrosse Tribune vernonbroadcaster.com    LaCrosse Tribune
westbytimes.com    LaCrosse Tribune wheelsforyou-online.com    LaCrosse Tribune
wheelswebsite.com    LaCrosse Tribune windn.mobi    LaCrosse Tribune
winonafoxxy.com    LaCrosse Tribune winonafoxxyshopper.com    LaCrosse Tribune
lawrencecountyjournal.com    Lawrence County Journal lebanon-express.com   
Lebanon Express lebanon-express.xxx    Lebanon Express brackencommunity.com   
Ledger Independent bracken-online.com    Ledger Independent flemingcommunity.com
   Ledger Independent flemingsburg-online.com    Ledger Independent
georgetown-online.com    Ledger Independent ledger-independent.com    Ledger
Independent lewisco-online.com    Ledger Independent maysville.com    Ledger
Independent maysville-online.com    Ledger Independent maysville-online.xxx   
Ledger Independent ripleyohio-online.com    Ledger Independent
robertsoncommunity.com    Ledger Independent theledgerindependent.com    Ledger
Independent westunion-online.com    Ledger Independent leeagrimedia.com    Lee
Agri-Media leeagrimedia.net    Lee Agri-Media 5centads.com    Lee Enterprises
agri-marketplace.com    Lee Enterprises agrimarketplace.com    Lee Enterprises



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 20

 

bigskyfires.com    Lee Enterprises communityforum.com    Lee Enterprises
decatur.biz    Lee Enterprises digitaldemocracy.com    Lee Enterprises
getitcentral.com    Lee Enterprises gregschermer.com    Lee Enterprises
guild-lee.com    Lee Enterprises guild-lee.net    Lee Enterprises guild-lee.org
   Lee Enterprises iowavoter.com    Lee Enterprises lawrencecountycentennial.com
   Lee Enterprises lee-eteam.com    Lee Enterprises lee-guild.com    Lee
Enterprises lee-guild.net    Lee Enterprises lee-guild.org    Lee Enterprises
lee-interactive.com    Lee Enterprises lee-online.com    Lee Enterprises
lee-watch.com    Lee Enterprises lee-watch.net    Lee Enterprises lee-watch.org
   Lee Enterprises lee.net    Lee Enterprises leeag.com    Lee Enterprises
leecmstraining.com    Lee Enterprises leeent.net    Lee Enterprises
leeenterprises.biz    Lee Enterprises leeenterprises.com    Lee Enterprises
leelocal.com    Lee Enterprises leenorthwestpublishing.com    Lee Enterprises
leetemplates.com    Lee Enterprises leetraining.com    Lee Enterprises
mjonline.com    Lee Enterprises mtfires.com    Lee Enterprises muscatine.biz   
Lee Enterprises muscatinepost.com    Lee Enterprises mvtrio.com    Lee
Enterprises nickelads.com    Lee Enterprises nickelads.org    Lee Enterprises
outdoormotors.com    Lee Enterprises riverfloodwatch.com    Lee Enterprises
shawano.biz    Lee Enterprises takemethere.net    Lee Enterprises



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 21

 

takemethere.org    Lee Enterprises thechoiceonline.com    Lee Enterprises
thunderinthehills.com    Lee Enterprises todaysvoter.com    Lee Enterprises
vocap.com    Lee Enterprises voicecapture.com    Lee Enterprises wheelforyou.com
   Lee Enterprises wheelsforyouonline.com    Lee Enterprises wiredpartners.net
   Lee Enterprises wiredpartnerswebdesign.com    Lee Enterprises
wiredpartnerswebhosting.com    Lee Enterprises wisconsinhomes.com    Lee
Enterprises workforyou.com    Lee Enterprises yourvoiceatlee.com    Lee
Enterprises cattleseller.com    Lee Procurement Solutions Co. 402411.com   
Lincoln Journal Star apartmentsforyou.com    Lincoln Journal Star
beatriceexperts.com    Lincoln Journal Star celebratenebraska.com    Lincoln
Journal Star discoverbeatrice.com    Lincoln Journal Star discoverfremont.com   
Lincoln Journal Star discoverlincoln.com    Lincoln Journal Star
discovernebraska.com    Lincoln Journal Star fremontexperts.com    Lincoln
Journal Star huskerexpress.com    Lincoln Journal Star huskerextra.com   
Lincoln Journal Star huskerfootball.com    Lincoln Journal Star journalstar.com
   Lincoln Journal Star journalstar.xxx    Lincoln Journal Star
journalstarads.com    Lincoln Journal Star kansaswheelsforyou.com    Lincoln
Journal Star lincolnhomesandrealestate.com    Lincoln Journal Star
lincolnjobs.com    Lincoln Journal Star lincolnjournalstar.com    Lincoln
Journal Star lincolnswitch.com    Lincoln Journal Star lmagazinelincoln.com   
Lincoln Journal Star mystarcitysports.com    Lincoln Journal Star
nebraskahomesandrealestate.com    Lincoln Journal Star nebraskaspot.com   
Lincoln Journal Star nebraskaspot.net    Lincoln Journal Star
nebraskawheelsforyou.com    Lincoln Journal Star



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 22

 

nebweb.com    Lincoln Journal Star neighborhoodextra.com    Lincoln Journal Star
onemagazineomaha.com    Lincoln Journal Star outdoorwheels.com    Lincoln
Journal Star outdoorwheelsforyou.com    Lincoln Journal Star rentalsforyou.com
   Lincoln Journal Star saddleupnebraska.com    Lincoln Journal Star
sellitnebraska.com    Lincoln Journal Star starcityhealth.com    Lincoln Journal
Star sunlanddiningcard.com    Lincoln Journal Star switchlincoln.com    Lincoln
Journal Star ultimatehomedelivery.com    Lincoln Journal Star wheelsforyou.com
   Lincoln Journal Star wheelsforyoukansas.com    Lincoln Journal Star
wheelsforyounebraska.com    Lincoln Journal Star workforyounebraska.com   
Lincoln Journal Star masoncitynet.com    Mason City Shopper jg-tc.com    Mattoon
Journal-Gazette jg-tc.xxx    Mattoon Journal-Gazette blackhillspress.com   
Meade County Times-Tribune meadecountytimes.com    Meade County Times-Tribune
meadecountytimestribune.com    Meade County Times-Tribune midwestmessenger.com
   Midwest Messenger ruralvoterguide.com    Midwest Messenger saddleupkansas.com
   Midwest Messenger saddleupnebraska.com    Midwest Messenger
midwestbullseye.com    Midwest Producer midwestproducer.com    Midwest Producer
gallatingold.com    Mini Nickel mininickel.com    Mini Nickel iowafarmguide.com
   Minnesota Farm Guide autopartsplustools.com    Missoulian beerandwinemt.com
   Missoulian bigskysportshow.com    Missoulian billingsbeacon.com    Missoulian
billingsbeacon.net    Missoulian billingshomeseller.com    Missoulian
billspieceofmind.com    Missoulian bitterrootbeacon.com    Missoulian
bitterrootbeacon.net    Missoulian bitterrootevents.com    Missoulian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 23

 

bitterrootevents.net    Missoulian bitterrootfamilies.com    Missoulian
bitterrootflatfinder.com    Missoulian bitterroothomeseller.com    Missoulian
bitterrootmotel.net    Missoulian bitterrootpolitics.com    Missoulian
bitterrootrecreation.com    Missoulian bitterrootwomensnetwork.com    Missoulian
bobcatgrowler.com    Missoulian bobcatgrowler.net    Missoulian
bradyssportsmansurplus.com    Missoulian bridesandgroomsmontana.com   
Missoulian bridesandgroomsmt.com    Missoulian buffalopost.net    Missoulian
buttebeacon.com    Missoulian buttebeacon.net    Missoulian butteevents.net   
Missoulian buttehomeseller.com    Missoulian buymontana.net    Missoulian
catgrowler.com    Missoulian catgrowler.net    Missoulian couponingmissoula.com
   Missoulian diningoutmissoula.com    Missoulian easylivingexpo.com   
Missoulian eholidaymarketplace.com    Missoulian enjoymontana.com    Missoulian
eyeincamera.com    Missoulian farranproperties.com    Missoulian
flatheadhomeseller.com    Missoulian flatheadlakenews.com    Missoulian
flatheadvalleynews.com    Missoulian graduationmattersmissoula.com    Missoulian
graduationmattersmissoula.org    Missoulian greatfallsbeacon.com    Missoulian
greatfallsbeacon.net    Missoulian grizfootball.com    Missoulian grizmania.com
   Missoulian grizpawblog.com    Missoulian griztube.com    Missoulian
grizzlygrowler.com    Missoulian grizzlygrowler.net    Missoulian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 24

 

grizzlynickel.com    Missoulian guidemontana.com    Missoulian
hamiltonbeacon.com    Missoulian hamiltonbeacon.net    Missoulian
hamiltonhomeseller.com    Missoulian healthandfitness101.com    Missoulian
helenabeacon.com    Missoulian helenabeacon.net    Missoulian
holidayathometour.com    Missoulian hoparts.com    Missoulian i-five.net   
Missoulian i-ninety.net    Missoulian incamera360.com    Missoulian
inthelupe.com    Missoulian kalispellevents.com    Missoulian
kalispellevents.net    Missoulian kalispellhomeseller.com    Missoulian
knowyourvino.com    Missoulian lastbestlist.com    Missoulian lastbestlist.mobi
   Missoulian lastbestlist.net    Missoulian lendersinthebuff.com    Missoulian
lifeintheroot.com    Missoulian livingoutdoorsmt.com    Missoulian
livingwellmontana.com    Missoulian livingwellmt.com    Missoulian
lmgworldwide.net    Missoulian misoodle.com    Missoulian missoulabeacon.com   
Missoulian missoulabeacon.net    Missoulian missouladealers.com    Missoulian
missouladns.com    Missoulian missouladowntownjobs.com    Missoulian
missoulaeditor.com    Missoulian missoulaentertainer.com    Missoulian
missoulaeventscenter.com    Missoulian missoulaeventscenter.net    Missoulian
missoulaeventscenter.org    Missoulian missoulaflatfinder.com    Missoulian
missoulafoodie.com    Missoulian missoulahomeseller.com    Missoulian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 25

 

missoulahomesellers.com    Missoulian missoulajobblast.com    Missoulian
missoulajobblast.mobi    Missoulian missoulameetings.com    Missoulian
missoulamom.com    Missoulian missoulanews.mobi    Missoulian missoulapaws.com
   Missoulian missoulapets.com    Missoulian missoulaprep.com    Missoulian
missoulapreps.com    Missoulian missoulaprepzone.com    Missoulian
missoulapublicart.com    Missoulian missoularedtape.com    Missoulian
missoularentalfinder.com    Missoulian missoulaschoice.com    Missoulian
missoulasearch.mobi    Missoulian missoulatube.com    Missoulian missoulian.com
   Missoulian missoulian.net    Missoulian missoulian.us    Missoulian
missoulian.xxx    Missoulian missoulianads.com    Missoulian
missoulianentertainer.com    Missoulian missouliannews.mobi    Missoulian
missoulianprepzone.com    Missoulian missouliantube.com    Missoulian
missoulien.com    Missoulian mmgmontana.com    Missoulian montanaadventurer.com
   Missoulian montanaautofinder.com    Missoulian montanabeacon.com   
Missoulian montanabeacon.net    Missoulian montanabeerblog.com    Missoulian
montanabeerblog.net    Missoulian montanabiggame.com    Missoulian
montanacareerexpo.com    Missoulian montanaclub.com    Missoulian
montanaelections.net    Missoulian montanaflatfinder.com    Missoulian
montanagigs.com    Missoulian montanagrowler.com    Missoulian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 26

 

montanagrowler.net    Missoulian montanaheartsmart.com    Missoulian
montanahomeseller.com    Missoulian montanahomesforyou.com    Missoulian
montanahomesforyou.net    Missoulian montanahomesforyou.org    Missoulian
montanajobblast.com    Missoulian montanajobblast.mobi    Missoulian
montanamessenger.com    Missoulian montananews.mobi    Missoulian
montanaonsale.com    Missoulian montanaonsale.mobi    Missoulian
montanaonsale.net    Missoulian montanaonsale.org    Missoulian
montanasculturaltreasures.com    Missoulian montanasnowsports.com    Missoulian
montanatracker.com    Missoulian movingtobillings.com    Missoulian
movingtobillings.net    Missoulian movingtobillings.org    Missoulian
movingtobozeman.com    Missoulian movingtobozeman.net    Missoulian
movingtobozeman.org    Missoulian movingtobutte.com    Missoulian
movingtobutte.net    Missoulian movingtobutte.org    Missoulian
movingtogreatfalls.com    Missoulian movingtogreatfalls.net    Missoulian
movingtogreatfalls.org    Missoulian movingtohamilton.com    Missoulian
movingtohamilton.net    Missoulian movingtohamilton.org    Missoulian
movingtohelena.com    Missoulian movingtohelena.net    Missoulian
movingtohelena.org    Missoulian movingtokalispell.com    Missoulian
movingtokalispell.net    Missoulian movingtokalispell.org    Missoulian
movingtomissoula.com    Missoulian movingtomissoula.net    Missoulian
movingtomissoula.org    Missoulian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 27

 

mtadventurer.com    Missoulian mtautofinder.com    Missoulian mtbeerblog.com   
Missoulian mtbeerblog.net    Missoulian mtdealers.com    Missoulian mtevents.net
   Missoulian mtgrowler.com    Missoulian mtgrowler.net    Missoulian
mtheartsmart.com    Missoulian mtheartwise.com    Missoulian mtinbusiness.com   
Missoulian mtmessenger.com    Missoulian mtoutdoorrec.com    Missoulian
mtpreps.com    Missoulian mtrmg.com    Missoulian mtwheelsforyou.com   
Missoulian mtwheelsforyou.net    Missoulian mymissoulian.com    Missoulian
narpmmontana.com    Missoulian narpmmontana.org    Missoulian newwestevents.com
   Missoulian newwestnews.mobi    Missoulian nickellbag.com    Missoulian
nickellsbag.com    Missoulian novcoparts.com    Missoulian novcotools.com   
Missoulian nwtraveldirectory.com    Missoulian ourcodeofthewest.com   
Missoulian ourcodeofthewest.net    Missoulian partsplustools.com    Missoulian
playfulmissoula.com    Missoulian playfulmissoula.net    Missoulian
playfulmissoula.org    Missoulian playinmissoula.com    Missoulian
playinmissoula.org    Missoulian prosandpreps.com    Missoulian ravallipost.net
   Missoulian ravallirant.com    Missoulian rediscovermt.com    Missoulian
sgm-partners.com    Missoulian speakupmissoula.com    Missoulian



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 28

 

spokepatterns.com    Missoulian talkingtrout.com    Missoulian
talktroutmontana.com    Missoulian thedigitalbear.com    Missoulian us-101.net
   Missoulian westernmontana360.com    Missoulian
westernmontanabusinessreview.com    Missoulian whitefishhomeseller.com   
Missoulian whygraduationmatters.com    Missoulian whygraduationmatters.org   
Missoulian wildflowerwalks.com    Missoulian wmtbr.com    Missoulian workmt.com
   Missoulian workwy.com    Missoulian zulatube.com    Missoulian mcpress.com   
Mitchell County Press-News buyitmt.com    Montana Magazine montanamagazine.com
   Montana Magazine mtfootball.com    Montana Magazine mtprepsports.com   
Montana Magazine rentitmt.com    Montana Magazine bozemanexplore.com    Montana
Standard bozemantributary.com    Montana Standard butterats.com    Montana
Standard butterats.net    Montana Standard butterats.org    Montana Standard
diggerbeat.com    Montana Standard montanastandard.com    Montana Standard
mtjobexpo.com    Montana Standard mtstandard.com    Montana Standard
mtstandard.xxx    Montana Standard tributaryonline.com    Montana Standard
classicimages.com    Muscatine Journal filmsofthegoldenage.com    Muscatine
Journal muscatinejournal.com    Muscatine Journal muscatinejournal.xxx   
Muscatine Journal aguangacommunity.info    North County Times anzacommunity.info
   North County Times bonsallcommunity.info    North County Times
californian.com    North County Times californiancareers.com    North County
Times



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 29

 

calvarsity.com    North County Times camppendletoncommunity.info    North County
Times canyonlakecommunity.info    North County Times
cardiffbytheseacommunity.info    North County Times carlsbadcommunity.info   
North County Times carmelvalleycommunity.info    North County Times
coastalsocal.com    North County Times delmarcommunity.info    North County
Times eastcountytimes.net    North County Times ectimes.net    North County
Times encinitascommunity.info    North County Times escondidocommunity.info   
North County Times fallbrookcommunity.info    North County Times
hemetcommunity.info    North County Times idylwildcommunity.info    North County
Times juliancommunity.info    North County Times lajollacommunity.info    North
County Times lakeelsinorecommunity.info    North County Times locallivenews.com
   North County Times menifeecommunity.info    North County Times
murrietacommunity.info    North County Times mynctimes.com    North County Times
ncthomes.com    North County Times ncthomesearch.net    North County Times
nctimes.com    North County Times nctimes.net    North County Times nctimes.xxx
   North County Times nctvarsity.com    North County Times
northcountycareers.com    North County Times northcountylocal.com    North
County Times northcountylocalnews.com    North County Times northcountytimes.com
   North County Times oceansidecommunity.info    North County Times
palacommunity.info    North County Times paumavalleycommunity.info    North
County Times powaycommunity.info    North County Times ramonacommunity.info   
North County Times ranchobernardocommunity.info    North County Times
ranchosantafecommunity.info    North County Times sandiegocommunity.info   
North County Times sanmarcoscommunity.info    North County Times



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 30

 

sellitca.com    North County Times sellitnorthcounty.com    North County Times
sellitsandiego.com    North County Times solanabeachcommunity.info    North
County Times temeculacommunity.info    North County Times todayslocalnews.net   
North County Times valleycentercommunity.info    North County Times
vistacommunity.info    North County Times wildomarcommunity.info    North County
Times northernblackhillsweeklygroup.com    Northern Black Hills Weekly Group
cass-news.com    Plattsmouth Journal plattsmouthjournal.com    Plattsmouth
Journal adirondackphantoms.com    Post-Star adirondackphantoms.net    Post-Star
adkhealth.com    Post-Star adkphantoms.com    Post-Star adkscene.com   
Post-Star allthingsadirondack.com    Post-Star bestoftheregion.com    Post-Star
glensfallsleader.com    Post-Star glensfallsleader.net    Post-Star
glensfallsleader.org    Post-Star mypostar.com    Post-Star poststar.biz   
Post-Star poststar.com    Post-Star poststar.info    Post-Star poststar.mobi   
Post-Star poststar.net    Post-Star poststar.org    Post-Star poststar.tv   
Post-Star poststar.xxx    Post-Star queensburycitizen.com    Post-Star
queensburycitizen.net    Post-Star queensburycitizen.org    Post-Star
saratogapoststar.com    Post-Star seeadirondacks.com    Post-Star
seeglensfalls.com    Post-Star seelakegeorge.com    Post-Star seesaratoga.com   
Post-Star thepoststar.com    Post-Star wheelsforyou.net    Post-Star



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 31

 

agalmanac.com    Prairie Star theprairiestar.com    Prairie Star
qcthriftynickel.com    QC Thrifty Nickel bhcb.org    Quad-City Times bix7.com   
Quad-City Times celebrateqc.com    Quad-City Times getitqca.com    Quad-City
Times hawkeyeprinting.com    Quad-City Times hawkmania.com    Quad-City Times
iatnt.com    Quad-City Times iltnt.com    Quad-City Times iowapulse.com   
Quad-City Times iowatnt.com    Quad-City Times midwesttruckntractor.com   
Quad-City Times mntnt.com    Quad-City Times nebtnt.com    Quad-City Times
patriotmotorsqc.com    Quad-City Times qcbicycleweek.com    Quad-City Times
qcbusinessjournal.com    Quad-City Times qcdailydeal.com    Quad-City Times
qcdailydeals.com    Quad-City Times qcgetit.com    Quad-City Times
qchighschools.com    Quad-City Times qcmediachallenge.com    Quad-City Times
qcmoms.com    Quad-City Times qcneighbor.com    Quad-City Times qcneighbors.com
   Quad-City Times qcontheriver.com    Quad-City Times qcpreps.com    Quad-City
Times qcshops.com    Quad-City Times qctimes.com    Quad-City Times qctimes.net
   Quad-City Times qctimes.tv    Quad-City Times qctimes.xxx    Quad-City Times
qctoday.com    Quad-City Times qctplus60.com    Quad-City Times qctplus60.org   
Quad-City Times qcvalues.com    Quad-City Times qcvarsity.com    Quad-City Times
qcwatchblog.com    Quad-City Times qcwheels.com    Quad-City Times



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 32

 

qcwinc.com    Quad-City Times quad-citiesonline.com    Quad-City Times
quad-citytimes.com    Quad-City Times quadcitiessportscommission.com   
Quad-City Times quadcitypreps.com    Quad-City Times quadcitytimes.com   
Quad-City Times quadcityvarsity.com    Quad-City Times quadsville.com   
Quad-City Times sellitqc.com    Quad-City Times thebettendorfnews.com   
Quad-City Times thedavenportnews.com    Quad-City Times themolinenews.com   
Quad-City Times therockislandnews.com    Quad-City Times tjstruckntrailer.com   
Quad-City Times tricoprinting.com    Quad-City Times truck-and-tractor.com   
Quad-City Times truck-n-tractor.com    Quad-City Times wagsauto.com    Quad-City
Times witnt.com    Quad-City Times bellefourchecommunity.com    Rapid City
Journal bhflavor.com    Rapid City Journal bhjobfair.com    Rapid City Journal
blackhawkcommunity.com    Rapid City Journal blackhillsbandit.com    Rapid City
Journal blackhillsbusinessjournal.com    Rapid City Journal
blackhillsclassifieds.com    Rapid City Journal blackhillsclassifieds.net   
Rapid City Journal blackhillscommunity.com    Rapid City Journal
blackhillsdiscovered.com    Rapid City Journal blackhillsgovernment.com    Rapid
City Journal blackhillshealthjournal.com    Rapid City Journal
blackhillshomejournal.com    Rapid City Journal blackhillsjobs.com    Rapid City
Journal blackhillsjobs.net    Rapid City Journal blackhillsjournal.com    Rapid
City Journal blackhillsjournal.net    Rapid City Journal blackhillsjournal.org
   Rapid City Journal blackhillslive.com    Rapid City Journal
blackhillspatriot.com    Rapid City Journal blackhillswheelsforyou.com    Rapid
City Journal boxeldercommunity.com    Rapid City Journal



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 33

 

chadroncommunity.com    Rapid City Journal classifieds.thenewspaper.org    Rapid
City Journal crawfordcommunity.net    Rapid City Journal custercommunity.com   
Rapid City Journal dakotawire.net    Rapid City Journal dakotawire.org    Rapid
City Journal deadwoodcommunity.com    Rapid City Journal deadwooddiscovered.com
   Rapid City Journal deadwoodgaming.com    Rapid City Journal
deadwoodgetaway.com    Rapid City Journal deadwoodgetaways.com    Rapid City
Journal eaglebuttecommunity.com    Rapid City Journal edgemontcommunity.net   
Rapid City Journal ellsworthcommunity.com    Rapid City Journal
experts.rapidcityjournal.com    Rapid City Journal festivalofpresidents.com   
Rapid City Journal fortpierrecommunity.com    Rapid City Journal
gillettecommunity.com    Rapid City Journal harrisoncommunity.net    Rapid City
Journal hayspringscommunity.com    Rapid City Journal hermosacommunity.com   
Rapid City Journal hillcitycommunity.net    Rapid City Journal homejournal.biz
   Rapid City Journal hotspringscommunity.com    Rapid City Journal
leadcommunity.net    Rapid City Journal lead-deadwoodcommunity.com    Rapid City
Journal milestones.rapidcityjournal.com    Rapid City Journal
mountrushmorecommunity.com    Rapid City Journal newcastlecommunity.net    Rapid
City Journal newellcommunity.net    Rapid City Journal newunderwoodcommunity.com
   Rapid City Journal northernhillsclassifieds.com    Rapid City Journal
northwestnebraskacommunity.com    Rapid City Journal
nowhiring.rapidcityjournal.com    Rapid City Journal oelrichscommunity.com   
Rapid City Journal phillipcommunity.com    Rapid City Journal
pierrecommunity.com    Rapid City Journal ra-ee.rapidcityjournal.com    Rapid
City Journal rapidcityclassifieds.net    Rapid City Journal
rapidcityclassifieds.org    Rapid City Journal rapidcity.info    Rapid City
Journal



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 34

 

rapidcitygovernment.com    Rapid City Journal rapidcityhomejournal.com    Rapid
City Journal rapidcityjobs.com    Rapid City Journal rapidcityjobs.net    Rapid
City Journal rapidcityjournal.com    Rapid City Journal rapidcityjournal.net   
Rapid City Journal rapidcityjournal.org    Rapid City Journal
rapidcityjournal.xxx    Rapid City Journal rapidcityjournaljr.com    Rapid City
Journal rapidcity.outdoormotors.com    Rapid City Journal
rapidcityrealestate.org    Rapid City Journal rapidcityschools.com    Rapid City
Journal rapidcityschools.net    Rapid City Journal rapidcitysnowbird.com   
Rapid City Journal rapidcity.wheelforyou.com    Rapid City Journal
rapidcitywheelsforyou.com    Rapid City Journal rcjonline.com    Rapid City
Journal rcjpropicks.com    Rapid City Journal rocksd.com    Rapid City Journal
rocksouthdakota.com    Rapid City Journal rosebudcommunity.com    Rapid City
Journal rushvillecommunity.com    Rapid City Journal saintongecommunity.com   
Rapid City Journal sdbusinessjournal.com    Rapid City Journal sdlegislature.com
   Rapid City Journal sdlegislature.net    Rapid City Journal sdprepzone.com   
Rapid City Journal sdwheelsforyou.com    Rapid City Journal sdyellowjackets.com
   Rapid City Journal shopsturgis.net    Rapid City Journal shopthehills.com   
Rapid City Journal southdakotabusinessjournal.com    Rapid City Journal
southdakotalegislature.com    Rapid City Journal southdakotaprepzone.com   
Rapid City Journal southdakotarealestate.org    Rapid City Journal
southdakotawheelsforyou.com    Rapid City Journal southernhillsclassifieds.com
   Rapid City Journal spearfishcommunity.com    Rapid City Journal
stevenscommunity.net    Rapid City Journal stongecommunity.com    Rapid City
Journal sturgiscommunity.com    Rapid City Journal



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 35

 

sturgislinks.com    Rapid City Journal sturgisrallydaily.com    Rapid City
Journal sturgisrallyvendors.com    Rapid City Journal summersetcommunity.net   
Rapid City Journal sundancecommunity.net    Rapid City Journal
taketheleapllc.com    Rapid City Journal thenewspaper.net    Rapid City Journal
thenewspaper.org    Rapid City Journal tomsts.com    Rapid City Journal
unioncentercommunity.com    Rapid City Journal uptoncommunity.com    Rapid City
Journal wallcommunity.com    Rapid City Journal westriverclassifieds.com   
Rapid City Journal whitewoodcommunity.com    Rapid City Journal
bitterrootfamilies.com    Ravalli Republic bitterrootnews.com    Ravalli
Republic bitterrootpolitics.com    Ravalli Republic bitterrootrecreation.com   
Ravalli Republic ravallinews.com    Ravalli Republic ravallirepublic.com   
Ravalli Republic ravallirepublic.xxx    Ravalli Republic carlislenews.com   
Sentinel carlislepennsylvania.com    Sentinel carlislesentinel.com    Sentinel
cumberlandlife.com    Sentinel cumberlink.com    Sentinel cumberlink.xxx   
Sentinel mechanicsburgpa.com    Sentinel pawheelsforyou.com    Sentinel
pennstatefan.com    Sentinel sentinel-news.com    Sentinel sentinelweekly.com   
Sentinel shippensburgpa.com    Sentinel shippensburgsentinel.com    Sentinel
shippsentinel.com    Sentinel shipsentinel.com    Sentinel iowainsider.com   
Sioux City Journal firstinnation.com    Sioux City Journal groupsiouxpon.com   
Sioux City Journal iowainsider.com    Sioux City Journal journalads.com    Sioux
City Journal



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 36

 

journalgoodfellows.com    Sioux City Journal journalgoodfellows.net    Sioux
City Journal journalgoodfellows.org    Sioux City Journal littleyellowdog.org   
Sioux City Journal miracleinmapleton.com    Sioux City Journal mwcareerexpo.com
   Sioux City Journal mwrcareerexpo.com    Sioux City Journal
realestatesiouxland.com    Sioux City Journal scjbuzz.com    Sioux City Journal
scjdealoftheday.com    Sioux City Journal sellitdakota.com    Sioux City Journal
sellitia.com    Sioux City Journal sellitiowa.com    Sioux City Journal
sellitsiouxland.com    Sioux City Journal sewheelsforyou.com    Sioux City
Journal sfwheelsforyou.com    Sioux City Journal siouxcity.tv    Sioux City
Journal siouxcityemployment.com    Sioux City Journal siouxcityjournal.com   
Sioux City Journal siouxcityjournal.xxx    Sioux City Journal
siouxcityjournaljr.com    Sioux City Journal siouxcityrealestateguide.com   
Sioux City Journal siouxcityshoppersguide.com    Sioux City Journal
siouxcitytalks.com    Sioux City Journal siouxcityweekender.com    Sioux City
Journal siouxland.net    Sioux City Journal siouxland.tv    Sioux City Journal
siouxlandactiveseniors.com    Sioux City Journal siouxlandbidandbuy.com    Sioux
City Journal siouxlandbrides.com    Sioux City Journal
siouxlandbusinessjournal.com    Sioux City Journal siouxlandbuzz.com    Sioux
City Journal siouxlandcouponsource.com    Sioux City Journal
siouxlandemployment.com    Sioux City Journal siouxlandevents.com    Sioux City
Journal siouxlandgrooms.com    Sioux City Journal siouxlandhispanosunidos.com   
Sioux City Journal siouxlandlive.com    Sioux City Journal siouxlandmoms.com   
Sioux City Journal siouxlandnetwork.com    Sioux City Journal siouxlandnow.com
   Sioux City Journal



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 37

 

siouxland.outdoormotors.com    Sioux City Journal siouxlandoutdoors.com    Sioux
City Journal siouxlandpaws.com    Sioux City Journal siouxlandprep.com    Sioux
City Journal siouxlandpreps.com    Sioux City Journal siouxlandprime.com   
Sioux City Journal siouxlandrealtor.com    Sioux City Journal
siouxlandshoppersguide.com    Sioux City Journal siouxlandsports.com    Sioux
City Journal siouxlandsports.net    Sioux City Journal siouxlandtalks.com   
Sioux City Journal siouxlandvarsity.com    Sioux City Journal siouxlandvoice.com
   Sioux City Journal siouxlandweekender.com    Sioux City Journal
siouxlandxl.com    Sioux City Journal siouxlanspaws.com    Sioux City Journal
siouxpon.com    Sioux City Journal sux911.com    Sioux City Journal
treesforsiouxland.com    Sioux City Journal treesforsiouxland.org    Sioux City
Journal weeklyshoppersguide.com    Sioux City Journal wheelsforyouiowa.com   
Sioux City Journal wheelsforyousiouxcity.com    Sioux City Journal
wheelsforyousiouxland.com    Sioux City Journal work-ia.com    Sioux City
Journal work-iowa.com    Sioux City Journal workforyouiowa.com    Sioux City
Journal workforyousiouxcity.com    Sioux City Journal workforyousiouxland.com   
Sioux City Journal tri-stateneighbor.com    Sioux Falls Tri-State Neighbor
tristateneighbor.com    Sioux Falls Tri-State Neighbor
southernblackhillsweeklygroup.com    Southern Black Hills Weekly Group
southernidahobusiness.com    Southern Idaho Business 1region.com    Southern
Illinoisan 1region.net    Southern Illinoisan 1region1vision.com    Southern
Illinoisan 1region1vision.net    Southern Illinoisan carbondaleliving.com   
Southern Illinoisan carbondalemarketplace.com    Southern Illinoisan
celebratesouthernillinois.com    Southern Illinoisan dawgbit.com    Southern
Illinoisan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 38

 

dawgbit.net    Southern Illinoisan dawgbits.com    Southern Illinoisan
dawgbits.net    Southern Illinoisan dawgplay.com    Southern Illinoisan
dawgspot.com    Southern Illinoisan electionillinois.com    Southern Illinoisan
flipsideonline.com    Southern Illinoisan greatriversregion.com    Southern
Illinoisan ilelection.com    Southern Illinoisan ilelection2010.com    Southern
Illinoisan ilelections2010.com    Southern Illinoisan illelection.com   
Southern Illinoisan illelections.com    Southern Illinoisan
illinoiselection2010.com    Southern Illinoisan illinoiselections.com   
Southern Illinoisan illinoiselections2010.com    Southern Illinoisan
ilpolitics.com    Southern Illinoisan ilwinetrail.com    Southern Illinoisan
ilwinetrails.com    Southern Illinoisan lifeandstylesi.com    Southern
Illinoisan lifeandstylesi.net    Southern Illinoisan lifeandstylesi.org   
Southern Illinoisan livingwellsi.com    Southern Illinoisan livingwellsi.mobi   
Southern Illinoisan meetmysi.com    Southern Illinoisan mysi.biz    Southern
Illinoisan mysouthernillinoisan.com    Southern Illinoisan oneregion.com   
Southern Illinoisan salukiblog.com    Southern Illinoisan salukigameday.com   
Southern Illinoisan salukimania.com    Southern Illinoisan
salukisillustrated.com    Southern Illinoisan salukisillustrated.net    Southern
Illinoisan salukisportsonline.com    Southern Illinoisan sbj.biz    Southern
Illinoisan siautodeals.com    Southern Illinoisan sidiningdeals.com    Southern
Illinoisan sihealth.biz    Southern Illinoisan sihomeseller.com    Southern
Illinoisan sihorsecountry.com    Southern Illinoisan sipicks.com    Southern
Illinoisan



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 39

 

sipreps.com    Southern Illinoisan siprepsports.com    Southern Illinoisan
siwheels4u.com    Southern Illinoisan siwheelsforyou.com    Southern Illinoisan
southernbusinessjournal.com    Southern Illinoisan southernhomeseller.com   
Southern Illinoisan southernillinois.us    Southern Illinoisan
southernillinoisan.com    Southern Illinoisan southernillinoisian.com   
Southern Illinoisan southernillinoismag.com    Southern Illinoisan
southernville.com    Southern Illinoisan thesouthern.com    Southern Illinoisan
thesouthern.net    Southern Illinoisan thesouthern.org    Southern Illinoisan
thesouthern.xxx    Southern Illinoisan thesouthernillinoisan.xxx    Southern
Illinoisan thinksouthernillinois.com    Southern Illinoisan
toursouthernillinois.com    Southern Illinoisan trailsouthernillinois.com   
Southern Illinoisan varsitysi.com    Southern Illinoisan winecountrysi.com   
Southern Illinoisan achristmasstoryindiana.com    Times ahammondstory.com   
Times buildshoremagazine.com    Times burhamcommunity.com    Times
calumetcitycommunity.com    Times cedarlakecommunity.com    Times
chestertoncommunity.com    Times cretecommunity.com    Times
crownpointcommunity.com    Times demottecommunity.com    Times
doltoncommunity.com    Times dunelandcommunity.com    Times dyercommunity.com   
Times eastchicagocommunity.com    Times garycommunity.com    Times
griffithcommunity.com    Times hammondcommunity.net    Times hbanwionline.com   
Times hbanwiparadeofhomes.com    Times hbaofnwi.com    Times



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 40

 

hbaofnwionline.com    Times hebroncommunity.com    Times highlandcommunity.net
   Times hobartcommunity.com    Times indianastory.com    Times
koutscommunity.com    Times lakecountycommunity.com    Times
lakemichiganparent.com    Times lakesofthe4seasonscommunity.com    Times
lakesofthefourseasonscommunity.com    Times lakestationcommunity.com    Times
lansingcommunity.net    Times laportecommunity.com    Times
laportecountycommunity.com    Times lowellcommunity.net    Times
merrillvillecommunity.com    Times michigancitycommunity.com    Times
munstercommunity.com    Times mynwitimes.com    Times nwi.com    Times
nwibargains.com    Times nwibidandbuy.com    Times nwicommunities.com    Times
nwicommunity.com    Times nwihome.com    Times nwihomeandgardenshow.com    Times
nwihomes.com    Times nwihometour.com    Times nwihousingalliance.com    Times
nwihousingforum.com    Times nwioneregiononevision.com    Times
nwiparadeofhomes.com    Times nwipets.com    Times nwipreps.com    Times
nwiprepsports.com    Times nwiprepzone.com    Times nwirealty.com    Times
nwitalks.com    Times nwitimes.com    Times nwitimes.tv    Times nwitimes.xxx   
Times



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 41

 

nwivoices.com    Times nwiwomenswisdom.com    Times portagecommunity.com   
Times portercountycommunity.com    Times saukvillagecommunity.com    Times
scherervillecommunity.com    Times sherervillecommunity.com    Times
shorebrideonline.com    Times shorebridesonline.com    Times
shorelakemichigan.com    Times shorewoodforrestcommunity.com    Times
shorezine.com    Times southhollandcommunity.com    Times southshorepreps.com   
Times southshorevoice.com    Times southwestmiparent.com    Times
stjohncommunity.com    Times swmparent.com    Times theshoremagazine.com   
Times thetimesonline.com    Times thorntoncommunity.com    Times
timescapsule.com    Times timescars.com    Times timesemployment.com    Times
timeshomes.com    Times timeshomeseller.com    Times timespreps.com    Times
timeswheelsforyou.com    Times timeswork.com    Times vacationshoremagazine.com
   Times valparaisocommunity.com    Times valpocommunity.com    Times
vivalostiempos.com    Times vivanwi.com    Times vivathetimes.com    Times
westvillecommunity.com    Times wheelercommunity.com    Times
whitethornewoodscommunity.com    Times whitingcommunity.net    Times yournwi.com
   Times yoursouthshore.com    Times



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 42

 

scwheelsforyou.com    Times and Democrat thebulldogzone.com    Times and
Democrat thetandd.com    Times and Democrat thetandd.xxx    Times and Democrat
timesanddemocrat.com    Times and Democrat idwheelsforyou.com    Times-News
magicvalley.com    Times-News magicvalley.xxx    Times-News southidahonews.com
   Times-News thetimesnewsonline.com    Times-News times-newsonline.com   
Times-News ectradinpost.com    Tradin’ Post Buyer’s Guide witradinpost.com   
Tradin’ Post Buyer’s Guide attitudesforwomen.com    Waterloo Courier
blackhawkmania.com    Waterloo Courier btruemag.com    Waterloo Courier
bucksmania.net    Waterloo Courier businessmonthy.com    Waterloo Courier
cedarvalleyimage.net    Waterloo Courier cedarvalleyimage.org    Waterloo
Courier cedarvalleyinclusion.com    Waterloo Courier cedarvalleyinsider.com   
Waterloo Courier cedarvalleyjobs.com    Waterloo Courier
cedarvalleyparadeofhomes.com    Waterloo Courier cedarvalleyparadeofhomes.net   
Waterloo Courier cedarvalleypreps.com    Waterloo Courier courierwebcasts.com   
Waterloo Courier courierwheelsforyou.com    Waterloo Courier cv-hg.com   
Waterloo Courier cvbizlink.com    Waterloo Courier cvbusinessmonthly.com   
Waterloo Courier cvinclusion.com    Waterloo Courier cvparadeofhomes.com   
Waterloo Courier cvparadeofhomes.net    Waterloo Courier cvpulse.com    Waterloo
Courier cyclonemania.com    Waterloo Courier davidiver.com    Waterloo Courier
pantherillustrated.com    Waterloo Courier pantherillustrated.net    Waterloo
Courier panthermania.net    Waterloo Courier waterloocedarfallsia.com   
Waterloo Courier



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex I

Page 43

 

waterloocourier.com    Waterloo Courier wcfcourier.com    Waterloo Courier
wcfcourier.xxx    Waterloo Courier winonadailynews.com    Winona Daily News
winonadailynews.xxx    Winona Daily News winonanet.com    Winona Daily News



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX J

to

SECURITY AGREEMENT

SCHEDULE OF PATENTS

None



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX K

to

SECURITY AGREEMENT

SCHEDULE OF COPYRIGHTS

In addition to those copyright registrations listed here, individual newspapers
may have published books of local significance and may or may not have
registered the copyright thereto. These copyrights are of immaterial value to
the Assignors and their Subsidiaries taken as a whole.

Our search of the copyright office records includes only those documents
available in the online search engine which only includes records created after
January 1, 1978.

Our search of the copyright office database for copyrights owned by The Times
returned nearly 1900 hits. It is unknown if any of these documents are owned by
the Munster, Indiana newspaper and this information is unascertainable without
examining each of those records. These copyrights are of immaterial value to the
Assignors and their Subsidiaries taken as a whole.

 

Copyright Claimant

  

Copyright Title

    

Publication
Date

  

Registration No.

Lee Enterprises, Inc.    Lee executive advertising program      12/31/86   
PA0000329254    Building excellent sales teams: account executive orientation
program      3/19/99    TXu000748784    Business newsmakers      8/29/02   
TX6000270042    Leap, leap, leap: Lee executive advertising program     
12/31/86    TX0002054802    TMJ your achy breaky jaw      10/11/92   
TX0003546843    Yellowstone on fire!      8/17/89    TX0002538820    Golf North
Dakota      5/4/94    TX0003810806    The North Dakota hunting almanac     
7/25/94    TX0003919856



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 2

 

   Montana wilderness: discovering the heritage      10/15/84    TX0001462340   
After Iowa turnaround, now they call him Hayden the miracle worker      12/20/85
   TX0001845993    Campaign might cost Bobb’s C D job      4/14/78   
TX0000038792    Finnius and the baby orphan elephant      11/14/05   
TX0006306361    Finnius and the Christmas surprise      11/17/04    TX0006160174
   Finnius and the Christmas surprise      11/18/04    TX0006196026    Finnius:
the tale of a lost little elephant      11/20/03    TX0005904108    Fry, just
average as player, was bound “to be a giant”      12/17/85    TX0001845990   
Hayden builds winner: Fry overhauls N. Texas State      12/19/85    TX0001845992
   License saved, life lost: fake charges, missing records keep bad driver on
road      1/24/78    TX0000013311    License tester is suspended: 2nd drunk
driving charge      1/24/78    TX0000013312    The Many faces of Hayden Fry     
12/15/85    TX0001845994    Mississippi River Bend: oregionality: the best of
Eastern Iowa & Western Illinois      9/30/03    TX0005903170



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 3

 

   Pentagon halts general’s star: Probe targets Guard chief      5/2/78   
TX0000048929    A Plea for help that failed: letter to mayor, police, newspaper,
others before slayings      12/5/79    TX0000382177    The Pride of Odessa: he’s
a legend, both good and bad      12/16/85    TX0001845989    Priest, others
begin to have their doubts      5/2/78    TX0000048928    Roller coaster at SMU:
exciting, erratic – but not winner      12/18/85    TX0001845991    “Saint”
leaves tangled trail: Miracles and messages from heaven? Doubts uncover
financial mysteries      4/30/78    TX0000048926    Widow turns over savings
after “heavenly message”      5/1/78    TX0000048927    Market facts, Muscatine
     12/1/79    TX0000431746    Market facts, Muscatine, 1979      7/2/79   
TX0000331374



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 4

 

   Watkins: today and tomorrow, the business of the 90’s      7/11/93   
TX0003613199    West Virginia says no, Dempsey to stay at SIUC      12/9/79   
TX0000393100    Lewises rule the SIGA.      7/20/92    TX00004010109    Logan
women win OT thriller: Lady Vols nip Howard.      3/15/95    TX00004010108   
Transportation economizer      10/22/90    TXu000465742    Sioux City:
reflections of Siouxland pride      11/27/00    TX0005313685    Rapid City (SD)
Journal     

01/31/09

(31 issues)

   TX0006680136    Rapid City (SD) Journal     

02/28/09

(28 issues)

   TX0006685658    Rapid City (SD) Journal     

03/31/09

(31 issues)

   TX0006685659    Rapid City (SD) Journal     

1/08

(31 issues)

   TX0006664812    Rapid City (SD) Journal     

2/08

(29 issues)

   TX0006664956    Rapid City (SD) Journal     

3/08

(31 issues)

   TX0006664955    Rapid City (SD) Journal     

4/08

(30 issues)

   TX0006679662    Rapid City (SD) Journal     

6/08

(30 issues)

   TX0006679663    Rapid City (SD) Journal     

7/08

(31 issues)

   TX0006679666    Rapid City (SD) Journal     

8/08

(31 issues)

   TX0006679667    Rapid City (SD) Journal     

9/08

(30 issues)

   TX0006679376    Rapid City (SD) Journal     

10/08

(31 issues)

   TX0006679661    Rapid City (SD) Journal     

11/08

(30 issues)

   TX0006679375    Rapid City (SD) Journal     

12/08

(31 issues)

   TX0006679374



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 5

 

   Rapid City (SD) Journal     

7/07

(31 issues)

   TX0006647562    Rapid City (SD) Journal     

8/07

(31 issues)

   TX0006646955    Rapid City (SD) Journal     

9/07

(30 issues)

   TX0006646954    Rapid City (SD) Journal     

10/07

(31 issues)

   TX0006646974    Rapid City (SD) Journal     

12/07

(31 issues)

   TX0006664811    Rapid City (SD) journal     

4/07

(30 issues)

   TX0006647429    Rapid City (SD) journal     

9/05

(30 issues)

   TX0006331242    Rapid City (SD) journal     

8/05

(31 issues)

   TX0006332298    Rapid City (SD) journal     

10/05

(31 issues)

   TX0006313841    Rapid City (SD) journal     

11/05

(30 issues)

   TX0006313867    Rapid City (SD) journal     

12/05

(31 issues)

   TX0006349960    Rapid City (SD) journal     

1/06

(31 issues)

   TX0006349949    Rapid City (SD) journal     

2/06

(28 issues)

   TX0006379230    Rapid City (SD) journal     

3/06

(31 issues)

   TX0006411153    Rapid City (SD) journal     

4/06

(30 issues)

   TX0006422134    Rapid City (SD) journal     

5/06

(31 issues)

   TX0006422135    Rapid City (SD) journal     

6/06

(30 issues)

   TX0006436517    Rapid City (SD) journal     

7/06

(31 issues)

   TX0006479979    Rapid City (SD) journal     

8/06

(31 issues)

   TX0006479980



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 6

 

   Rapid City (SD) journal     

9/06

(30 issues)

   TX0006511628    Rapid City (SD) journal     

10/06

(31 issues)

   TX0006511627    Rapid City (SD) journal     

11/06

(30 issues)

   TX0006550587    Rapid City (SD) journal     

12/06

(31 issues)

   TX0006550586    Rapid City (SD) journal     

9/04

(30 issues)

   TX0006093159    Rapid City (SD) journal     

10/04

(31 issues)

   TX0006093165    Rapid City (SD) journal     

11/04

(30 issues)

   TX0006128325    Rapid City (SD) journal     

1/05

(31 issues)

   TX0006128292    Rapid City (SD) journal     

12/04

(31 issues)

   TX0006150102    Rapid City (SD) journal     

2/05

(28 issues)

   TX0006172226    Rapid City (SD) journal     

3/05

(31 issues)

   TX0006206928    Rapid City (SD) journal     

4/05

(30 issues)

   TX0006210873    Rapid City (SD) journal     

5/05

(31 issues)

   TX0006210728    Rapid City (SD) journal     

6/05

(30 issues)

   TX0006210811    Rapid City (SD) journal     

7/05

(31 issues)

   TX0006210810    Rapid City (SD) journal     

8/03

(31 issues)

   TX0005874165    Rapid City (SD) journal     

9/03

(30 issues)

   TX0005874152    Rapid City (SD) journal     

1/04

(31 issues)

   TX0005964152    Rapid City (SD) journal     

2/04

(29 issues)

   TX0005964153



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 7

 

   Rapid City (SD) journal     

10/03

(31 issues)

   TX0005970898    Rapid City (SD) journal     

11/03

(30 issues)

   TX0005970902    Rapid City (SD) journal     

12/03

(31 issues)

   TX0005970900    Rapid City (SD) journal     

3/04

(31 issues)

   TX0006018354    Rapid City (SD) journal     

4/04

(30 issues)

   TX0006018357    Rapid City (SD) journal     

5/04

(31 issues)

   TX0006018367    Rapid City (SD) journal     

6/04

(30 issues)

   TX0006033121    Rapid City (SD) journal     

7/04

(31 issues)

   TX0006075048    Rapid City (SD) journal     

8/04

(31 issues)

   TX0006075040    Rapid City (SD) journal     

2/03

(28 issues)

   TX0005729476    Rapid City (SD) journal     

3/03

(31 issues)

   TX0005899928    Rapid City (SD) journal     

4/03

(30 issues)

   TX0005899929    Rapid City (SD) journal     

5/03

(31 issues)

   TX0005806798    Rapid City (SD) journal     

6/03

(30 issues)

   TX0005809563    Rapid City (SD) journal     

7/03

(31 issues)

   TX0005809505    Rapid City (SD) journal     

7/02

(31 issues)

   TX0005803665    Rapid City (SD) journal     

8/02

(31 issues)

   TX0005803666    Rapid City (SD) journal     

1/97

(31 issues)

   TX0005248501



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 8

 

   Rapid City (SD) journal     

2/97

(28 issues)

   TX0005243019    Rapid City (SD) journal     

3/97

(31 issues)

   TX0005248502    Rapid City (SD) journal     

4/97

(30 issues)

   TX0005243021    Rapid City (SD) journal     

5/97

(31 issues)

   TX0005248506    Rapid City (SD) journal     

9/00

(30 issues)

   TX0005298888    Rapid City (SD) journal     

10/00

(31 issues)

   TX0005298890    Rapid City (SD) journal     

12/00

(31 issues)

   TX0005298889    Rapid City (SD) journal     

1/01

(31 issues)

   TX0005298892    Rapid City (SD) journal     

2/01

(28 issues)

   TX0005312560    Rapid City (SD) journal     

3/01

(31 issues)

   TX0005321466    Rapid City (SD) journal     

11/00

(30 issues)

   TX0005355345    Rapid City (SD) journal     

4/01

(30 issues)

   TX0005355327    Rapid City (SD) journal     

5/01

(31 issues)

   TX0005355334    Rapid City (SD) journal     

6/01

(30 issues)

   TX0005388852    Rapid City (SD) journal     

9/99

(30 issues)

   TX0005022687    Rapid City (SD) journal     

9/99

(30 issues)

   TX0005164206    Rapid City (SD) journal     

10/99

(31 issues)

   TX0005164204    Rapid City (SD) journal     

11/99

(30 issues)

   TX0005164207    Rapid City (SD) journal     

12/99

(31 issues)

   TX0005164202



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 9

 

   Rapid City (SD) journal     

01/00

(31 issues)

   TX0005164200    Rapid City (SD) journal     

02/00

(29 issues)

   TX0005164201    Rapid City (SD) journal     

03/00

(31 issues)

   TX0005174072    Rapid City (SD) journal     

04/00

(30 issues)

   TX0005174061    Rapid City (SD) journal     

05/11

(31 issues)

   TX0005174060    Rapid City (SD) journal     

06/00

(30 issues)

   TX0005174064    Rapid City (SD) journal     

07/00

(31 issues)

   TX0005193662    Rapid City (SD) journal     

08/00

(31 issues)

   TX0005193665    Rapid City (SD) journal     

09/98

(30 issues)

   TX0004836940    Rapid City (SD) journal     

10/98

(31 issues)

   TX0004861595    Rapid City (SD) journal     

11/98

(30 issues)

   TX0004861596    Rapid City (SD) journal     

02/99

(28 issues)

   TX0004887992    Rapid City (SD) journal     

12/98

(31 issues)

   TX0004894408    Rapid City (SD) journal     

12/98

(31 issues)

   TX0004903323    Rapid City (SD) journal     

01/99

(31 issues)

   TX0005000307    Rapid City (SD) journal     

03/99

(31 issues)

   TX0005000306    Rapid City (SD) journal     

04/99

(30 issues)

   TX0004986807    Rapid City (SD) journal     

05/99

(31 issues)

   TX0004948842



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 10

 

   Rapid City (SD) journal     

06/99

(30 issues)

   TX0004054791    Rapid City (SD) journal     

07/99

(31 issues)

   TX0003767473    Rapid City (SD) journal     

08/99

(31 issues)

   TX0005028475    Rapid City (SD) journal     

10/97

(31 issues)

   TX0004602223    Rapid City (SD) journal     

11/97

(30 issues)

   TX0004616468    Rapid City (SD) journal     

12/97

(31 issues)

   TX0004616473    Rapid City (SD) journal     

01/98

(31 issues)

   TX0004637999    Rapid City (SD) journal     

02/98

(28 issues)

   TX0004710215    Rapid City (SD) journal     

03/98

(31 issues)

   TX0004710237    Rapid City (SD) journal     

04/98

(30 issues)

   TX0004726279    Rapid City (SD) journal     

05/98

(31 issues)

   TX0004786544    Rapid City (SD) journal     

06/98

(30 issues)

   TX0004786543    Rapid City (SD) journal     

07/98

(31 issues)

   TX0004786545    Rapid City (SD) journal     

08/98

(31 issues)

   TX0004786542    Rapid City (SD) journal     

06/97

(30 issues)

   TX0004545011    Rapid City (SD) journal     

07/97

(31 issues)

   TX0004552196    Rapid City (SD) journal     

08/97

(31 issues)

   TX0004598840    Rapid City (SD) journal     

06/97

(30 issues)

   TX0004578177    Rapid City (SD) journal     

09/97

(30 issues)

   TX0004578174



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 11

 

  Classic film/video images: the magazine for film and video enthusiasts     
5/2/80    TX0000473086   Classic film/video images: the magazine for film and
video enthusiasts      6/27/80    TX0000561538   Classic film/video images: the
magazine for film and video enthusiasts      8/29/80    TX0000551848   Classic
film/video images: the magazine for film and video enthusiasts      11/5/80   
TX0000579087   Classic film/video images: the magazine for film and video
enthusiasts      3/1/79    TX0000283759   Classic film/video images: the
magazine for film and video enthusiasts      5/1/79    TX0000248745   Classic
film/video images: the magazine for film and video enthusiasts      7/1/79   
TX0000353198   Classic film/video images: the magazine for film and video
enthusiasts      9/3/79    TX0000327846   Classic film/video images: the
magazine for film and video enthusiasts      11/9/79    TX0000365103   Classic
film/video images: the magazine for film and video enthusiasts      12/28/78   
TX0000180666   Classic film/video images: the magazine for film and video
enthusiasts      7/1/82    TX0000937378   Classic film/video images: the
magazine for film and video enthusiasts      7/29/82    TX0000959249   Classic
film/video images: the magazine for film and video enthusiasts      8/26/82   
TX0000975817



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 12

 

  Classic film/video images: the magazine for film and video enthusiasts     
9/30/82    TX0000994644   Classic film/video images: the magazine for film and
video enthusiasts      11/01/82    TX00001008520   Classic film/video images:
the magazine for film and video enthusiasts      12/08/82    TX00001024700  
Classic film/video images: the magazine for film and video enthusiasts     
1/4/1982    TX0000828868   Classic film/video images: the magazine for film and
video enthusiasts      2/1/82    TX0000854940   Classic film/video images: the
magazine for film and video enthusiasts      3/2/82    TX0000865374   Classic
film/video images: the magazine for film and video enthusiasts      4/1/82   
TX0000887821   Classic film/video images: the magazine for film and video
enthusiasts      5/1/82    TX0000920661   Classic film/video images: the
magazine for film and video enthusiasts      6/1/82    TX0000917939   Classic
film/video images: the magazine for film and video enthusiasts      7/2/81   
TX0000727749   Classic film/video images: the magazine for film and video
enthusiasts      8/31/81    TX0000763704



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex K

Page 13

 

   Classic film/video images: the magazine for film and video enthusiasts     
11/2/81    TX0000802518    Classic film/video images: the magazine for film and
video enthusiasts      1/2/81    TX0000612297    Classic film/video images: the
magazine for film and video enthusiasts      3/2/81    TX0000643775    Classic
film/video images: the magazine for film and video enthusiasts      5/1/81   
TX0000686084    Classic film/video images: the magazine for film and video
enthusiasts      1/3/80    TX0000391384    Classic film/video images: the
magazine for film and video enthusiasts      3/3/80    TX0000434240    Market
facts, Muscatine      12/1/79    TX0000431746    Market facts, Muscatine, 1979
     7/2/79    TX0000331374    Classic Images      1/18/93    TX0003502241   
Classic Images      2/18/93    TX0003539713    Classic Images      2/83   
TX0001078011 Muscatine Journal, division of Lee Enterprises, Inc.    A pictorial
history of Muscatine, Iowa      4/20/92    TX0003465483 Lee Enterprises, Inc.
d.b.a. Winona (MN) Daily News    Pieces of the past: celebrating Winonas first
150 years      9/19/01    TX0005528173

SEE ANNEXES K-1, K-2 and K-3 ATTACHED HERETO.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX L

to

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST

IN UNITED STATES TRADEMARKS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                          (the “Grantor”) with
principal offices at                                 , hereby grants to Deutsche
Bank Trust Company Americas, as Collateral Agent, with principal offices at 60
Wall Street, New York, New York 10005, (the “Grantee”), a continuing security
interest in (i) all of the Grantor’s right, title and interest in, to and under
to the United States trademarks, trademark registrations and trademark
applications (the “Marks”) set forth on Schedule A attached hereto, (ii) all
Proceeds (as such term is defined in the Security Agreement referred to below)
and products of the Marks, (iii) the goodwill of the businesses with which the
Marks are associated and (iv) all causes of action arising prior to or after the
date hereof for infringement of any of the Marks or unfair competition regarding
the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of [                    ] (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”). Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall execute, acknowledge, and deliver to the Grantor an instrument in
writing releasing the security interest in the Marks acquired under this Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex L

Page 2

 

Grant are deemed to conflict with the Security Agreement, the provisions of the
Security Agreement shall govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex L

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the     day
of             ,         .

 

[NAME OF GRANTOR], Grantor By  

 

  Name:     Title:  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

    as Collateral Agent and Grantee

By  

 

  Name:     Title:   By  

 

  Name:     Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

STATE OF                         )        )   ss.:   COUNTY OF
                        )    

On this     day of             ,         , before me personally came
                who, being by me duly sworn, did state as follows: that [s]he is
            of [Name of Grantor], that [s]he is authorized to execute the
foregoing Grant on behalf of said                     and that [s]he did so by
authority of the [Board of Directors] of said                     .

 

     

 

      Notary Public



--------------------------------------------------------------------------------

TABLE OF CONTENTS

STATE OF                         )        )   ss:   COUNTY OF
                        )    

On this     day of             ,         , before me personally came
                    who, being by me duly sworn, did state as follows: that
[s]he is                     of Deutsche Bank Trust Company Americas, that [s]he
is authorized to execute the foregoing Grant on behalf of said
                    and that [s]he did so by authority of the Board of Directors
of said                     .

 

     

 

      Notary Public



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

 

MARK

  

REG. NO.

  

REG. DATE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX M

to

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST

IN UNITED STATES PATENTS

FOR GOOD AND VALUABLE CONSIDERATION, receipt and sufficiency of which are hereby
acknowledged, [Name of Grantor], a                          (the “Grantor”) with
principal offices at                                 , hereby grants to Deutsche
Bank Trust Company Americas, as Collateral Agent, with principal offices at 60
Wall Street, New York, New York 10005, (the “Grantee”), a continuing security
interest in (i) all of the Grantor’s rights, title and interest in, to and under
the United States patents (the “Patents”) set forth on Schedule A attached
hereto, in each case together with (ii) all Proceeds (as such term is defined in
the Security Agreement referred to below) and products of the Patents, and
(iii) all causes of action arising prior to or after the date hereof for
infringement of any of the Patents or unfair competition regarding the same.

THIS GRANT is made to secure the satisfactory performance and payment of all the
Obligations of the Grantor, as such term is defined in the Security Agreement
among the Grantor, the other assignors from time to time party thereto and the
Grantee, dated as of [                    ] (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”). Upon the
occurrence of the Termination Date (as defined in the Security Agreement), the
Grantee shall execute, acknowledge, and deliver to the Grantor an instrument in
writing releasing the security interest in the Patents acquired under this
Grant.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex M

Page 2

 

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex M

Page 3

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the     day
of             ,     .

 

[NAME OF GRANTOR], Grantor By  

 

  Name:     Title:  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent and Grantee

By  

 

  Name:     Title:   By  

 

  Name:     Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

STATE OF                     

   )        )   ss:  

COUNTY OF                     

   )    

On this     day of             ,         , before me personally came
                    who, being by me duly sworn, did state as follows: that
[s]he is                     of [Name of Grantor], that [s]he is authorized to
execute the foregoing Grant on behalf of said                     and that [s]he
did so by authority of the Board of Directors of said                     .

 

     

 

      Notary Public



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

STATE OF                     

   )        )   ss:  

COUNTY OF                     

   )    

On this     day of             ,         , before me personally came
                    who, being by me duly sworn, did state as follows: that
[s]he is                     of Deutsche Bank Trust Company Americas, that [s]he
is authorized to execute the foregoing Grant on behalf of said
                    and that [s]he did so by authority of the Board of Directors
of said                     .

 

     

 

      Notary Public



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULE A

 

PATENT

  

PATENT NO.

  

ISSUE DATE



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX N

to

SECURITY AGREEMENT

 

GRANT OF SECURITY INTEREST

IN UNITED STATES COPYRIGHTS

WHEREAS, [Name of Grantor], a                          (the “Grantor”), having
its chief executive office at                    ,            , is the owner of
all right, title and interest in and to the United States copyrights and
associated United States copyright registrations and applications for
registration set forth in Schedule A attached hereto;

WHEREAS, DEUTSCHE BANK TRUST COMPANY AMERICAS, as Collateral Agent, with
principal offices at 60 Wall Street, New York, New York 10005, (the “Grantee”),
desires to acquire a security interest in said copyrights and copyright
registrations and applications therefor; and

WHEREAS, the Grantor is willing to grant to the Grantee a security interest in
and lien upon the copyrights and copyright registrations and applications
therefor described above.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and subject to the terms and conditions of the Security
Agreement, dated as of [    ], made by the Grantor, the other assignors from
time to time party thereto and the Grantee (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”), the Grantor
hereby assigns to the Grantee as collateral security, and grants to the Grantee
a continuing security interest in, to and under the copyrights and copyright
registrations and applications therefor set forth in Schedule A attached hereto.

Upon the occurrence of the Termination Date (as defined in the Security
Agreement), the Grantee shall execute, acknowledge, and deliver to the Grantor
an instrument in writing releasing the security interest in the Copyrights
acquired under this Grant.

This Grant has been granted in conjunction with the security interest granted to
the Grantee under the Security Agreement. The rights and remedies of the Grantee
with respect to the security interest granted herein are as set forth in the
Security Agreement, all terms and provisions of which are incorporated herein by
reference. In the event that any provisions of this Grant are deemed to conflict
with the Security Agreement, the provisions of the Security Agreement shall
govern.

[Remainder of this page intentionally left blank; signature page follows]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Annex N

Page 2

 

IN WITNESS WHEREOF, the undersigned have executed this Grant as of the     day
of             ,     .

 

[NAME OF GRANTOR], Grantor By  

 

  Name:     Title:  

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as Collateral Agent and Grantee

By  

 

  Name:     Title:   By  

 

  Name:     Title:  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

STATE OF                         )        )   ss:   COUNTY OF
                        )    

On this     day of             ,     , before me personally came
                    , who being duly sworn, did depose and say that [s]he is
                    of [Name of Grantor], that [s]he is authorized to execute
the foregoing Grant on behalf of said corporation and that [s]he did so by
authority of the Board of Directors of said corporation.

 

     

 

      Notary Public



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX O

to

SECURITY AGREEMENT

 

STATE OF                         )        )   ss:   COUNTY OF
                        )    

On this     day of             ,     , before me personally came
                    who, being by me duly sworn, did state as follows: that
[s]he is                     of Deutsche Bank Trust Company Americas, that [s]he
is authorized to execute the foregoing Grant on behalf of said
                    and that [s]he did so by authority of the Board of Directors
of said                     .

 

     

 

      Notary Public



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX O

to

SECURITY AGREEMENT

 

SCHEDULE OF STOCK

 

1. Lee Enterprises, Incorporated

 

Name of Issuing Corporation

  

Type of

Shares

   Number of
Shares     

Certificate No.

   Percentage
Owned     Sub-clause of
Section 1.1(b)
of Security
Agreement

ThePort Network, Inc.

   Series A Preferred      1,666,667       A-41      6.21598 %*    (i)

ThePort Network, Inc.

   Series B Preferred      3,030,303       B-3      12.12121 %*    (i)

 

* 

Lee Enterprises, Incorporated owns 8.39868% of all the issued and outstanding
shares of ThePort Network, Inc.

 

2. INN Partners, L.C.

 

Name of Issuing Corporation

  

Type of

Shares

   Number of
Shares      Certificate
No.    Percentage
Owned   Sub-clause of
Section 1.1(b)
of Security
Agreement

RealMatch, LTD.

   Common      184,236       Not Indicated    Less than
50%   (i)

RealMatch, LTD.

   Common      27,778       Not Indicated    Less than
50%   (i)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX P

to

SECURITY AGREEMENT

 

SCHEDULE OF NOTES

 

1. Lee Enterprises, Incorporated

 

Amount*

   Maturity Date    Obligor    Sub-clause of
Section 1.1(b)
of Security Agreement

$1,452,000,000

   Demand    Lee Publications, Inc.    (v)

$264,000,000

   June 30, 2012    Lee Publications, Inc.    (v)

$59,300,000

   June 30, 2012    Lee Publications, Inc.    (v)

$1,290,485.27

   June 30, 2012    INN Partners, L.C.    (v)

 

2. Lee Consolidated Holdings Co.

 

Amount*

   Maturity Date    Obligor    Sub-clause of
Section 1.1(b)
of Security Agreement

$419,337,403

   June 30, 2012    Lee Enterprises, Incorporated    (v)

 

3. Lee Publications, Inc.

 

Amount*

   Maturity Date     

Obligor

   Sub-clause of
Section 1.1(b)
of Security Agreement

$59,300,000

     June 30, 2012       Sioux City Newspapers, Inc.    (v)

 

* Original principal amount.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX Q

to

SECURITY AGREEMENT

 

SCHEDULE OF LIMITED LIABILITY COMPANY INTERESTS

 

1. Accudata, Inc.

 

Name of

Issuing Limited

Liability Company

   Type of
Interest      Percentage
Owned     Sub-clause of
Section 1.1(b)
of Security Agreement

Community Distribution Partners, LLC

     LLC         50 %    (iv)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX R

to

SECURITY AGREEMENT

 

SCHEDULE OF PARTNERSHIP INTERESTS

None



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ANNEX S

to

SECURITY AGREEMENT

 

Form of Agreement Regarding Uncertificated Securities, Limited Liability

Company Interests and Partnership Interests

AGREEMENT (as amended, modified, restated and/or supplemented from time to time,
this “Agreement”), dated as of [                 , 200 ], among the undersigned
pledgor (the “Pledgor”), Deutsche Bank Trust Company Americas, not in its
individual capacity but solely as Collateral Agent (the “Pledgee”), and
[                    ], as the issuer of the Uncertificated Securities, Limited
Liability Company Interests and/or Partnership Interests (each as defined below)
(the “Issuer”).

W I T N E S S E T H :

WHEREAS, the Pledgor, certain of its affiliates and the Pledgee have entered
into a Security Agreement, dated as of [    ] (as amended, modified, restated
and/or supplemented from time to time, the “Security Agreement”), under which,
among other things, in order to secure the payment of the Obligations (as
defined in the Security Agreement), the Pledgor has or will pledge to the
Pledgee for the benefit of the Secured Creditors (as defined in the Security
Agreement), and grant a security interest in favor of the Pledgee for the
benefit of the Secured Creditors in, all of the right, title and interest of the
Pledgor in and to any and all [“uncertificated securities” (as defined in
Section 8-102(a)(18) of the Uniform Commercial Code, as adopted in the State of
New York) (“Uncertificated Securities”)] [Partnership Interests (as defined in
the Security Agreement)] [Limited Liability Company Interests (as defined in the
Security Agreement)], from time to time issued by the Issuer, whether now
existing or hereafter from time to time acquired by the Pledgor (with all of
such [Uncertificated Securities] [Partnership Interests] [Limited Liability
Company Interests] being herein collectively called the “Issuer Pledged
Interests”); and

WHEREAS, the Pledgor desires the Issuer to enter into this Agreement in order to
perfect the security interest of the Pledgee under the Security Agreement in the
Issuer Pledged Interests, to vest in the Pledgee control of the Issuer Pledged
Interests and to provide for the rights of the parties under this Agreement;

NOW THEREFORE, in consideration of the premises and the mutual promises and
agreements contained herein, and for other valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1. The Pledgor hereby irrevocably authorizes and directs the Issuer, and the
Issuer hereby agrees, to comply with any and all instructions and orders
originated by the Pledgee (and its successors and assigns) regarding any and all
of the Issuer Pledged Interests without the further consent by the registered
owner (including the Pledgor), and, following its receipt of a notice from the
Pledgee stating that the Pledgee is exercising exclusive control of the Issuer
Pledged Interests, not to comply with any instructions or orders regarding any
or all of the Issuer Pledged Interests originated by any person or entity other
than the Pledgee (and its successors and assigns) or a court of competent
jurisdiction.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ANNEX S

to

SECURITY AGREEMENT

 

2. The Issuer hereby certifies that (i) no notice of any security interest, lien
or other encumbrance or claim affecting the Issuer Pledged Interests (other than
the security interest of the Pledgee) has been received by it, and (ii) the
security interest of the Pledgee in the Issuer Pledged Interests has been
registered in the books and records of the Issuer.

3. The Issuer hereby represents and warrants that (i) the pledge by the Pledgor
of, and the granting by the Pledgor of a security interest in, the Issuer
Pledged Interests to the Pledgee, for the benefit of the Secured Creditors, does
not violate the charter, by-laws, partnership agreement, membership agreement or
any other agreement governing the Issuer or the Issuer Pledged Interests, and
(ii) the Issuer Pledged Interests consisting of capital stock of a corporation
are fully paid and nonassessable.

4. All notices, statements of accounts, reports, prospectuses, financial
statements and other communications to be sent to the Pledgor by the Issuer in
respect of the Issuer will also be sent to the Pledgee at the following address:

60 Wall Street

New York, New York 10005

Attention: Susan Lefevre

Telephone No.: (212) 250-6114

Telecopier No.: (212) 797-5692

5. Following its receipt of a notice from the Pledgee stating that the Pledgee
is exercising exclusive control of the Issuer Pledged Interests and until the
Pledgee shall have delivered written notice to the Issuer that all of the
Obligations have been paid in full and this Agreement is terminated, the Issuer
will send any and all redemptions, distributions, interest or other payments in
respect of the Issuer Pledged Interests from the Issuer for the account of the
Pledgee only by wire transfers to such account as the Pledgee shall instruct.

6. Except as expressly provided otherwise in Sections 4 and 5, all notices,
instructions, orders and communications hereunder shall be sent or delivered by
mail, telegraph, telex, telecopy, cable or overnight courier service and all
such notices and communications shall, when mailed, telexed, telecopied, cabled
or sent by overnight courier, be effective when deposited in the mails or
delivered to overnight courier, prepaid and properly addressed for delivery on
such or the next Business Day, or sent by telex or telecopier, except that
notices and communications to the Pledgee or the Issuer shall not be effective
until received. All notices and other communications shall be in writing and
addressed as follows:

 

  (a) if to the Pledgor, at:

c/o Lee Enterprises, Incorporated

201 North Harrison Street

Davenport, Iowa 52801



--------------------------------------------------------------------------------

TABLE OF CONTENTS

ANNEX S

to

SECURITY AGREEMENT

 

Attention: Chief Financial Officer

Telephone No.: (563) 383-2179

Telecopier No.: (563) 327-2600

 

  (b) if to the Pledgee, at the address given in Section 4 hereof;

© if to the Issuer, at:

 

                                

                                 

                                 

or at such other address as shall have been furnished in writing by any Person
described above to the party required to give notice hereunder. As used in this
Section 6, “Business Day” means any day other than a Saturday, Sunday, or other
day in which banks in New York are authorized to remain closed.

7. This Agreement shall be binding upon the successors and assigns of the
Pledgor and the Issuer and shall inure to the benefit of and be enforceable by
the Pledgee and its successors and assigns. This Agreement may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. None of the terms and conditions of this
Agreement may be changed, waived, modified or varied in any manner whatsoever
except in writing signed by the Pledgee, the Issuer and the Pledgor.

8. This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, without regard to its principles of conflict of laws.

*    *    *



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the Pledgor, the Pledgee and the Issuer have caused this
Agreement to be executed by their duly elected officers duly authorized as of
the date first above written.

 

[                                 ],   as Pledgor By  

 

  Name:   Title: DEUTSCHE BANK TRUST COMPANY AMERICAS,   not in its individual
capacity but solely as Collateral Agent and Pledgee By  

 

  Name:   Title: By  

 

  Name:   Title: [                                 ],   as the Issuer By  

 

  Name:   Title: